Exhibit 10.1

CREDIT AGREEMENT

DATED AS OF MAY 6, 2010

by and among

DUPONT FABROS TECHNOLOGY, L.P.,

AS BORROWER,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS AGENT,

AND

KEYBANC CAPITAL MARKETS,

AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER

AND

ROYAL BANK OF CANADA,

AS SYNDICATION AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page §1.   DEFINITIONS AND RULES OF INTERPRETATION    1   §1.1   
Definitions    1   §1.2    Rules of Interpretation    23 §2.   THE CREDIT
FACILITY    24   §2.1    Revolving Credit Loans    24   §2.2    [Intentionally
Omitted.]    25   §2.3    Facility Unused Fee    25   §2.4    Reduction and
Termination of the Commitments    25   §2.5    Swing Loan Commitment    26  
§2.6    Interest on Loans    28   §2.7    Requests for Revolving Credit Loans   
28   §2.8    Funds for Loans    29   §2.9    Use of Proceeds    30   §2.10   
Letters of Credit    30   §2.11    Increase in Total Commitment    33   §2.12   
Extension of Maturity Date    35 §3.   REPAYMENT OF THE LOANS    36   §3.1   
Stated Maturity    36   §3.2    Mandatory Prepayments    36   §3.3    Optional
Prepayments    37   §3.4    Partial Prepayments    37   §3.5    Effect of
Prepayments    37 §4.   CERTAIN GENERAL PROVISIONS    37   §4.1    Conversion
Options    37   §4.2    Fees    38   §4.3    [Intentionally Omitted.]    38  
§4.4    Funds for Payments    38   §4.5    Computations    40   §4.6   
Suspension of LIBOR Rate Loans    40   §4.7    Illegality    41   §4.8   
Additional Interest    41   §4.9    Additional Costs, Etc    41

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     §4.10    Capital Adequacy    42   §4.11    Breakage Costs
   43   §4.12    Default Interest    43   §4.13    Certificate    43   §4.14   
Limitation on Interest    43   §4.15    Certain Provisions Relating to Increased
Costs and Non-Funding Lenders    44 §5.   UNSECURED OBLIGATIONS; GUARANTY    45
  §5.1    Collateral    45   §5.2    Additional Subsidiary Guarantors    45 §6.
  REPRESENTATIONS AND WARRANTIES    46   §6.1    Corporate Authority, Etc    46
  §6.2    Governmental Approvals    47   §6.3    Title to Properties    47  
§6.4    Financial Statements    47   §6.5    No Material Changes    47   §6.6   
Franchises, Patents, Copyrights, Etc    48   §6.7    Litigation    48   §6.8   
No Material Adverse Contracts, Etc    48   §6.9    Compliance with Other
Instruments, Laws, Etc    48   §6.10    Tax Status    48   §6.11    No Event of
Default    49   §6.12    Investment Company Act    49   §6.13    Absence of UCC
Financing Statements, Etc    49   §6.14    [Intentionally Omitted.]    49  
§6.15    Certain Transactions    49   §6.16    Employee Benefit Plans    49  
§6.17    Disclosure    50   §6.18    Place of Business    50   §6.19   
Regulations T, U and X    51   §6.20    Environmental Compliance    51   §6.21
   Subsidiaries; Organizational Structure    53   §6.22    [Intentionally
Omitted.]    53

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     §6.23    Property    53   §6.24    Brokers    54   §6.25
   Other Debt    54   §6.26    Solvency    54   §6.27    No Bankruptcy Filing   
54   §6.28    No Fraudulent Intent    54   §6.29    Transaction in Best
Interests of Borrower and Guarantors; Consideration    55   §6.30   
Contribution Agreement    55   §6.31    OFAC    55   §6.32    Partners and the
REIT    55   §6.33    Unencumbered Properties    55 §7.   AFFIRMATIVE COVENANTS
   56   §7.1    Punctual Payment    56   §7.2    Maintenance of Office    56  
§7.3    Records and Accounts    56   §7.4    Financial Statements, Certificates
and Information    56   §7.5    Notices    59   §7.6    Existence; Maintenance
of Properties    60   §7.7    Insurance    61   §7.8    Taxes; Liens    61  
§7.9    Inspection of Properties and Books    61   §7.10    Compliance with
Laws, Contracts, Licenses, and Permits    61   §7.11    Further Assurances    62
  §7.12    [Intentionally Omitted.]    62   §7.13    [Intentionally Omitted.]   
62   §7.14    Business Operations    62   §7.15    [Intentionally Omitted.]   
62   §7.16    Ownership of Real Estate    62   §7.17    Distributions of Income
to Borrower    62   §7.18    Ownership Restrictions    63   §7.19    Plan Assets
   63   §7.20    [Intentionally Omitted.]    63

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     §7.21    REIT Covenants    63   §7.22    Unencumbered
Properties    64 §8.   NEGATIVE COVENANTS    66   §8.1    Restrictions on
Indebtedness    66   §8.2    Restrictions on Liens, Etc    67   §8.3   
Restrictions on Investments    68   §8.4    Merger, Consolidation    70   §8.5
   Sale and Leaseback    70   §8.6    Compliance with Environmental Laws    71  
§8.7    Distributions    72   §8.8    Asset Sales    73   §8.9    Development   
74   §8.10    Restriction on Prepayment of Indebtedness    74   §8.11   
[Intentionally Omitted.]    74   §8.12    Derivatives Contracts    74   §8.13   
Transactions with Affiliates    74   §8.14    Equity Pledges    75 §9.  
FINANCIAL COVENANTS    75   §9.1    Unencumbered Asset Tests    75   §9.2   
Consolidated Total Indebtedness to Gross Asset Value    75   §9.3   
Consolidated EBITDA to Consolidated Fixed Charges    75   §9.4    Minimum
Consolidated Tangible Net Worth    75   §9.5    Unhedged Variable Rate Debt   
75 §10.   CLOSING CONDITIONS    76   §10.1    Loan Documents    76   §10.2   
Certified Copies of Organizational Documents    76   §10.3    Resolutions    76
  §10.4    Incumbency Certificate; Authorized Signers    76   §10.5    Opinion
of Counsel    76   §10.6    Payment of Fees    76   §10.7    Performance; No
Default    76   §10.8    Representations and Warranties    77

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     §10.9    Proceedings and Documents    77   §10.10   
Compliance Certificate    77   §10.11    Consents    77   §10.12    Contribution
Agreement    77   §10.13    Other    77 §11.   CONDITIONS TO ALL BORROWINGS   
77   §11.1    Prior Conditions Satisfied    77   §11.2    Representations True;
No Default    77   §11.3    Borrowing Documents    78 §12.   EVENTS OF DEFAULT;
ACCELERATION; ETC    78   §12.1    Events of Default and Acceleration    78  
§12.2    Certain Cure Periods; Limitation of Cure Periods    81   §12.3   
Termination of Commitments    81   §12.4    Remedies    82   §12.5   
Distribution of Proceeds    82 §13.   SETOFF    83 §14.   THE AGENT    83  
§14.1    Authorization    83   §14.2    Employees and Agents    84   §14.3    No
Liability    84   §14.4    No Representations    84   §14.5    Payments    85  
§14.6    Holders of Notes    86   §14.7    Indemnity    86   §14.8    Agent as
Lender    86   §14.9    Resignation    86   §14.10    Duties in the Case of
Enforcement    87   §14.11    Bankruptcy    88   §14.12    Reliance by Agent   
88   §14.13    Approvals    88   §14.14    Borrower and Guarantors Not
Beneficiary    89

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page §15.   EXPENSES    89 §16.   INDEMNIFICATION    90 §17.  
SURVIVAL OF COVENANTS, ETC    90 §18.   ASSIGNMENT AND PARTICIPATION    91  
§18.1    Conditions to Assignment by Lenders    91   §18.2    Register    92  
§18.3    New Notes    92   §18.4    Participations    92   §18.5    Pledge by
Lender    93   §18.6    No Assignment by Borrower    93   §18.7    Disclosure   
93   §18.8    Amendments to Loan Documents    94   §18.9    Titled Agents    94
  §18.10    Mandatory Assignment    94 §19.   NOTICES    95 §20.   RELATIONSHIP
   96 §21.   GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE    96 §22.  
HEADINGS    97 §23.   COUNTERPARTS    97 §24.   ENTIRE AGREEMENT, ETC    97 §25.
  WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS    97 §26.   DEALINGS WITH THE
BORROWER    98 §27.   CONSENTS, AMENDMENTS, WAIVERS, ETC    98 §28.  
SEVERABILITY    99 §29.   TIME OF THE ESSENCE    99 §30.   NO UNWRITTEN
AGREEMENTS    99 §31.   REPLACEMENT NOTES    100 §32.   NO THIRD PARTIES
BENEFITED    100 §33.   PATRIOT ACT    100

 

vi



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A    FORM OF REVOLVING CREDIT NOTE   

A-1

Exhibit B    FORM OF SWING LOAN NOTE    B-1 Exhibit C    FORM OF JOINDER
AGREEMENT    C-1 Exhibit D    FORM OF REQUEST FOR REVOLVING CREDIT LOAN    D-1
Exhibit E    FORM OF LETTER OF CREDIT REQUEST    E-1 Exhibit F    [RESERVED]   
F-1 Exhibit G    FORM OF COMPLIANCE CERTIFICATE    G-1 Exhibit H    FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT    H-1 Exhibit I    FORM OF LETTER OF CREDIT
APPLICATION    I-1 Schedule 1.1    LENDERS AND COMMITMENTS    Schedule 1.1 – 1
Schedule 1.2    INITIAL UNENCUMBERED PROPERTIES    Schedule 1.2 – 1 Schedule 6.3
   LIST OF ALL ENCUMBRANCES ON ASSETS    Schedule 6.3 – 1 Schedule 6.5    NO
MATERIAL CHANGES    Schedule 6.5 – 1 Schedule 6.7    PENDING LITIGATION   
Schedule 6.7 – 1 Schedule 6.15    CERTAIN TRANSACTIONS    Schedule 6.15 –1
Schedule 6.20(c)    ENVIRONMENTAL RELEASES    Schedule 6.20(c)1 – 1 Schedule
6.20(d)    REQUIRED ENVIRONMENTAL ACTIONS    Schedule 6.20(d) – 1 Schedule
6.21(a)    SUBSIDIARIES    Schedule 6.21(a) – 1 Schedule 6.21(b)   
UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES    Schedule 6.21(b) – 1
Schedule 6.25    MATERIAL LOAN AGREEMENTS    Schedule 6.25 – 1

 

vii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is made as of the 6th day of May, 2010,
by and among DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership
(“Borrower”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other lending
institutions which are parties to this Agreement as “Lenders”, and the other
lending institutions that may become parties hereto pursuant to §18 (together
with KeyBank, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, as Agent for the
Lenders (the “Agent”), and KEYBANC CAPITAL MARKETS, as Sole Lead Arranger and
Sole Book Manager.

R E C I T A L S

WHEREAS, Borrower has requested that the Lenders provide an unsecured revolving
credit facility to Borrower; and

WHEREAS, the Agent and the Lenders are willing to provide such unsecured
revolving credit facility to Borrower on and subject to the terms and conditions
set forth herein;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§l or elsewhere in the provisions of this Agreement referred to below:

Additional Commitment Request Notice. See §2.11(a).

Additional Subsidiary Guarantor. Each additional Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to §5.2.

Adjusted Funds from Operations. With respect to any Person for any period, an
amount equal to Funds from Operations for such period, excluding, to the extent
included in Funds from Operations, straight-line revenue, non-cash stock based
compensation, gain or loss on derivative instruments, acquisition of service
agreements, below market lease amortization net of above market lease
amortization, early write-off of unamortized loan costs and gains from debt
extinguishment.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) (or, in the case of REIT,
thirty-five percent (35%)) or more of the stock, shares, voting trust
certificates, beneficial interest, partnership interests, member interests or
other interests having voting power for the election of directors of such Person
or otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or



--------------------------------------------------------------------------------

by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s or manager’s interest in a limited liability
company or (iii) a limited partnership interest or preferred stock (or other
ownership interest) representing ten percent (10%) (or, in the case of REIT,
thirty-five percent (35%)) or more of the outstanding limited partnership
interests, preferred stock or other ownership interests of such Person.

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. McKenna Long & Aldridge LLP or such other counsel as
selected by Agent.

Agreement. This Credit Agreement, including the Schedules and Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Arranger. KeyBanc Capital Markets or any successor.

Assignment and Acceptance Agreement. See §18.1.

Authorized Officer. Any of the following Persons: Lammot J. du Pont, Hossein
Fateh, Mark L. Wetzel and such other Persons as Borrower shall designate in a
written notice to Agent.

Balance Sheet Date. December 31, 2009.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate” or
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate. The
Base Rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer. Any change in the rate of interest
payable hereunder resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate becomes effective, without notice or demand of any kind.

Base Rate Loans. Revolving Credit Loans and Swing Loans bearing interest
calculated by reference to the Base Rate.

Borrower. DuPont Fabros Technology, L.P.

Borrowing Base Availability. The Borrowing Base Availability shall be the amount
which is the lesser of (a) the maximum principal amount which, when added to the
total

 

2



--------------------------------------------------------------------------------

outstanding balance of Consolidated Total Unsecured Debt (including the Loans
and Letter of Credit Liabilities), would not exceed sixty percent (60%) of
Unencumbered Asset Value as most recently determined under this Agreement, and
(b) the maximum principal amount which, when added to the total outstanding
balance of Consolidated Total Adjusted Unsecured Debt (including the Loans and
Letter of Credit Liabilities), would not cause the Unencumbered Property Debt
Yield to be less than 12.5%.

Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of Borrower to
draw down, on the first day of the applicable Interest Period, any amount as to
which Borrower has elected a LIBOR Rate Loan.

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capitalization Rate. Nine percent (9.0%).

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Capitalized Value. With respect to any Stabilized Property, an amount equal to
(a) the Net Operating Income from such Stabilized Property for the preceding
calendar quarter multiplied by four (4), divided by (b) the Capitalization Rate.

Cash Equivalents. As of any date:

(a) direct obligations of the United States of America or any agency thereof or
obligations fully and unconditionally guaranteed by the United States of America
or any agency thereof;

(b) time deposits accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company which is organized under the laws of the United States of America,
or any state thereof, and which bank or trust company has capital, surplus and
undivided profits aggregating in excess of $50 million and has outstanding debt
which is rated “A” (or such similar equivalent rating) or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act of 1933, as amended) or any money-market fund sponsored
by a registered broker dealer or mutual fund distributor;

(c) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

 

3



--------------------------------------------------------------------------------

(d) commercial paper, maturing not more than 90 days after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
state of the United States of America with a rating at the time as of which any
investment therein is made of “P-2” (or higher) according to Moody’s or “A-2”
(or higher) according to S&P;

(e) securities with maturities of six months or less from the date of
acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody’s;

(f) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition;

(g) repurchase obligations of any commercial bank organized under the laws of
the United States of America or any state thereof having capital and surplus
aggregating at least $500.0 million, having a term of not more than 30 days,
with respect to securities referred to in clause (b) of this definition; and

(h) instruments equivalent to those referred to in clauses (a) to (g) above
denominated in euro or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States of
America to the extent reasonably required in connection with any business
conducted by a Subsidiary of Borrower organized in such jurisdiction.

CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a) Any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder),
other than Lammot du Pont and Hossein Fateh and their respective controlled
Affiliates, shall have acquired beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of a percentage (based on voting power, in the
event different classes of stock or voting interests shall have different voting
powers) of the voting stock or voting interests of REIT or Borrower equal to at
least thirty-five percent (35%);

(b) As of any date a majority of the Board of Directors or Trustees or similar
body (the “Board”) of REIT or Borrower consists of individuals who were not
either (i) directors or trustees of REIT or Borrower as of the corresponding
date of the previous year, or (ii) selected or nominated to become directors or
trustees by the Board of REIT or Borrower of which a majority consisted of
individuals described in clause (b)(i) above, or (iii) selected or nominated to
become directors or trustees by the Board of REIT or Borrower, which majority
consisted of individuals described in clause (b)(i) above and individuals
described in clause (b)(ii), above

 

4



--------------------------------------------------------------------------------

(excluding, in the case of both clause (ii) and (iii) above, any individual
whose initial nomination for, or assumption of office as, a member of the Board
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors or trustees by any
Person or group other than a solicitation for the election of one or more
directors or trustees by or on behalf of the Board); or

(c) REIT shall fail to be the sole general partner of Borrower, or shall fail to
control the management and policies of Borrower; or

(d) Except for dispositions permitted under §5.2(b), Borrower fails to own
directly or indirectly, at least one hundred percent (100%) of the economic,
voting and beneficial interest of each Guarantor (other than REIT).

Closing Date. The first date on which all of the conditions set forth in §10 and
§11 have been satisfied.

Code. The Internal Revenue Code of 1986, as amended.

Commitment. With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s Commitment to make or maintain Loans
(other than Swing Loans) to the Borrower, to participate in Letters of Credit
for the account of the Borrower and to participate in Swing Loans to the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.

Commitment Increase. An increase in the Total Commitment to not more than
$100,000,000.00 pursuant to §2.11.

Commitment Increase Date. See §2.11(a).

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment of each Lender shall be
determined based on the Commitment Percentage of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.

Compliance Certificate. See §7.4(c).

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of Borrower and its Subsidiaries for such period determined on a Consolidated
basis.

Consolidated Fixed Charges. For any period, the sum of (a) Consolidated Interest
Expense for such period, plus (b) all regularly scheduled principal payments
made with respect

 

5



--------------------------------------------------------------------------------

to Indebtedness of Borrower and its Subsidiaries during such period, other than
any balloon, bullet or similar principal payment which repays such Indebtedness
in full, plus (c) all Preferred Distributions paid during such period. Such
Person’s Equity Percentage in the Fixed Charges of its Unconsolidated Affiliates
shall be included in the determination of Fixed Charges.

Consolidated Interest Expense. For any period, without duplication, (a) total
Interest Expense of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP for such period, plus (b) such Person’s Equity
Percentage of Interest Expense of its Unconsolidated Affiliates for such period.

Consolidated Tangible Net Worth. The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.

Consolidated Total Adjusted Unsecured Debt. As of any date of determination, the
sum of (a) Consolidated Total Unsecured Debt of the Borrower and the Guarantors
less (b) Unrestricted Cash and Cash Equivalents of Borrower and its Subsidiaries
(excluding those described in clause (h) of the definition of Cash Equivalents).

Consolidated Total Indebtedness. All Indebtedness of Borrower and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication), such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.

Consolidated Total Unsecured Debt. As of any date of determination, all
Unsecured Debt of Borrower and its Subsidiaries determined on a consolidated
basis and shall include (without duplication) such Person’s Equity Percentage of
the Unsecured Debt of its Unconsolidated Affiliates.

Contribution Agreement. That certain Contribution Agreement dated of even date
herewith among Borrower, the Guarantors and each Additional Subsidiary Guarantor
which may hereafter become a party thereto, as the same may be modified, amended
or ratified from time to time.

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Data Center Property. Highly specialized, secure single or multi-tenant
facilities used for housing a large number of computer servers and the key
infrastructure, including generators and heating, ventilation and air
conditioning, or HVAC systems, necessary to power and cool the servers.

Debt Offering. The issuance and sale by Borrower or any of its Subsidiaries or
REIT of any debt securities of such Person.

Default. See §12.1.

Default Rate. See §4.12.

Delinquent Lender. See §14.5(c).

 

6



--------------------------------------------------------------------------------

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

Development Property. Real Estate owned or acquired by the Borrower or any of
its Subsidiaries for which Borrower or its Subsidiary has obtained the necessary
permits (including a building permit to permit construction) and on which the
Borrower or any of its Subsidiaries is actively pursuing construction only of
one or more buildings for use as a Data Center Property and for which
construction is proceeding to completion without undue delay from permit delay
or denial, construction delays or otherwise, all pursuant to the ordinary course
of business of the Borrower or such Subsidiary. Notwithstanding the foregoing,
any such property will no longer be considered to be a Development Property at
the earlier of (i) the point at which such property’s Capitalized Value exceeds
its GAAP book value or (ii) twenty-four (24) months following substantial
completion of construction of the improvements related to such development
(excluding tenant improvements), and shall thereafter be considered a Stabilized
Property for the purposes of the calculation of Gross Asset Value and
Unencumbered Asset Value, as applicable. Each individual phase of a given
development will be considered a separate and distinct Development Property for
purposes of this definition. Notwithstanding the foregoing, the Data Center
Property located in Santa Clara, California and known as “SC1” and the Data
Center Property located in Piscataway, New Jersey and known as “NJ1” will be
considered Development Properties under this definition even though as of the
date of this Agreement construction thereof has been temporarily suspended;
provided that once development or construction is restarted for either of such
properties, such property shall be subject to the provisions in this definition
by which a Development Property may cease to be a Development Property.

 

7



--------------------------------------------------------------------------------

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Borrower, a Guarantor or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of Borrower, a Guarantor or any of their respective Subsidiaries
now or hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of Borrower, a Guarantor or any of their respective
Subsidiaries now or hereafter outstanding.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Maturity Date is converted in
accordance with §4.1.

EBITDA. With respect to a Person for any period (without duplication): The net
income (or loss) before (i) interest, income taxes, depreciation, and
amortization expense, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP and (ii) any other non-cash expense
to the extent not actually paid as a cash expense. EBITDA also shall exclude
extraordinary gains and losses (including but not limited to gains (and loss) on
the sale of assets and gains (and losses) from debt extinguishment) and
distributions to minority owners. EBITDA attributable to equity interests shall
be excluded but EBITDA shall include a Person’s Equity Percentage of net income
(or loss) from Unconsolidated Affiliates plus its Equity Percentage of interest,
depreciation and amortization expense from Unconsolidated Affiliates.

Eligible Real Estate. Real Estate:

(a) which constitutes Land Assets, a Development Property or a Stabilized
Property; and

(b) which is located within the 50 States of the continental United States or
the District of Columbia.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

Environmental Laws. Any federal, state or local statute, regulation or ordinance
or any judicial or administrative decree or decision, whether now existing or
hereinafter enacted, promulgated or issued, with respect to any Hazardous
Substances, Mold, drinking water, groundwater, wetlands, landfills, open dumps,
storage tanks, underground storage tanks, solid waste, waste water, storm water
run-off, waste emissions or wells. Without limiting the

 

8



--------------------------------------------------------------------------------

generality of the foregoing, the term shall encompass each of the following
statutes and their state and local equivalents, and regulations promulgated
thereunder, and amendments and successors to such statutes and regulations, as
may be enacted and promulgated from time to time: (i) CERCLA (codified in
scattered sections of 26 U.S.C.; 33 U.S.C.; 42 U.S.C. and 42 U.S.C. §9601 et
seq.); (ii) the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §6901
et seq.); (iii) the Hazardous Materials Transportation Act (49 U.S.C. §1801 et
seq.); (iv) the Toxic Substances Control Act (15 U.S.C. §2061 et seq.); (v) the
Clean Water Act (33 U.S.C. §1251 et seq.); (vi) the Clean Air Act (42 U.S.C.
§7401 et seq.); (vii) the Safe Drinking Water Act (21 U.S.C. §349; 42 U.S.C.
§201 and §300f et seq.); (viii) the National Environmental Policy Act of 1969
(42 U.S.C. §4321); (ix) the Superfund Amendment and Reauthorization Act of 1986
(codified in scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42
U.S.C.); and (x) Title III of the Superfund Amendment and Reauthorization Act
(40 U.S.C. §1101 et seq.).

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

Equity Offering. The issuance and sale after the Closing Date by Borrower or any
of its Subsidiaries or REIT of any equity securities of such Person.

Equity Percentage. The aggregate ownership percentage of a Person or its
Subsidiaries in each Unconsolidated Affiliate.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person which is treated as a single employer with Borrower
or its Subsidiaries under §414 of the Code.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

Event of Default. See §12.1.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

 

9



--------------------------------------------------------------------------------

Fox Credit Agreement. That certain Credit Agreement dated as of December 2, 2009
among Fox Properties LLC, Borrower, TD Bank, National Association and the
lenders a party thereto, as amended by that certain First Amendment to Credit
Agreement and Other Loan Documents dated December 10, 2009, and that certain
Second Amendment to Credit Agreement and Other Loan Documents dated March 26,
2010, as the same may be further supplemented, modified or amended.

Fox Property. That certain Data Center Property owned by Fox Properties LLC and
located at 44521 Hastings Drive, Ashburn, Virginia.

Funds from Operations. With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with GAAP, excluding gains and losses from sales of property, plus
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures. Adjustments for unconsolidated partnerships and
joint ventures will be recalculated to reflect funds from operations on the same
basis. Funds from Operations shall be reported in accordance with NAREIT
policies.

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

Grizzly Credit Agreement. That certain Credit Agreement dated as of October 24,
2008 among Grizzly Ventures LLC, Borrower, KeyBank and the lenders a party
thereto, as amended by that certain First Amendment to Credit Agreement and
Other Loan Documents dated February 10, 2009, that certain Second Amendment to
Credit Agreement and Other Loan Documents dated December 3, 2009, and that
certain Third Amendment to Credit Agreement dated March 24, 2010, as the same
may be further supplemented, modified or amended.

Grizzly Property. That certain Data Center Property owned by Grizzly Ventures
LLC and located at 44480 Hastings Drive, Ashburn, Virginia.

Gross Asset Value. On a consolidated basis for Borrower and its Subsidiaries,
Gross Asset Value shall mean the sum of (without duplication with respect to any
Real Estate):

(i) the Capitalized Value of any Real Estate owned by Borrower or any of its
Subsidiaries which is a Stabilized Property; plus

(ii) the book value determined in accordance with GAAP of all Development
Properties owned by Borrower or any of its Subsidiaries; plus

(iii) the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Borrower and its Subsidiaries as of the date of determination determined in
accordance with GAAP; plus

 

10



--------------------------------------------------------------------------------

(iv) the book value determined in accordance with GAAP of Land Assets of
Borrower and its Subsidiaries; plus

(v) the lesser of (A) the book value determined in accordance with GAAP, or
(B) the outstanding principal balance, of all Mortgage Notes held by Borrower
and its Subsidiaries.

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. All income, expense and value associated
with assets included in Gross Asset Value acquired during the calendar quarter
period most recently ended prior to a date of determination will be eliminated
from calculations and such acquired assets shall be included at their costs
basis value. Additionally, without limiting or affecting any other provision
hereof, Gross Asset Value shall not include any income or value associated with
Real Estate which is not operated or intended to be operated principally as a
Data Center Property. Gross Asset Value will be adjusted to include an amount
equal to Borrower’s or any of its Subsidiaries’ pro rata share (based upon such
Person’s Equity Percentage in such Unconsolidated Affiliate) of the Gross Asset
Value attributable to any of the items listed above in this definition owned by
such Unconsolidated Affiliate.

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by Borrower or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor. Collectively, REIT, the Subsidiary Guarantors and each Additional
Subsidiary Guarantor, and individually any one of them.

Guaranty. The Guaranty dated of even date herewith made by REIT, the Subsidiary
Guarantors and each Additional Subsidiary Guarantor in favor of the Agent and
the Lenders, as the same may be modified, amended or ratified, such Guaranty to
be in form and substance reasonably satisfactory to the Agent.

Hazardous Substances. Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substances, oil, material, waste or other
substance which is defined, determined or identified as hazardous or toxic under
any Environmental Law. Without limiting the generality of the foregoing, the
term shall mean and include:

(i) “hazardous substances” as defined in CERCLA, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;

(ii) “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder;

 

11



--------------------------------------------------------------------------------

(iii) “hazardous materials” as defined in the Hazardous Materials Transportation
Act, as amended, and regulations promulgated thereunder; and

(iv) “chemical substance or mixture” as defined in the Toxic Substances Control
Act, as amended, and regulations promulgated thereunder.

Increase Notice. See §2.11(a).

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligations of
such Person as a lessee or obligor under a Capitalized Lease; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests), (g) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (h) all Indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person (except for guaranties of Non-Recourse Exclusions, and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then shall be included only to the extent of the amount of such claim that is
reasonably expected to be incurred, as such amount may be approved by the
Agent), including liability of a general partner in respect of liabilities of a
partnership in which it is a general partner which would constitute
“Indebtedness” hereunder, any obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including, without limitation, through an
agreement to purchase property, securities, goods, supplies or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise; and (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation. “Indebtedness” shall be
adjusted to remove any impact of intangibles pursuant to FAS 141, as issued by
the Financial Accounting Standards Board in June of 2001.

Insolvent/Seized Lender. Any Lender which (or whose parent holding company) is
subject to (a) any bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or (b) any “cease and desist” or “consent” order from,
receivership of, or other operational control of any applicable state or federal
regulatory authority.

 

12



--------------------------------------------------------------------------------

Interest Expense. For any period with respect to Borrower and its Subsidiaries,
without duplication, (a) interest (whether accrued or paid) actually payable
(without duplication), excluding non-cash interest expense but including
capitalized interest not funded under an interest reserve pursuant to a specific
debt obligation, together with the interest portion of payments on Capitalized
Leases, plus (b) Borrower’s and its respective Subsidiaries’ Equity Percentage
of Interest Expense of their Unconsolidated Affiliates for such period.

Interest Payment Date. As to each Base Rate Loan, the first (1st) day of each
calendar month during the term of such Base Rate Loan. As to each LIBOR Rate
Loan, the last day of each Interest Period relating thereto.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two or
three months thereafter (provided, however, until the completion of the
syndication of the Loan as determined by Agent, the interest period for any
LIBOR Rate Loan shall be one month), and (b) thereafter, each period commencing
on the day following the last day of the next preceding Interest Period
applicable to such Loan and ending on the last day of one of the periods set
forth above, as selected by the Borrower in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;

(ii) if the Borrower shall fail to give notice as provided in §4.1, the Borrower
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a LIBOR Rate Loan on the last day of the then current Interest Period with
respect thereto as provided in and subject to the terms of §4.1(c);

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date.

International Investments. Investments in fee or leasehold interests in Data
Center Properties located in Western Europe or Asia. Such Data Center Properties
must be located in sizeable cities in countries with well developed real estate
debt and equity capital markets, as reasonably determined by Agent.

 

13



--------------------------------------------------------------------------------

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, (ii) trade and customer accounts receivable for
services rendered in the ordinary course of business and payable in accordance
with customary trade terms, (iii) prepaid expenses, (iv) advances in the
ordinary course of business to employees for travel expenses and similar
expenditures, (v) obligations under Derivatives Contracts to the extent
permitted under §8.12, or (vi) investments consisting of cash collateral to
secure (x) letters of credit, (y) Derivative Contracts permitted under §8.12 or
(z) payment of, workers’ compensation, unemployment insurance, old age pensions
or other social security obligations. In determining the aggregate amount of
Investments outstanding at any particular time: (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital;
(c) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as dividends, interest or
otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

Joinder Agreement. The Joinder Agreement with respect to the Guaranty and the
Contribution Agreement to be executed and delivered pursuant to §5.2 by any
Additional Subsidiary Guarantor, such Joinder Agreement to be substantially in
the form of Exhibit C hereto.

KeyBank. As defined in the preamble hereto.

Land Assets. Land to be developed as a Data Center Property with respect to
which the commencement of grading, construction of improvements (other than
improvements that are not material and are temporary in nature) or
infrastructure for the development of a Data Center Property has not yet
commenced.

Leased Rate. With respect to Real Estate at any time, the ratio, expressed as a
percentage, of (a) the Net Rentable Area of such Real Estate actually leased by
tenants that are not affiliated with the Borrower and paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no default has occurred
and has continued unremedied for 30 or more days to (b) the aggregate Net
Rentable Area of such Real Estate.

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18). The Issuing Lender and
Swing Loan Lender shall each be a Lender, as applicable.

 

14



--------------------------------------------------------------------------------

Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Lender (other than the Lender
acting as the Issuing Lender) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest in the related Letter
of Credit under §2.10, and the Lender acting as the Issuing Lender shall be
deemed to hold a Letter of Credit Liability in an amount equal to its retained
interest in the related Letter of Credit after giving effect to the acquisition
by the Lenders other than the Lender acting as the Issuing Lender of their
participation interests under such Section.

Letter of Credit Request. See §2.10(a).

LIBOR. For any LIBOR Rate Loan for any Interest Period, the greater of (a) the
average rate as shown in Reuters Screen LIBOR01 Page (or any successor service,
or if such Person no longer reports such rate as determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations or (b) one
percent (1.0%). If such service or such other Person approved by Agent described
above no longer reports such rate or Agent determines in good faith that the
rate so reported no longer accurately reflects the rate available to Agent in
the London Interbank Market, Loans shall accrue interest at the Base Rate plus
three percent (3.0%) for such Loan. For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. Revolving Credit Loans bearing interest calculated by
reference to LIBOR.

Lien. See §8.2.

 

15



--------------------------------------------------------------------------------

Loan Documents. This Agreement, the Notes, the Guaranty, the Joinder Agreements,
the Letter of Credit Request and all other documents, instruments or agreements
now or hereafter executed or delivered by or on behalf of the Borrower or the
Guarantors in connection with the Loans.

Loan Request. See §2.7.

Loan and Loans. An individual loan or the aggregate loans (including Revolving
Credit Loans and Swing Loans), as the case may be, to be made by the Lenders
hereunder. All Loans shall be made in Dollars. Amounts drawn under a Letter of
Credit shall also be considered Revolving Credit Loans as provided in §2.10(f).

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of REIT, Borrower and its Subsidiaries considered as a whole; (b) the ability of
Borrower, REIT or any Subsidiary Guarantor which directly or indirectly owns an
asset included in the calculation of the Unencumbered Asset Value to perform any
of its material obligations under the Loan Documents; or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of Agent
or the Lenders thereunder.

Material Subsidiary. Any Subsidiary of the Borrower which is (a) a direct or
indirect owner of an asset included in determining the Unencumbered Asset Value
or (b) a guarantor of or otherwise liable with respect to any other Unsecured
Debt of the REIT, the Borrower or any of their respective Subsidiaries (other
than any of such Subsidiaries that are not organized under the laws of any
political subdivision of the United States and which are not borrowers,
guarantors or otherwise liable with respect to any Unsecured Debt of REIT,
Borrower or any of their respective Subsidiaries which are organized under the
laws of any political subdivision of the United States). Notwithstanding the
foregoing, Xeres Ventures LLC and Yak Ventures LLC shall not be deemed to be
Material Subsidiaries so long as such Subsidiaries do not guarantee any
Unsecured Debt.

Maturity Date. May 6, 2013, as such date may be extended as provided in §2.12,
or such earlier date on which the Loans shall become due and payable pursuant to
the terms hereof.

Moody’s. Moody’s Investor Service, Inc.

Mortgage Note. A loan to a Person other than the Borrower, any Guarantor or any
of their respective Subsidiaries or Unconsolidated Affiliates originated or
purchased by Borrower or any Subsidiary of Borrower, secured by a first priority
mortgage lien on a completed and operational Data Center Property located in the
United States.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by Borrower or any ERISA Affiliate.

Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

 

16



--------------------------------------------------------------------------------

Net Offering Proceeds. The gross cash proceeds received by Borrower or any of
its Subsidiaries or REIT as a result of an Equity Offering less the customary
and reasonable costs, expenses and discounts paid by Borrower or such Subsidiary
or REIT in connection therewith.

Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements, actual cost
recoveries and other income for such Real Estate determined in accordance with
GAAP for such period received in the ordinary course of business from tenants in
occupancy (excluding pre-paid rents and revenues and security deposits except to
the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid or accrued and related to the ownership, operation or
maintenance of such Real Estate for such period determined in accordance with
GAAP, including, but not limited to, taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of Borrower and its Subsidiaries and any
property management fees), minus (c) the greater of (i) actual property
management fees of such Real Estate or (ii) an amount equal to three percent
(3.0%) of the gross revenues from such Real Estate, minus (d) all rents, common
area reimbursements and other income for such Real Estate received from tenants
in default of obligations under their lease or with respect to leases as to
which the tenant or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief proceeding.

Net Rentable Area. With respect to any Real Estate, the megawatts of critical
load power available for use by tenants determined in accordance with the Rent
Roll for such Real Estate, the manner of such determination to be reasonably
consistent for all Real Estate of the same type unless otherwise approved by the
Agent.

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; (iv) violations of
special purpose covenants; or (v) are the result of any unpaid real estate taxes
and assessments (whether contained in a loan agreement, promissory note,
indemnity agreement or other document).

Non-Recourse Indebtedness. Indebtedness of Borrower, its Subsidiaries or an
Unconsolidated Affiliate which is secured by one or more parcels of Real Estate
(other than an Unencumbered Property) or interests therein or equipment and
which is not a general obligation of Borrower or such Subsidiary or
Unconsolidated Affiliate, the holder of such Indebtedness having recourse solely
to the parcels of Real Estate, or interests therein or equipment, securing such
Indebtedness, the leases thereon and the rents, profits and equity thereof or
equipment, as applicable (except for recourse against the general credit of the
Borrower or its Subsidiaries or an

 

17



--------------------------------------------------------------------------------

Unconsolidated Affiliate for any Non-Recourse Exclusions), provided that in
calculating the amount of Non-Recourse Indebtedness at any time, the amount of
reasonably anticipated liability with respect to any Non-Recourse Exclusions
which are the subject of a claim, as such amount may be approved by Agent, shall
not be included in the Non-Recourse Indebtedness but shall constitute Recourse
Indebtedness. Non-Recourse Indebtedness shall also include Indebtedness of a
Subsidiary of Borrower that is not a Subsidiary Guarantor or of an
Unconsolidated Affiliate which is a special purpose entity that is recourse
solely to such Subsidiary or Unconsolidated Affiliate, which is not
cross-defaulted to other Indebtedness of the Borrower or any Guarantor and which
does not constitute Indebtedness of any other Person (other than such Subsidiary
or Unconsolidated Affiliate which is the borrower thereunder).

Notes. Collectively, the Revolving Credit Notes and the Swing Loan Note.

Notice. See §19.

Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Off-Balance Sheet Obligations. Liabilities and obligations of Borrower, any of
its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which REIT would
be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of REIT’s report on
Form 10-Q or Form 10-K (or their equivalents) which REIT is required to file
with the SEC or would be required to file if it were subject to the jurisdiction
of the SEC (or any Governmental Authority substituted therefore). As used in
this definition, the term “SEC Off-Balance Sheet Rules” means the Disclosure in
Management’s Discussion and Analysis About Off-Balance Sheet Arrangements,
Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified
at 17 CFR pts. 228, 229 and 249).

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

 

18



--------------------------------------------------------------------------------

Permitted Liens. Liens permitted by §8.2.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Borrower or any of its
Subsidiaries or REIT. Preferred Distributions shall not include dividends or
distributions (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; or (b) paid or payable to
Borrower or any of its Subsidiaries.

Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by Borrower or any of its Subsidiaries, including, without
limitation, the Unencumbered Properties.

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to Borrower or any of its
Subsidiaries. Recourse Indebtedness shall not include Non-Recourse Indebtedness.

Register. See §18.2.

REIT. DuPont Fabros Technology, Inc., a Maryland corporation.

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

Release. See §6.20(c)(iii).

Rent Roll. A report prepared by the Borrower showing for each Unencumbered
Property owned or leased by Borrower or a Guarantor, its occupancy, lease
expiration dates, lease rent and other information in substantially the form
presented to Agent prior to the date hereof or in such other form as may be
reasonably acceptable to the Agent.

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 7/10 percent
(66.7%) of the

 

19



--------------------------------------------------------------------------------

Total Commitment; provided that in determining said percentage at any given
time, all then existing Delinquent Lenders will be disregarded and excluded and
the Commitment Percentages of the Lenders shall be redetermined for voting
purposes only to exclude the Commitment Percentages of such Delinquent Lenders.

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $85,000,000.00 (subject to increase as provided in §2.11) to be made
by the Lenders hereunder as more particularly described in §2. Without limiting
the foregoing, Revolving Credit Loans shall also include Revolving Credit Loans
made pursuant to §2.10(f).

Revolving Credit Notes. See §2.1(b).

SEC. The federal Securities and Exchange Commission.

Secured Debt. With respect to Borrower or any of its Subsidiaries as of any
given date, the aggregate principal amount of all Indebtedness of such Persons
on a Consolidated basis (including such Person’s Equity Percentage of the
Indebtedness of its Unconsolidated Affiliates) outstanding at such date and that
is secured in any manner by any Lien.

Senior Notes. The Borrower’s 8.5% Senior Notes Due 2017 in the aggregate
principal amount of up to $550,000,000 and any additional notes issued pursuant
to the Senior Notes Indenture.

Senior Notes Indenture. That certain Indenture dated as of December 16, 2009
among Borrower, as Issuer, the guarantors a party thereto, and U.S. Bank
National Association, as Trustee, relating to the issuance by Borrower of its
8.5% Senior Notes Due 2017, as the same may be amended, supplemented or modified
from time to time.

S&P. Standard & Poor’s Ratings Group.

Stabilized Property. A completed Data Center Property which contains
improvements that are in operating condition and available for occupancy with
respect to which valid certificates of occupancy have been issued and are in
full force and effect, and that has achieved a Leased Rate of at least
eighty-five percent (85%) for a period of not less than thirty (30) consecutive
days, provided that a Development Property on which all improvements related to
the development of such Real Estate have been substantially completed (excluding
tenants improvements) for at least twenty-four (24) months or as to which its
Capitalized Value exceeds its GAAP book value shall constitute a Stabilized
Property. Once a project becomes a Stabilized Property under this Agreement, it
shall remain a Stabilized Property.

 

20



--------------------------------------------------------------------------------

State. A state of the United States of America and the District of Columbia.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Subsidiary Guarantors. Grizzly Ventures LLC, Grizzly Equity LLC, Tarantula
Ventures LLC, Tarantula Interests LLC, Xeres Interests LLC, Xeres Management
LLC, Whale Ventures LLC, Whale Interests LLC, Whale Holdings LLC, Rhino Equity
LLC, Quill Equity LLC, Lemur Properties LLC, Porpoise Ventures LLC, Fox
Properties LLC, Yak Interests LLC and Yak Management LLC, each a Delaware
limited liability company, and any Additional Subsidiary Guarantor.

Swing Loan. See §2.5(a).

Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

Swing Loan Commitment. The sum of $25,000,000.00, as the same may be changed
from time to time in accordance with the terms of this Agreement.

Swing Loan Note. See §2.5(b).

Taxable REIT Subsidiary. Any Subsidiary of the Borrower that is a “taxable REIT
subsidiary” within the meaning of Section 856(l) of the Code or a Subsidiary of
such Taxable REIT Subsidiary.

Titled Agents. The Arranger, and any co-syndication agents or documentation
agent.

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is
Eighty-Five Million and No/100 Dollars ($85,000,000.00). The Total Commitment
may increase in accordance with §2.11.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.

 

21



--------------------------------------------------------------------------------

Unencumbered Asset Value. On a consolidated basis for Borrower and the
Subsidiary Guarantors, Unencumbered Asset Value shall mean the sum of (without
duplication with respect to any Unencumbered Property):

(i) the Capitalized Value of any Unencumbered Property owned by Borrower or any
Subsidiary Guarantor which is a Stabilized Property; plus

(ii) the book value determined in accordance with GAAP of all Development
Properties that are Unencumbered Properties owned by Borrower or any Subsidiary
Guarantor; plus

(iii) the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Borrower and the Subsidiary Guarantors (but excluding those described in clause
(h) of the definitions of Cash Equivalents) as of the date of determination
determined in accordance with GAAP; plus

(iv) the book value determined in accordance with GAAP of Land Assets that are
Unencumbered Properties of Borrower and the Subsidiary Guarantors.

Unencumbered Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Unencumbered Asset Value disposed of during
the calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Unencumbered Asset Value may be adjusted
as provided in §8.6. All income, expense and value associated with assets
included in Unencumbered Asset Value acquired during the calendar quarter period
most recently ended prior to a date of determination will be eliminated from
calculations and such acquired assets shall be included at their costs basis
value. Additionally, without limiting or affecting any other provision hereof,
Unencumbered Asset Value shall not include any income or value associated with
Real Estate which is not operated or intended to be operated principally as a
Data Center Property. International Properties, Mortgage Notes and Investments
in non-Wholly Owned Subsidiaries and Unconsolidated Affiliates shall not be
included in the calculation of Unencumbered Asset Value.

Unencumbered Property. Unencumbered Property shall mean Eligible Real Estate
which satisfies all conditions set forth in §7.22. The initial properties
designated by Borrower as the Unencumbered Properties are described on
Schedule 1.2 hereto.

Unencumbered Property Debt Yield. The quotient of (a) Net Operating Income from
all Unencumbered Properties included in the calculation of Unencumbered Asset
Value for the most recent calendar quarter, annualized, divided by
(b) Consolidated Total Adjusted Unsecured Debt, expressed as a percentage.

 

22



--------------------------------------------------------------------------------

Unhedged Variable Rate Debt. Any Indebtedness with respect to which the interest
rate is not fixed (or hedged to a fixed rate) for the entire term of such
Indebtedness to maturity.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, reserves, cash trap, or Liens or claims of any kind in favor of any
Person.

Unsecured Debt. Indebtedness of a Person outstanding at any time which is not
Secured Debt.

Wholly Owned Subsidiary. As to Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by Borrower.

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

 

23



--------------------------------------------------------------------------------

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k) In the event of any change in GAAP after the date hereof or any other change
in accounting procedures pursuant to §7.3 which would affect the computation of
any financial covenant, ratio or other requirement set forth in any Loan
Document, then upon the request of Borrower or Agent, the Borrower, the
Guarantors, the Agent and the Lenders shall negotiate promptly, diligently and
in good faith in order to amend the provisions of the Loan Documents such that
such financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of the Borrower as in
effect prior to such accounting change, as determined by the Required Lenders in
their good faith judgment. Until such time as such amendment shall have been
executed and delivered by the Borrower, the Guarantors, the Agent and the
Required Lenders, such financial covenants, ratio and other requirements, and
all financial statements and other documents required to be delivered under the
Loan Documents, shall be calculated and reported as if such change had not
occurred.

§2. THE CREDIT FACILITY.

§2.1 Revolving Credit Loans.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Lenders severally agrees to lend to the Borrower, and the Borrower may borrow
(and repay and reborrow) from time to time between the Closing Date and the
Maturity Date upon notice by the Borrower to the Agent given in accordance with
§2.7, such sums as are requested by the Borrower for the purposes set forth in
§2.9 up to a maximum aggregate principal amount outstanding (after giving effect
to all amounts requested) at any one time equal to the lesser of (i) such
Lender’s Commitment and (ii) such Lender’s Commitment Percentage of the
Borrowing Base Availability (giving effect to the amount of all Outstanding
Revolving Credit Loans and Swing Loans, and the aggregate amount of Letter of
Credit Liabilities); provided, that, in all events no Default or Event of
Default shall have occurred and be continuing; and provided, further, that the
aggregate outstanding principal amount of the Revolving Credit Loans (after
giving effect to all amounts requested), outstanding principal amount of Swing
Loans and aggregate Letter of Credit Liabilities shall not at any time exceed
the Total Commitment or cause a violation of the covenant set forth in §9.1. The
Revolving Credit Loans shall be made pro rata in accordance with each Lender’s
Commitment Percentage. Each request for a Revolving Credit Loan hereunder shall
constitute a representation and warranty by the Borrower that all of the
conditions required of Borrower set forth in §10 and §11 have been satisfied on
the date of such request. The Agent may assume that the conditions in §10 and
§11 have been satisfied unless it receives prior written notice from a Lender
that such conditions have not been satisfied. No Lender shall have any
obligation to make Revolving Credit Loans to Borrower in the maximum aggregate
principal outstanding balance of more than the principal face amount of its
Revolving Credit Note.

(b) The Revolving Credit Loans shall be evidenced by separate promissory notes
of the Borrower in substantially the form of Exhibit A hereto (collectively, the
“Revolving Credit Notes”), dated of even date with this Agreement (except as
otherwise provided in §18.3)

 

24



--------------------------------------------------------------------------------

and completed with appropriate insertions. One Revolving Credit Note shall be
payable to the order of each Lender in the principal amount equal to such
Lender’s Commitment or, if less, the outstanding amount of all Revolving Credit
Loans made by such Lender, plus interest accrued thereon, as set forth below.
The Borrower irrevocably authorizes Agent to make or cause to be made, at or
about the time of the Drawdown Date of any Revolving Credit Loan or the time of
receipt of any payment of principal thereof, an appropriate notation on Agent’s
Record reflecting the making of such Revolving Credit Loan or (as the case may
be) the receipt of such payment. The outstanding amount of the Revolving Credit
Loans set forth on Agent’s Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to each Lender, but the failure to record, or
any error in so recording, any such amount on Agent’s Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under any
Revolving Credit Note to make payments of principal of or interest on any
Revolving Credit Note when due.

§2.2 [Intentionally Omitted.]

§2.3 Facility Unused Fee. The Borrower agrees to pay to the Agent for the
account of the Lenders in accordance with their respective Commitment
Percentages a facility unused fee calculated at the rate per annum as set forth
below on the average daily amount by which the Total Commitment exceeds the
outstanding principal amount of Revolving Credit Loans, Swing Loans and the face
amount of Letters of Credit Outstanding during each calendar quarter or portion
thereof commencing on the date hereof and ending on the Maturity Date. The
facility unused fee shall be calculated for each day based on the ratio
(expressed as a percentage) of (a) the average daily amount of the outstanding
principal amount of the Revolving Credit Loans and Swing Loans and the face
amount of Letters of Credit Outstanding during such quarter to (b) the Total
Commitment, and if such ratio is less than fifty percent (50%), the facility
unused fee shall be payable at the rate of 0.35%, and if such ratio is equal to
or greater than fifty percent (50%), the facility unused fee shall be payable at
the rate of 0.25%. The facility unused fee shall be payable quarterly in arrears
on the first (1st) day of each calendar quarter for the immediately preceding
calendar quarter or portion thereof, and on any earlier date on which the
Commitments shall be reduced or shall terminate as provided in §2.4, with a
final payment on the Maturity Date.

§2.4 Reduction and Termination of the Commitments. The Borrower shall have the
right at any time and from time to time upon five (5) Business Days’ prior
written notice to the Agent to reduce by $5,000,000 or an integral multiple of
$1,000,000 in excess thereof (provided that in no event shall the Total
Commitment be reduced in such manner to an amount less than $40,000,000.00) or
to terminate entirely the Commitments, whereupon the Commitments of the Lenders
shall be reduced pro rata in accordance with their respective Commitment
Percentages of the amount specified in such notice or, as the case may be,
terminated, any such termination or reduction to be without penalty except as
otherwise set forth in §4.8; provided, however, that no such termination or
reduction shall be permitted if, after giving effect thereto, the sum of
Outstanding Revolving Credit Loans, the Outstanding Swing Loans and the Letter
of Credit Liabilities would exceed the Commitments of the Lenders as so
terminated or reduced. Promptly after receiving any notice from the Borrower
delivered pursuant to this §2.4, the Agent will notify the Lenders of the
substance thereof. Any reduction of the Commitments shall also result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the maximum amount of Swing Loans and Letters of Credit. Upon the
effective date of any such

 

25



--------------------------------------------------------------------------------

reduction or termination, the Borrower shall pay to the Agent for the respective
accounts of the Lenders the full amount of any facility fee under §2.3 then
accrued on the amount of the reduction. No reduction or termination of the
Commitments may be reinstated.

§2.5 Swing Loan Commitment.

(a) Subject to the terms and conditions set forth in this Agreement, Swing Loan
Lender agrees to lend to the Borrower (the “Swing Loans”), and the Borrower may
borrow (and repay and reborrow) from time to time between the Closing Date and
the date which is five (5) Business Days prior to the Maturity Date upon notice
by the Borrower to the Swing Loan Lender given in accordance with this §2.5,
such sums as are requested by the Borrower for the purposes set forth in §2.9 in
an aggregate principal amount at any one time outstanding not exceeding the
Swing Loan Commitment; provided that in all events (i) no Default or Event of
Default shall have occurred and be continuing; (ii) no Lender shall be a
Delinquent Lender or an Insolvent/Seized Lender (provided Swing Loan Lender may,
in its sole discretion, be entitled to waive this condition); (iii) the
outstanding principal amount of the Revolving Credit Loans and Swing Loans
(after giving effect to all amounts requested) plus Letter of Credit Liabilities
shall not at any time exceed the Total Commitment; and (iv) the outstanding
principal amount of the Revolving Credit Loans and Swing Loans (after giving
effect to all amounts requested), plus Letter of Credit Liabilities shall not at
any time exceed the lesser of (A) the Total Commitment or (B) the Borrowing Base
Availability (giving effect to the amount of all Outstanding Revolving Credit
Loans, Swing Loans and Letter of Credit Liabilities). Swing Loans shall
constitute “Revolving Credit Loans” for all purposes hereunder. The funding of a
Swing Loan hereunder shall constitute a representation and warranty by the
Borrower that all of the conditions set forth in §10 and §11 have been satisfied
on the date of such funding. The Swing Loan Lender may assume that the
conditions in §10 and §11 have been satisfied unless Swing Loan Lender has
received written notice from a Lender that such conditions have not been
satisfied. Each Swing Loan shall be due and payable within five (5) Business
Days of the date such Swing Loan was provided and Borrower hereby agree (to the
extent not repaid as contemplated by §2.5(d) below) to repay each Swing Loan on
or before the date that is five (5) Business Days from the date such Swing Loan
was provided.

(b) The Swing Loans shall be evidenced by a separate promissory note of the
Borrower in substantially the form of Exhibit B hereto (the “Swing Note”), dated
the date of this Agreement and completed with appropriate insertions. The Swing
Loan Note shall be payable to the order of the Swing Loan Lender in the
principal face amount equal to the Swing Loan Commitment and shall be payable as
set forth below. The Borrower irrevocably authorizes the Swing Loan Lender to
make or cause to be made, at or about the time of the Drawdown Date of any Swing
Loan or at the time of receipt of any payment of principal thereof, an
appropriate notation on the Swing Loan Lender’s Record reflecting the making of
such Swing Loan or (as the case may be) the receipt of such payment. The
outstanding amount of the Swing Loans set forth on the Swing Loan Lender’s
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Swing Loan Lender, but the failure to record, or any error in so
recording, any such amount on the Swing Loan Lender’s Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under the Swing
Loan Note to make payments of principal of or interest on any Swing Loan Note
when due.

 

26



--------------------------------------------------------------------------------

(c) Borrower shall request a Swing Loan by delivering to the Swing Loan Lender a
Loan Request executed by an Authorized Officer no later than 11:00 a.m.
(Cleveland time) on the requested Drawdown Date specifying the amount of the
requested Swing Loan (which shall be in the minimum amount of $1,000,000.00) and
providing the wire instructions for the delivery of the Swing Loan proceeds. The
Loan Request shall also contain the statements and certifications required by
§2.7(i) and (ii). Each such Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept such Swing Loan on the
Drawdown Date. Notwithstanding anything herein to the contrary, a Swing Loan
shall be a Base Rate Loan and shall bear interest at the Base Rate plus three
percent (3%). The proceeds of the Swing Loan will be disbursed by wire by the
Swing Loan Lender to the Borrower no later than 1:00 p.m. (Cleveland time).

(d) The Swing Loan Lender shall, within two (2) Business Days after the Drawdown
Date with respect to such Swing Loan, request each Lender, including the Swing
Loan Lender, to make a Revolving Credit Loan pursuant to §2.1 in an amount equal
to such Lender’s Commitment Percentage of the amount of the Swing Loan
outstanding on the date such notice is given. In the event that the Borrower
does not notify the Agent in writing otherwise on or before noon (Cleveland
Time) of the second (2nd) Business Day after the Drawdown Date with respect to
such Swing Loan, Agent shall notify the Lenders that such Revolving Credit Loan
shall be a LIBOR Rate Loan with an Interest Period of one (1) month, provided
that the making of such LIBOR Rate Loan will not be in contravention of any
other provision of this Agreement, or if the making of a LIBOR Rate Loan would
be in contravention of this Agreement, then such notice shall indicate that such
loan shall be a Base Rate Loan. Borrower hereby irrevocably authorizes and
directs the Swing Loan Lender to so act on its behalf, and agrees that any
amount advanced to the Agent for the benefit of the Swing Loan Lender pursuant
to this §2.5(d) shall be considered a Revolving Credit Loan pursuant to §2.1.
Unless any of the events described in paragraph (h), (i) or (j) of §12.1 shall
have occurred (in which event the procedures of §2.5(e) shall apply), each
Lender shall make the proceeds of its Revolving Credit Loan available to the
Swing Loan Lender for the account of the Swing Loan Lender at the Agent’s Head
Office prior to 12:00 noon (Cleveland time) in funds immediately available no
later than the third (3rd) Business Day after the date such notice is given just
as if the Lenders were funding directly to the Borrower, so that thereafter such
Obligations shall be evidenced by the Revolving Credit Notes. The proceeds of
such Revolving Credit Loan shall be immediately applied to repay the Swing
Loans.

(e) If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.5(d), each Lender will, on the date such Revolving Credit
Loan pursuant to §2.5(d) was to have been made, purchase an undivided
participation interest in the Swing Loan in an amount equal to its Commitment
Percentage of such Swing Loan. Each Lender will immediately transfer to the
Swing Loan Lender in immediately available funds the amount of its participation
and upon receipt thereof the Swing Loan Lender will deliver to such Lender a
Swing Loan participation certificate dated the date of receipt of such funds and
in such amount.

(f) Whenever at any time after the Swing Loan Lender has received from any
Lender such Lender’s participation interest in a Swing Loan, the Swing Loan
Lender receives any payment on account thereof, the Swing Loan Lender will
distribute to such Lender its

 

27



--------------------------------------------------------------------------------

participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swing Loan Lender is required to be
returned, such Lender will return to the Swing Loan Lender any portion thereof
previously distributed by the Swing Loan Lender to it.

(g) Each Lender’s obligation to fund a Revolving Credit Loan as provided in
§2.5(d) or to purchase participation interests pursuant to §2.5(e) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Lender or the Borrower may have against the Swing Loan
Lender, the Borrower or anyone else for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default; (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, REIT or any of
their respective Subsidiaries; (iv) any breach of this Agreement or any of the
other Loan Documents by the Borrower, Guarantors or any Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. Any portions of a Swing Loan not so purchased or converted may be
treated by the Agent and Swing Loan Lender as against such Lender as a Revolving
Credit Loan which was not funded by the non-purchasing Lender as contemplated by
§2.8 and §12.5, and shall have such rights and remedies against such Lender as
are set forth in §§2.8, 12.5 and 14.5. Each Swing Loan, once so sold or
converted, shall cease to be a Swing Loan for the purposes of this Agreement,
but shall be a Revolving Credit Loan made by each Lender under its Commitment.

§2.6 Interest on Loans.

(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or converted to a LIBOR Rate Loan at the rate per annum equal to the
greater of (i) the sum of the Base Rate plus three percent (3%) and (ii) the sum
of LIBOR determined for a thirty (30) day Interest Period plus four and one-half
percent (4.5%).

(b) Each LIBOR Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto at the rate per annum equal to the sum of LIBOR determined for
such Interest Period plus four and one-half percent (4.5%).

(c) The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(d) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

§2.7 Requests for Revolving Credit Loans. Except with respect to the initial
Revolving Credit Loan on the Closing Date, the Borrower shall give to the Agent
written notice executed by an Authorized Officer in the form of Exhibit D hereto
(or telephonic notice confirmed in writing in the form of Exhibit D hereto) of
each Revolving Credit Loan requested hereunder (a “Loan Request”) by 11:00 a.m.
(Cleveland time) one (1) Business Day prior to the

 

28



--------------------------------------------------------------------------------

proposed Drawdown Date with respect to Base Rate Loans and three (3) Business
Days prior to the proposed Drawdown Date with respect to LIBOR Rate Loans. Each
such notice shall specify with respect to the requested Revolving Credit Loan
the proposed principal amount of such Revolving Credit Loan, the Type of
Revolving Credit Loan, the initial Interest Period (if applicable) for such
Revolving Credit Loan and the Drawdown Date. Each such notice shall also contain
(i) a general statement as to the purpose for which such advance shall be used
(which purpose shall be in accordance with the terms of §2.9) and (ii) a
certification by the chief financial officer or chief accounting officer of
Borrower (or of the REIT) that the Borrower and Guarantors are and will be in
compliance with all covenants under the Loan Documents after giving effect to
the making of such Revolving Credit Loan. Promptly upon receipt of any such
notice, the Agent shall notify each of the Lenders thereof. Each such Loan
Request shall be irrevocable and binding on the Borrower and shall obligate the
Borrower to accept the Revolving Credit Loan requested from the Lenders on the
proposed Drawdown Date. Nothing herein shall prevent the Borrower from seeking
recourse against any Lender that fails to advance its proportionate share of a
requested Revolving Credit Loan as required by this Agreement. Each Loan Request
shall be (a) for a Base Rate Loan in a minimum aggregate amount of $1,000,000.00
or an integral multiple of $100,000.00 in excess thereof; or (b) for a LIBOR
Rate Loan in a minimum aggregate amount of $1,000,000.00 or an integral multiple
of $250,000.00 in excess thereof; provided, however, that there shall be no more
than five (5) LIBOR Rate Loans outstanding at any one time.

§2.8 Funds for Loans.

(a) Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date of
any Revolving Credit Loans, each of the Lenders will make available to the
Agent, at the Agent’s Head Office, in immediately available funds, the amount of
such Lender’s Commitment Percentage of the amount of the requested Revolving
Credit Loans which may be disbursed pursuant to §2.1. Upon receipt from each
such Lender of such amount, and upon receipt of the documents required by §10
and §11 and the satisfaction of the other conditions set forth therein, to the
extent applicable, the Agent will make available to the Borrower the aggregate
amount of such Revolving Credit Loans made available to the Agent by the Lenders
by crediting such amount to the account of the Borrower maintained at the
Agent’s Head Office. The failure or refusal of any Lender to make available to
the Agent at the aforesaid time and place on any Drawdown Date the amount of its
Commitment Percentage of the requested Revolving Credit Loan shall not relieve
any other Lender from its several obligation hereunder to make available to the
Agent the amount of such other Lender’s Commitment Percentage of any requested
Revolving Credit Loan, including any additional Revolving Credit Loans that may
be requested subject to the terms and conditions hereof to provide funds to
replace those not advanced by the Lender so failing or refusing. In the event of
any such failure or refusal, the Lenders not so failing or refusing shall be
entitled to a priority position as against the Lender or Lenders so failing or
refusing to make available to the Borrower the amount of its or their Commitment
Percentage for such Loans as provided in §12.5.

(b) Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender’s Commitment Percentage of a proposed Loan, Agent may in its discretion
assume that such Lender has made such Loan available to Agent in accordance with
the provisions of this

 

29



--------------------------------------------------------------------------------

Agreement and the Agent may, if it chooses, in reliance upon such assumption
make such Loan available to the Borrower, and such Lender shall be liable to the
Agent for the amount of such advance. If such Lender does not pay such
corresponding amount upon the Agent’s demand therefor, the Agent will promptly
notify the Borrower, and the Borrower shall promptly pay such corresponding
amount to the Agent. The Agent shall also be entitled to recover from the Lender
or the Borrower, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Agent to the Borrower to the date such corresponding amount is recovered
by the Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for such Loan or (ii) from a Lender at the Federal Funds
Effective Rate.

§2.9 Use of Proceeds. The Borrower will use the proceeds of the Loans and the
Letters of Credit solely to (a) pay closing costs in connection with this
Agreement; (b) repay existing loans, fund future development projects and
property and equipment acquisitions of Borrower and its Subsidiaries (which may
include Investments by Borrower permitted under §8.3(l)); (c) to make
Distributions permitted by this Agreement; and (d) for general working capital
purposes. In no event shall the Borrower and the Guarantors use the proceeds of
the Loans and the Letters of Credit to purchase or carry, or extend credit to
others for the purpose of purchasing or carrying, any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.

 

§2.10 Letters of Credit.

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the day that is ninety
(90) days prior to the Maturity Date, the Issuing Lender shall issue such
Letters of Credit as the Borrower may request upon the delivery of a written
request in the form of Exhibit E hereto (a “Letter of Credit Request”) to the
Issuing Lender, provided that (i) no Default or Event of Default shall have
occurred and be continuing, (ii) upon issuance of such Letter of Credit, the
Letter of Credit Liabilities shall not exceed Twenty-Five Million Dollars
($25,000,000.00), (iii) in no event shall the sum of (A) the Revolving Credit
Loans Outstanding, (B) the Swing Loans Outstanding and (C) the amount of Letter
of Credit Liabilities (after giving effect to all Letters of Credit requested)
exceed the Total Commitment, (iv) in no event shall the aggregate outstanding
principal amount of the Revolving Credit Loans, outstanding principal amount of
Swing Loans and aggregate Letters of Credit Liabilities (after giving effect to
any requested Letters of Credit) exceed the lesser of (A) the Total Commitment
or (B) the Borrowing Base Availability (giving effect to the amount of all
Outstanding Revolving Credit Loans, Outstanding Swing Loans and aggregate Letter
of Credit Liabilities), or cause a violation of the covenant set forth in §9.1,
(v) the conditions set forth in §§10 and 11 shall have been satisfied, (vi) no
Lender is a Delinquent Lender or an Insolvent/Seized Lender (provided Issuing
Lender may, in its sole discretion, be entitled to waive this condition), and
(vii) in no event shall any amount drawn under a Letter of Credit be available
for reinstatement or a subsequent drawing under such Letter of Credit. The
Issuing Lender may assume that the conditions in §10 and §11 have been satisfied
unless it receives written notice from a Lender that such conditions have not
been satisfied. Each Letter of Credit Request shall be executed by an Authorized
Officer of Borrower. The Issuing Lender shall be entitled to conclusively rely
on such Person’s authority to request a Letter of

 

30



--------------------------------------------------------------------------------

Credit on behalf of Borrower. The Issuing Lender shall have no duty to verify
the authenticity of any signature appearing on a Letter of Credit Request. The
Borrower assumes all risks with respect to the use of the Letters of Credit.
Unless the Issuing Lender and the Required Lenders otherwise consent, the term
of any Letter of Credit shall not exceed a period of time commencing on the
issuance of the Letter of Credit and ending one year after the date of issuance
thereof, subject to extension pursuant to an “evergreen” clause acceptable to
Agent and Issuing Lender (but in any event the term shall not extend beyond the
Maturity Date). The amount available to be drawn under any Letter of Credit
shall reduce on a dollar-for-dollar basis the amount available to be drawn under
the Total Commitment as a Revolving Credit Loan.

(b) Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
the chief financial or chief accounting officer of Borrower that the Borrower
and Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of such Letter of Credit. The
Borrower shall further deliver to the Issuing Lender such additional
applications (which application as of the date hereof is in the form of Exhibit
I attached hereto) and documents as the Issuing Lender may require, in
conformity with the then standard practices of its letter of credit department,
in connection with the issuance of such Letter of Credit; provided that in the
event of any conflict, the terms of this Agreement shall control.

(c) The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

(d) Upon the issuance of a Letter of Credit, each Lender shall be deemed to have
purchased a participation therein from Issuing Lender in an amount equal to its
respective Commitment Percentage of the amount of such Letter of Credit. No
Lender’s obligation to participate in a Letter of Credit shall be affected by
any other Lender’s failure to perform as required herein with respect to such
Letter of Credit or any other Letter of Credit.

(e) Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate per annum equal to one-eighth of one percent (0.125%),
and (ii) for the accounts of the Lenders (including the Issuing Lender) in
accordance with their respective percentage shares of participation in such
Letter of Credit, a Letter of Credit fee calculated at the rate per annum equal
to four and one-half percent (4.5%) on the amount available to be drawn under
such Letter of Credit. Such fees shall be payable in quarterly installments in
arrears with respect to each Letter of Credit on the first day of each calendar
quarter following the date of issuance and continuing on each quarter or portion
thereof thereafter, as applicable, or on any earlier date on which the
Commitments shall terminate and on the expiration or return of any Letter of
Credit. In addition, the Borrower shall pay to Issuing Lender for its own
account within five (5) days of demand of Issuing Lender the standard issuance,
documentation and service charges for Letters of Credit issued from time to time
by Issuing Lender.

 

31



--------------------------------------------------------------------------------

(f) In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Base Rate Loan under this Agreement
(Borrower being deemed to have requested a Base Rate Loan on such date in an
amount equal to the amount of such drawing and such amount drawn shall be
treated as an outstanding Base Rate Loan under this Agreement) and the Agent
shall promptly notify each Lender by telex, telecopy, telegram, telephone
(confirmed in writing) or other similar means of transmission, and each Lender
shall promptly and unconditionally pay to the Agent, for the Issuing Lender’s
own account, an amount equal to such Lender’s Commitment Percentage of such
Letter of Credit (to the extent of the amount drawn). Borrower further hereby
irrevocably authorizes and directs Agent to notify the Lenders of Borrower’
intent to convert such Base Rate Loan to a LIBOR Rate Loan with an Interest
Period of one (1) month on the third (3rd) Business Day following the funding by
the Lenders of their advance under this §2.10(f), provided that the making of
such LIBOR Rate Loan shall not be a contravention of any provision of this
Agreement. If and to the extent any Lender shall not make such amount available
on the Business Day on which such draw is funded, such Lender agrees to pay such
amount to the Agent forthwith on demand, together with interest thereon, for
each day from the date on which such draw was funded until the date on which
such amount is paid to the Agent, at the Federal Funds Effective Rate until
three (3) days after the date on which the Agent gives notice of such draw and
at the Federal Funds Effective Rate plus one percent (1.0%) for each day
thereafter. Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Credit Loans, amounts
due with respect to its participations in Letters of Credit and any other
amounts due to it hereunder to the Agent to fund the amount of any drawn Letter
of Credit which such Lender was required to fund pursuant to this §2.10(f) until
such amount has been funded (as a result of such assignment or otherwise). In
the event of any such failure or refusal, the Lenders not so failing or refusing
shall be entitled to a priority position for such amounts as provided in §12.5.
The failure of any Lender to make funds available to the Agent in such amount
shall not relieve any other Lender of its obligation hereunder to make funds
available to the Agent pursuant to this §2.10(f).

(g) If after the issuance of a Letter of Credit pursuant to §2.10(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Lender, for
any reason a drawing under a Letter of Credit cannot be refinanced as a
Revolving Credit Loan, each Lender will, on the date such Revolving Credit Loan
pursuant to §2.10(f) was to have been made, purchase an undivided participation
interest in the Letter of Credit in an amount equal to its Commitment Percentage
of the amount of such Letter of Credit. Each Lender will immediately transfer to
the Issuing Lender in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Lender will deliver to such
Lender a Letter of Credit participation certificate dated the date of receipt of
such funds and in such amount.

(h) Whenever at any time after the Issuing Lender has received from any Lender
any such Lender’s payment of funds under a Letter of Credit and thereafter the
Issuing Lender receives any payment on account thereof, then the Issuing Lender
will distribute to such Lender its participation interest in such amount
(appropriately adjusted in the case of interest

 

32



--------------------------------------------------------------------------------

payments to reflect the period of time during which such Lender’s participation
interest was outstanding and funded); provided, however, that in the event that
such payment received by the Issuing Lender is required to be returned, such
Lender will return to the Issuing Lender any portion thereof previously
distributed by the Issuing Lender to it.

(i) The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(j) Borrower assumes all risks of the acts, omissions, or misuse of any Letter
of Credit by the beneficiary thereof. Neither Agent, Issuing Lender nor any
Lender will be responsible for (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Letter of Credit or any document submitted by
any party in connection with the issuance of any Letter of Credit, even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender. None of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Issuing Lender or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Issuing Lender or the other Lenders in
good faith will be binding on Borrower and will not put Agent, Issuing Lender or
the other Lenders under any resulting liability to Borrower; provided nothing
contained herein shall relieve Issuing Lender for liability to Borrower arising
as a result of the gross negligence or willful misconduct of Issuing Lender as
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods.

§2.11 Increase in Total Commitment.

(a) Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, the Borrower shall
have the option at any time and from time to time before May 6, 2011 to request
an increase in the Total Commitment to not more than $100,000,000.00 by giving
written notice to the Agent (an “Increase Notice”; and the amount of such
requested increase is the “Commitment Increase”), provided that any such
individual increase must be in a minimum amount of $5,000,000.00. Upon receipt
of any Increase Notice, the Agent shall consult with Arranger and shall notify
the Borrower of the amount of facility fees to be paid to any Lenders who
provide an additional Commitment in connection with such increase in the Total
Commitment (which shall be in addition to the fees to be paid to Agent or
Arranger pursuant to the Agreement Regarding Fees).

 

33



--------------------------------------------------------------------------------

If the Borrower agrees to pay the facility fees so determined, then the Agent
shall send a notice to all Lenders (the “Additional Commitment Request Notice”)
informing them of the Borrower’s request to increase the Total Commitment and of
the facility fees to be paid with respect thereto. Each Lender who desires to
provide an additional Commitment upon such terms shall provide Agent with a
written commitment letter within ten (10) Business Days of receipt of the
Additional Commitment Request Notice, specifying the amount of the additional
Commitment by which it is willing to provide prior to such deadline as may be
specified in the Additional Commitment Request Notice. If the requested increase
is oversubscribed then the Agent and the Arranger shall allocate the Commitment
Increase among the Lenders who provide such commitment letters on such basis as
the Agent and the Arranger shall determine in their sole discretion. If, as of
the tenth (10th) Business Day after receipt by Lenders of the Additional
Commitment Request Notice, the additional Commitments so provided are not
sufficient to provide the full amount of the Commitment Increase requested by
the Borrower, then the Agent, Arranger or Borrower may, but shall not be
obligated to, invite one or more banks or lending institutions (which banks or
lending institutions shall be acceptable to Agent, Arranger and Borrower) to
become a Lender and provide an additional Commitment. The Agent shall provide
all Lenders with a notice setting forth the amount, if any, of the additional
Commitment to be provided by each Lender and the revised Commitment Percentages
which shall be applicable after the effective date of the Commitment Increase
specified therein (the “Commitment Increase Date”). In no event shall any Lender
be obligated to provide an additional Commitment.

(b) On any Commitment Increase Date the outstanding principal balance of the
Revolving Credit Loans shall be reallocated among the Lenders such that after
the applicable Commitment Increase Date the outstanding principal amount of
Revolving Credit Loans owed to each Lender shall be equal to such Lender’s
Commitment Percentage (as in effect after the applicable Commitment Increase
Date) of the outstanding principal amount of all Revolving Credit Loans. The
participation interests of the Lenders in Swing Loans and Letters of Credit
shall be similarly adjusted. On any Commitment Increase Date those Lenders whose
Commitment Percentage is increasing shall advance the funds to the Agent and the
funds so advanced shall be distributed among the Lenders whose Commitment
Percentage is decreasing as necessary to accomplish the required reallocation of
the outstanding Revolving Credit Loans. The funds so advanced shall be Base Rate
Loans until converted to LIBOR Rate Loans which are allocated among all Lenders
based on their Commitment Percentages.

(c) Upon the effective date of each increase in the Total Commitment pursuant to
this §2.11 the Agent may unilaterally revise Schedule 1.1 and the Borrower shall
execute and deliver to the Agent new Revolving Credit Notes for each Lender
whose Commitment has changed so that the principal amount of such Lender’s
Revolving Credit Note shall equal its Commitment. The Agent shall deliver such
replacement Revolving Credit Notes to the respective Lenders in exchange for the
Revolving Credit Notes replaced thereby which shall be surrendered by such
Lenders. Such new Revolving Credit Notes shall provide that they are
replacements for the surrendered Revolving Credit Notes and that they do not
constitute a novation, shall be dated as of the Commitment Increase Date and
shall otherwise be in substantially the form of the replaced Revolving Credit
Notes. Upon Agent’s request within five (5) days of issuance of any new
Revolving Credit Notes pursuant to this §2.11(c), the Borrower shall deliver an
opinion of counsel, addressed to the Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Revolving Credit Notes and the
enforceability

 

34



--------------------------------------------------------------------------------

thereof, in form and substance substantially similar to the opinion delivered in
connection with the first disbursement under this Agreement. The surrendered
Revolving Credit Notes shall be canceled and returned to the Borrower.

(d) Notwithstanding anything to the contrary contained herein, the obligation of
the Agent and the Lenders to increase the Total Commitment pursuant to this
§2.11 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Commitment:

(i) Payment of Activation Fee. The Borrower shall pay (A) to the Agent those
fees described in and contemplated by the Agreement Regarding Fees with respect
to the applicable Commitment Increase, and (B) to the Arranger such facility
fees as the Lenders who are providing an additional Commitment may require to
increase or provide the aggregate Commitment, which fees shall, when paid, be
fully earned and non-refundable under any circumstances. The Arranger shall pay
to the Lenders acquiring or providing the increased Commitment certain fees
pursuant to their separate agreement; and

(ii) No Default. On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Total
Commitment is increased, there shall exist no Default or Event of Default; and

(iii) Representations True. The representations and warranties made by the
Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Commitment is increased, both
immediately before and after the Total Commitment is increased (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); and

(iv) Additional Documents and Expenses. The Borrower shall execute and deliver
(or cause to be executed and delivered) to Agent and the Lenders such additional
documents, instruments, certifications and opinions as the Agent may reasonably
require in its reasonable discretion, including, without limitation, a
Compliance Certificate, demonstrating compliance with all covenants,
representations and warranties set forth in the Loan Documents after giving
effect to the increase; and

(v) Other. The Borrower shall satisfy such other conditions to such increase as
Agent may require in its reasonable discretion.

§2.12 Extension of Maturity Date. The Borrower shall have the one-time right and
option to extend the Maturity Date to May 6, 2014, upon satisfaction of the
following conditions precedent, which must be satisfied prior to the
effectiveness of any extension of the Maturity Date:

(a) Extension Request. The Borrower shall deliver written notice of such request
(the “Extension Request”) to the Agent not earlier than the date which is one
hundred

 

35



--------------------------------------------------------------------------------

twenty (120) days and not later than the date which is sixty (60) days prior to
the Maturity Date (as determined without regard to such extension). Any such
Extension Request shall be irrevocable and binding on the Borrower.

(b) Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Lenders in accordance with their respective Commitments an
extension fee in an amount equal to fifty (50) basis points on the Total
Commitment in effect on the Maturity Date (as determined without regard to such
extension), which fee shall, when paid, be fully earned and non-refundable under
any circumstances.

(c) No Default. On the date the Extension Request is given and on the Maturity
Date (as determined without regard to such extension) there shall exist no
Default or Event of Default.

(d) Representations and Warranties. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date the
Extension Request is given and on the Maturity Date (as determined without
regard to such extension) (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrower promises to pay on the Maturity Date and
there shall become absolutely due and payable on the Maturity Date all of the
Revolving Credit Loans, Swing Loans and other Letter of Credit Liabilities
outstanding on such date, together with any and all accrued and unpaid interest
thereon.

§3.2 Mandatory Prepayments.

(a) If at any time the sum of the aggregate outstanding principal amount of the
Revolving Credit Loans, outstanding principal balance of the Swing Loans and the
aggregate Letter of Credit Liabilities exceeds (a) the Total Commitment or
(b) the Borrowing Base Availability (giving effect to the amount of all
Outstanding Revolving Credit Loans, Outstanding Swing Loans and aggregate Letter
of Credit Liabilities), then the Borrower shall, within five (5) Business Days
of such occurrence pay the amount of such excess to the Agent for the respective
accounts of the Lenders, as applicable, for application to the Loans as provided
in §3.4, together with any additional amounts payable pursuant to §4.8, except
that the amount of any Swing Loans shall be paid solely to the Swing Loan
Lender.

(b) In the event of the occurrence of a Change of Control, then on the date that
is thirty (30) days after the occurrence of such Change of Control all of the
Revolving Credit Loans, Swing Loans and other Letter of Credit Liabilities
Outstanding on such date, together with all accrued and unpaid interest thereon
and any other fees or other amounts accrued and unpaid under the Loan Documents,
shall be due and payable in full, and the Commitments of the Lenders shall
terminate.

 

36



--------------------------------------------------------------------------------

§3.3 Optional Prepayments.

(a) The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans and Swing Loans, as a whole or
in part, at any time without penalty or premium; provided, that if any
prepayment of the outstanding amount of any LIBOR Rate Loans pursuant to this
§3.3 is made on a date that is not the last day of the Interest Period relating
thereto, such prepayment shall be accompanied by the payment of any amounts due
pursuant to §4.8.

(b) The Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland time)
at least three (3) days prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that any such notice may be revoked
or modified upon one (1) day’s prior notice to the Agent). Notwithstanding the
foregoing, no prior notice shall be required for the prepayment of any Swing
Loan.

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $1,000,000.00 or an integral multiple of $100,000.00
in excess thereof, shall be accompanied by the payment of accrued interest on
the principal prepaid to the date of payment. Each partial payment under §3.2
and §3.3 shall be applied first to the principal of any Outstanding Swing Loans,
and then to the principal of Revolving Credit Loans (and with respect to each
category of Loans, first to the principal of Base Rate Loans, and then to the
principal of LIBOR Rate Loans).

§3.5 Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid under
§3.2(a) and §3.3 prior to the Maturity Date may be reborrowed as provided in §2.

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) The Borrower may elect from time to time to convert any of its outstanding
Revolving Credit Loans to a Revolving Credit Loan of another Type and such
Revolving Credit Loans shall thereafter bear interest as a Base Rate Loan or a
LIBOR Rate Loan, as applicable; provided that (i) with respect to any such
conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall give the
Agent at least one (1) Business Day’s prior written notice of such election, and
such conversion shall only be made on the last day of the Interest Period with
respect to such LIBOR Rate Loan; (ii) with respect to any such conversion of a
Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the Agent at least
three (3) LIBOR Business Days’ prior written notice of such election and the
Interest Period requested for such Loan, the principal amount of the Loan so
converted shall be in a minimum aggregate amount of $1,000,000.00 or an integral
multiple of $250,000.00 in excess thereof and, after giving effect to the making
of such Loan, there shall be no more than five (5) LIBOR Rate Loans outstanding
at any one time; and (iii) no Loan may be converted into a LIBOR Rate Loan when
any Default or Event of Default has occurred and is continuing. All or any part
of the outstanding Revolving Credit Loans of any Type may be converted as
provided herein, provided that no partial conversion shall result in a Base Rate
Loan in a principal amount of less than

 

37



--------------------------------------------------------------------------------

$1,000,000.00 or an integral multiple of $100,000.00 or a LIBOR Rate Loan in a
principal amount of less than $1,000,000.00 or an integral multiple of
$250,000.00. On the date on which such conversion is being made, each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Loans to its Domestic Lending Office or its LIBOR Lending Office, as the
case may be. Each Conversion/Continuation Request relating to the conversion of
a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by the Borrower.

(b) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c) In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
continued at the end of the applicable Interest Period as a LIBOR Rate Loan for
an Interest Period of one month unless such Interest Period shall be greater
than the time remaining until the Maturity Date, in which case such Loan shall
be automatically converted to a Base Rate Loan at the end of the applicable
Interest Period.

§4.2 Fees. The Borrower agrees to pay to KeyBank and Agent for their own account
certain fees for services rendered or to be rendered in connection with the
Loans as provided pursuant to a fee letter dated May 6, 2010 among Borrower,
KeyBank and Arranger (the “Agreement Regarding Fees”). Any annual agency or
administration fee payable under the Agreement Regarding Fees shall be paid
annually in advance. All such fees shall be fully earned when paid and
nonrefundable under any circumstances.

§4.3 [Intentionally Omitted.]

§4.4 Funds for Payments.

(a) All payments of principal, interest, facility fees, Letter of Credit fees,
closing fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the Lenders
and the Agent, as the case may be, at the Agent’s Head Office, not later than
2:00 p.m. (Cleveland time) on the day when due, in each case in lawful money of
the United States in immediately available funds. To the extent not already paid
pursuant to the preceding sentence, the Agent is hereby authorized to charge the
accounts of the Borrower with KeyBank, on the dates when the amount thereof
shall become due and payable, with the amounts of the principal of and interest
on the Loans and all fees, charges, expenses and other amounts owing to the
Agent and/or the Lenders (including the Swing Loan Lender) under the Loan
Documents. Subject to the foregoing, all payments made to Agent on behalf of the
Lenders, and actually received by Agent, shall be deemed received by the Lenders
on the date actually received by Agent.

(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without

 

38



--------------------------------------------------------------------------------

deduction for any taxes (other than income or franchise taxes imposed on any
Lender), levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless the Borrower is compelled by law to
make such deduction or withholding. If any such obligation (other than income or
franchise taxes imposed on any Lender) is imposed upon the Borrower with respect
to any amount payable by it hereunder or under any of the other Loan Documents,
the Borrower will pay to the Agent, for the account of the Lenders (including
the Swing Loan Lender) or (as the case may be) the Agent, on the date on which
such amount is due and payable hereunder or under such other Loan Document, such
additional amount in Dollars as shall be necessary to enable the Lenders or the
Agent to receive the same net amount which the Lenders or the Agent would have
received on such due date had no such obligation been imposed upon the Borrower.
The Borrower will deliver promptly to the Agent certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by the Borrower hereunder or under any other Loan Document.

(c) Each Lender organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender initially a party hereto, and on the date
of the Assignment and Acceptance Agreement or the agreements delivered pursuant
to §2.11 pursuant to which it becomes a Lender, as applicable, and from time to
time thereafter (but only so long as such Lender remains lawfully able to do
so), shall provide the Borrower and Agent with such duly executed form(s) or
statement(s) which may, from time to time, be prescribed by law and, which,
pursuant to applicable provisions of (i) an income tax treaty between the United
States and the country of residence of such Lender, (ii) the Code, or (iii) any
applicable rules or regulations in effect under (i) or (ii) above, indicate that
such Lender is exempt from United States withholding tax on payments pursuant to
this Agreement or the Notes. For any period with respect to which a Lender has
failed to provide the Borrower and the Agent with the appropriate form described
in this subparagraph (c) above (other than if such failure is due to a change in
law occurring after the date on which a form originally was required to be
provided such that such Lender becomes subject to withholding or if such form
otherwise is not required under this subparagraph (c) above), such Lender shall
not be entitled to indemnification under §4.4(b) with respect to taxes imposed
by the United States by reason of such failure; provided, however, that should a
Lender become subject to such taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such taxes. Nothing herein
shall release the Borrower of its obligations under §4.4(b) in the event that a
Lender becomes subject to United States withholding tax after such Lender first
becomes a party to this Agreement. In the event that the Borrower shall have
delivered the certificates or vouchers described above for any payments made by
the Borrower and such Lender receives a refund of any taxes paid by the Borrower
pursuant to §4.4(b), such Lender will pay to the Borrower the amount of such
refund promptly upon receipt thereof; provided that if at any time thereafter
such Lender is required to return such refund, the Borrower shall promptly repay
to such Lender the amount of such refund.

(d) The obligations of the Borrower to the Lenders under this Agreement (and of
the Lenders to make payments to the Issuing Lender with respect to Letters of
Credit and to the Swing Loan Lender with respect to Swing Loans) shall be
absolute, unconditional and

 

39



--------------------------------------------------------------------------------

irrevocable, and shall be paid and performed strictly in accordance with the
terms of this Agreement, under all circumstances whatsoever, including, without
limitation, the following circumstances: (i) any lack of validity or
enforceability of this Agreement, any Letter of Credit or any of the other Loan
Documents; (ii) any improper use which may be made of any Letter of Credit or
any improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith; (iii) the existence of any claim, set-off,
defense or any right which the Borrower, the Guarantors or any of their
Subsidiaries or Affiliates may have at any time against any beneficiary or any
transferee of any Letter of Credit (or persons or entities for whom any such
beneficiary or any such transferee may be acting) or the Lenders (other than the
defense of payment to the Lenders in accordance with the terms of this
Agreement) or any other person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, or any unrelated transaction; (iv) any
draft, demand, certificate, statement or any other documents presented under any
Letter of Credit proving to be insufficient, forged, fraudulent or invalid in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever; (v) any breach of any agreement between Borrower, the Guarantors or
any of their Subsidiaries or Affiliates and any beneficiary or transferee of any
Letter of Credit; (vi) any irregularity in the transaction with respect to which
any Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit; (vii) payment by the Issuing Lender under
any Letter of Credit against presentation of a sight draft, demand, certificate
or other document which does not comply with the terms of such Letter of Credit,
provided that such payment shall not have constituted gross negligence or
willful misconduct on the part of the Issuing Lender as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods;
(viii) any non-application or misapplication by the beneficiary of a Letter of
Credit of the proceeds of such Letter of Credit; (ix) the legality, validity,
form, regularity or enforceability of the Letter of Credit; (x) the failure of
any payment by Issuing Lender to conform to the terms of a Letter of Credit (if,
in Issuing Lender’s good faith judgment, such payment is determined to be
appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, provided that such other circumstances or happenings shall not have
been the result of gross negligence or willful misconduct on the part of the
Issuing Lender or the Swing Loan Lender, as applicable as determined by a court
of competent jurisdiction after the exhaustion of all applicable appeal periods.

§4.5 Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year (or a 365 day year in
the case of Base Rate Loans) and paid for the actual number of days elapsed.
Except as otherwise provided in the definition of the term “Interest Period”
with respect to LIBOR Rate Loans, whenever a payment hereunder or under any of
the other Loan Documents becomes due on a day that is not a Business Day, the
due date for such payment shall be extended to the next succeeding Business Day,
and interest shall accrue during such extension. The Outstanding Loans and
Letter of Credit Liabilities as reflected on the records of the Agent from time
to time shall be considered prima facie evidence of such amount absent manifest
error.

§4.6 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the

 

40



--------------------------------------------------------------------------------

Agent shall reasonably determine that LIBOR will not accurately and fairly
reflect the cost of the Lenders making or maintaining LIBOR Rate Loans for such
Interest Period, the Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on the Borrower and the Lenders absent
manifest error) to the Borrower and the Lenders. In such event (a) any Loan
Request with respect to a LIBOR Rate Loan shall be automatically withdrawn and
shall be deemed a request for a Base Rate Loan and (b) each LIBOR Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and the obligations of the Lenders to make
LIBOR Rate Loans shall be suspended until the Agent determines that the
circumstances giving rise to such suspension no longer exist, whereupon the
Agent shall so notify the Borrower and the Lenders.

§4.7 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful, or any central bank or other governmental
authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by Borrower hereunder.

§4.8 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. Borrower understands,
agrees and acknowledges the following: (i) no Lender has any obligation to
purchase, sell and/or match funds in connection with the use of LIBOR as a basis
for calculating the rate of interest on a LIBOR Rate Loan; (ii) LIBOR is used
merely as a reference in determining such rate; and (iii) Borrower has accepted
LIBOR as a reasonable and fair basis for calculating such rate and any Breakage
Costs. Borrower further agrees to pay the Breakage Costs, if any, whether or not
a Lender elects to purchase, sell and/or match funds.

§4.9 Additional Costs, Etc. Notwithstanding anything herein to the contrary, if
any present or future applicable law, which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time or from time to time hereafter
made upon or otherwise issued to any Lender or the Agent by any central bank or
other fiscal, monetary or other authority (whether or not having the force of
law), shall:

(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment, a Letter of Credit or the Loans (other
than taxes based upon or measured by the gross receipts, income or profits of
such Lender or the Agent or its franchise tax), or

 

41



--------------------------------------------------------------------------------

(b) materially change the basis of taxation (except for changes in taxes on
gross receipts, income or profits or its franchise tax) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

(c) impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law and which are not already reflected in any
amounts payable by Borrower hereunder) against assets held by, or deposits in or
for the account of, or loans by, or commitments of an office of any Lender, or

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, a Letter of Credit or any class of loans or commitments of which any
of the Loans or such Lender’s Commitment forms a part; and the result of any of
the foregoing is:

(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans, the Letters of Credit or such
Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans or the Letters of Credit, or

(iii) to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

§4.10 Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any governmental authority
charged with the administration thereof, or (b) compliance by such Lender or its
parent bank holding company with any guideline, request or directive of any such

 

42



--------------------------------------------------------------------------------

entity regarding capital adequacy (whether or not having the force of law), has
the effect of reducing the return on such Lender’s or such holding company’s
capital as a consequence of such Lender’s commitment to make Loans or
participate in Letters of Credit hereunder to a level below that which such
Lender or holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify the Borrower thereof. The Borrower agrees
to pay to such Lender the amount of such reduction in the return on capital as
and when such reduction is determined, upon presentation by such Lender of a
statement of the amount setting forth the Lender’s calculation thereof. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender.

§4.11 Breakage Costs. Borrower shall pay all Breakage Costs required to be paid
by it pursuant to this Agreement and incurred from time to time by any Lender
upon demand within fifteen (15) days from receipt of written notice from Agent,
or such earlier date as may be required by this Agreement.

§4.12 Default Interest. Following the occurrence and during the continuance of
any Event of Default, and regardless of whether or not the Agent or the Lenders
shall have accelerated the maturity of the Loans, all Loans shall bear interest
payable on demand at a rate per annum equal to five percent (5.0%) above the
Base Rate (the “Default Rate”), until such amount shall be paid in full (after
as well as before judgment), and the fee payable with respect to Letters of
Credit shall be increased to a rate equal to two percent (2.0%) above the Letter
of Credit fee that would otherwise be applicable to such time, or if any of such
amounts shall exceed the maximum rate permitted by law, then at the maximum rate
permitted by law.

§4.13 Certificate. A certificate setting forth any amounts payable pursuant to
§4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrower,
shall be conclusive in the absence of manifest error.

§4.14 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrower, Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrower. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until

 

43



--------------------------------------------------------------------------------

payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law. This Section
shall control all agreements between or among the Borrower, the Guarantors, the
Lenders and the Agent.

§4.15 Certain Provisions Relating to Increased Costs and Non-Funding Lenders. If
a Lender gives notice of the existence of the circumstances set forth in §4.7 or
any Lender requests compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.9 or §4.10, then, upon request of Borrower, such Lender, as
applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by
Borrower under the foregoing provisions, provided that such action would not be
otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; the
Borrower agreeing to pay all reasonably incurred costs and expenses incurred by
such Lender in connection with any such action. Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender (a) has given notice of the existence of
the circumstances set forth in §4.7 or has requested payment or compensation for
any losses or costs to be reimbursed pursuant to any one or more of the
provisions of §4.4(b) (as a result of the imposition of U.S. withholding taxes
on amounts paid to such Lender under this Agreement), §4.9 or §4.10 and
following the request of Borrower has been unable to take the steps described
above to mitigate such amounts (each, an “Affected Lender”) or (b) has failed to
make available to Agent its pro rata share of any Loan or participation in a
Letter of Credit or Swing Loan and such failure has not been cured (a
“Non-Funding Lender”), then, within thirty (30) days after such notice or
request for payment or compensation or failure to fund, as applicable, Borrower
shall have the one-time right as to such Affected Lender or Non-Funding Lender,
as applicable, to be exercised by delivery of written notice delivered to the
Agent and the Affected Lender or Non-Funding Lender, as applicable, within
thirty (30) days of receipt of such notice or failure to fund, as applicable, to
elect to cause the Affected Lender or Non-Funding Lender, as applicable, to
transfer its Commitment. The Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the right, but not the obligation, to
acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender or Non-Funding Lender, as
applicable (or if any of such Lenders does not elect to purchase its pro rata
share, then to such remaining Lenders in such proportion as approved by the
Agent). In the event that the Lenders do not elect to acquire all of the
Affected Lender’s or Non-Funding Lender’s Commitment, then the Agent, in
consultation with the Borrower, shall endeavor to obtain a new Lender to acquire
such remaining Commitment. Upon any such purchase of the Commitment of the
Affected Lender or Non-Funding Lender, as applicable, the Affected Lender’s or
Non-Funding Lender’s interest in the Obligations and its rights hereunder and
under the Loan Documents shall terminate at the date of purchase, and the
Affected Lender or Non-Funding Lender, as applicable, shall promptly execute all
documents reasonably requested to surrender and transfer such interest. The
purchase price for the Affected Lender’s or Non-Funding Lender’s Commitment
shall equal any and all amounts outstanding and owed by Borrower to the Affected
Lender or Non-Funding Lender, as applicable, including principal, prepayment
premium or fee, and all accrued and unpaid interest or fees.

 

44



--------------------------------------------------------------------------------

§5. UNSECURED OBLIGATIONS; GUARANTY.

§5.1 Collateral. The Lenders have agreed to make the Loans to the Borrower and
issue Letters of Credit to the account of Borrower on an unsecured basis.
Notwithstanding the foregoing, the Obligations shall be guaranteed pursuant to
the term of the Guaranty.

§5.2 Additional Subsidiary Guarantors.

(a) In the event that Borrower shall request that certain Real Estate of a
Subsidiary of Borrower be included as an Unencumbered Property for purposes of
calculation of the Unencumbered Asset Value, Borrower shall as a condition
thereto, in addition to the requirements of §7.22, cause each such Subsidiary
(and any other Subsidiary of Borrower having an interest in such Subsidiary of
Borrower) to execute and deliver to Agent a Joinder Agreement, and such
Subsidiary (and any such other Subsidiary) shall become a Subsidiary Guarantor
hereunder. In addition, in the event any Subsidiary or the Borrower shall
constitute a Material Subsidiary within the meaning of clause (b) of the
definition thereof, the Borrower shall cause such Subsidiary, as a condition to
such Subsidiary’s becoming a guarantor or other obligor with respect to such
other Unsecured Debt described therein, cause each such Subsidiary to execute
and deliver to Agent a Joinder Agreement, and such Subsidiary shall become a
Subsidiary Guarantor hereunder. Each such Subsidiary shall be specifically
authorized, in accordance with its respective organizational documents and
applicable law, to be a Guarantor hereunder. Borrower shall further cause all
representations, covenants and agreements in the Loan Documents with respect to
Guarantors to be true and correct with respect to each such Subsidiary or other
entity. In connection with the delivery of such Joinder Agreement, Borrower
shall deliver to the Agent such organizational agreements, resolutions,
consents, opinions and other documents and instruments as the Agent may
reasonably require.

(b) The Borrower may request in writing that the Agent release, and the Agent
shall release (subject to the terms hereof), a Subsidiary Guarantor from the
Guaranty so long as: (i) no Default or Event of Default shall then be in
existence or would occur as a result of such release; (ii) the Agent shall have
received such written request at least five (5) Business Days prior to the
requested date of release together with an updated Compliance Certificate which
gives effect to such proposed release; and (iii) Borrower shall deliver to Agent
evidence reasonably satisfactory to Agent that (A) the Borrower has disposed of
or simultaneously with such release will dispose of its entire interest in such
Subsidiary Guarantor or that all of the assets of such Subsidiary Guarantor have
been or simultaneously with such release will be disposed of in compliance with
the terms of this Agreement to a Person other than REIT or any of its
Subsidiaries or Affiliates, and the net cash proceeds from such disposition are
being distributed to the Borrower in connection with such disposition; or (B) if
such Subsidiary Guarantor previously directly or indirectly owned an asset
included in the calculation of Unencumbered Asset Value, all such assets have
been removed from the calculation of the Unencumbered Asset Value in accordance
with the terms of the Agreement (and such Subsidiary Guarantor is not otherwise
required by the terms of this Agreement to be a Guarantor); or (C) such
Subsidiary Guarantor does not directly or indirectly own an asset included in
the calculation of the Unencumbered Asset Value and will not, upon giving effect
to such requested release, be a guarantor of or otherwise liable with respect to
any other Unsecured Debt of the REIT, Borrower or any of their respective
Subsidiaries of the type described in clause (b) of the

 

45



--------------------------------------------------------------------------------

definition of Material Subsidiary which would require it to be a Guarantor.
Delivery by the Borrower to the Agent of any such request for a release shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request. Notwithstanding the foregoing, the foregoing release provisions
shall not apply to the REIT, which may only be released upon the written
approval of Agent and all of the Lenders.

§6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows.

§6.1 Corporate Authority, Etc.

(a) Incorporation; Good Standing. Borrower is a Maryland limited partnership
duly organized pursuant to its certificate of limited partnership filed with the
Maryland Secretary of State, and is validly existing and in good standing under
the laws of Maryland. REIT is a Maryland corporation duly organized pursuant to
its articles of incorporation filed with the Maryland Secretary of State, and is
validly existing and in good standing under the laws of the State of Maryland.
Each of Borrower and REIT (i) has all requisite power to own its property and
conduct its business as now conducted and as presently contemplated, and (ii) is
in good standing and is duly authorized to do business in the jurisdictions
where an Unencumbered Property included in the calculation of Unencumbered Asset
Value owned or leased by it is located (to the extent required by applicable
law) and in each other jurisdiction where a failure to be so qualified in such
other jurisdiction could have a Material Adverse Effect.

(b) Subsidiaries. Each of the Subsidiary Guarantors and each of the Subsidiaries
of the Borrower and REIT (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where an
Unencumbered Property included in the calculation of Unencumbered Asset Value
owned or leased by it is located (to the extent required by applicable law) and
in each other jurisdiction where a failure to be so qualified could have a
Material Adverse Effect.

(c) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Borrower or the Guarantors is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
agreement or other instrument binding upon, such Person or any of its

 

46



--------------------------------------------------------------------------------

properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person, and (vi) do not require the approval or consent of any Person other than
those already obtained and delivered to Agent.

(d) Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which the Borrower or the Guarantors is a party are valid and
legally binding obligations of such Person enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
general principles of equity.

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which Borrower or the Guarantors is a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained and other than any disclosure filings with the SEC
as may be required with respect to this Agreement.

§6.3 Title to Properties. Except as indicated on Schedule 6.3 hereto or other
adjustments that are not material in amount, Borrower and its Subsidiaries own
or lease all of the assets reflected in the consolidated balance sheet of
Borrower as of the Balance Sheet Date or acquired or leased since that date
(except property and assets sold or otherwise disposed since that date in
accordance with the applicable requirements hereof) subject to no Liens other
than Permitted Liens.

§6.4 Financial Statements. Borrower has furnished to Agent: (a) the consolidated
balance sheet of REIT and its Subsidiaries as of the Balance Sheet Date and the
related consolidated statement of income and cash flow for the calendar year
then ended certified by the chief financial or accounting officer of REIT,
(b) as of the Closing Date, an unaudited statement of Net Operating Income for
each of the Unencumbered Properties included in the calculation of Unencumbered
Asset Value for the period ending March 31, 2010 reasonably satisfactory in form
to the Agent and certified by the chief financial or accounting officer of REIT
as fairly presenting the Net Operating Income for such parcels for such periods,
and (c) certain other financial information relating to the Borrower, Guarantors
and the assets included in the calculation of Unencumbered Asset Value. Such
balance sheet and statements have been prepared in accordance with generally
accepted accounting principles and fairly present the consolidated financial
condition of REIT and its Subsidiaries as of such dates and the consolidated
results of the operations of REIT and its Subsidiaries for such periods. There
are no liabilities, contingent or otherwise, of REIT or any of its Subsidiaries
involving material amounts not disclosed in said financial statements and the
related notes thereto (other than liabilities permitted under this Agreement
incurred after the date of said financial statements).

§6.5 No Material Changes. Since the Balance Sheet Date or the date of the most
recent financial statements delivered pursuant to §7.4, as applicable, there has
occurred no materially adverse change in the financial condition or business of
the Borrower or REIT and their respective Subsidiaries taken as a whole, other
than changes that have not and could not reasonably be expected to have a
Material Adverse Effect. As of the date hereof, except as set

 

47



--------------------------------------------------------------------------------

forth on Schedule 6.5 hereto, there has occurred no materially adverse change in
the financial condition, operations or business activities of any of the
Unencumbered Properties included in the calculation of Unencumbered Asset Value
from the condition shown on the statements of income delivered to the Agent
pursuant to §6.4 other than changes in the ordinary course of business that have
not had any materially adverse effect either individually or in the aggregate on
the business, operation or financial condition of such Unencumbered Property.

§6.6 Franchises, Patents, Copyrights, Etc. The Borrower, Guarantors and their
respective Subsidiaries possess all franchises, patents, copyrights, trademarks,
trade names, service marks, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted without known conflict with any rights of others except where such
failure has not had and could not reasonably be expected to have a Material
Adverse Effect.

§6.7 Litigation. Except as stated on Schedule 6.7, there are no actions, suits,
proceedings or investigations of any kind pending or to the knowledge of the
Borrower threatened against Borrower, any Guarantor or any of their respective
Subsidiaries before any court, tribunal, arbitrator, mediator or administrative
agency or board which question the validity of this Agreement or any of the
other Loan Documents, any action taken or to be taken pursuant hereto or
thereto, or which if adversely determined could reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 6.7, as of the Closing
Date, there are no judgments, final orders or awards outstanding against or
affecting Borrower, any Guarantor or any of their respective Subsidiaries or any
Unencumbered Property individually or in the aggregate in excess of
$1,000,000.00.

§6.8 No Material Adverse Contracts, Etc. None of the Borrower, the Guarantors or
any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has or is expected in the future to have a Material Adverse Effect. None of the
Borrower, the Guarantors or any of their respective Subsidiaries is a party to
any contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc. None of the Borrower, the
Guarantors or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

§6.10 Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension for filing, (b) has paid prior to
delinquency all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material

 

48



--------------------------------------------------------------------------------

amount claimed to be due by the taxing authority of any jurisdiction except
those that are being contested pursuant to §7.8, and the officers or partners of
such Person know of no basis for any such claim. The taxpayer identification
number for Borrower is 52-2252846. REIT is a real estate investment trust in
full compliance with and entitled to the benefits of §856 of the Code, and has
elected to be treated as a real estate investment trust pursuant to the Code.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of the Borrower, the Guarantors or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

§6.13 Absence of UCC Financing Statements, Etc. Except with respect to Permitted
Liens (including any UCC pre-filings in respect of Permitted Liens prior to the
incurrence of such Permitted Lien, provided that if the Indebtedness to which
such pre-filing relates is not promptly closed following such pre-filing, such
pre-filed UCC financing statement shall be promptly released), there is no
effective financing statement (but excluding any financing statements that may
be filed against Borrower, the Guarantors or their respective Subsidiaries
without the consent or agreement of such Persons), security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
applicable filing records, registry, or other public office, that purports to
cover, affect or give notice of any present or possible future lien on, or
security interest or security title in, any property of Borrower, the Guarantors
or their respective Subsidiaries or rights thereunder.

§6.14 [Intentionally Omitted.]

§6.15 Certain Transactions. Except as disclosed on Schedule 6.15 hereto, none of
the partners, officers, trustees, managers, members, directors, or employees of
Borrower, the Guarantors or any of their respective Subsidiaries is, a party to
any transaction with Borrower, any Guarantor or any of their respective
Subsidiaries or Affiliates (other than for services as partners, managers,
members, employees, officers and directors), including any agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any partner, officer, trustee, director or such employee or, to the
knowledge of the Borrower, any corporation, partnership, trust or other entity
in which any partner, officer, trustee, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, which are
on terms less favorable to the Borrower, any Guarantor or any of their
respective Subsidiaries than those that would be obtained in a comparable
arms-length transaction or is permitted pursuant to §8.13.

§6.16 Employee Benefit Plans. Borrower, each Guarantor and each ERISA Affiliate
has fulfilled its obligation, if any, under the minimum funding standards of
ERISA and the Code with respect to each Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Employee Benefit Plan, Multiemployer Plan or Guaranteed

 

49



--------------------------------------------------------------------------------

Pension Plan. Neither Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make any contribution or payment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code, or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA. None of the Real Estate constitutes a “plan asset” of any
Employee Plan, Multiemployer Plan or Guaranteed Pension Plan.

§6.17 Disclosure. All of the representations and warranties made by or on behalf
of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries to the Agent or the Lenders pursuant to or in connection with any
of such Loan Documents are true and correct in all material respects as of the
date made or when deemed to have been made or repeated. All information
contained in this Agreement, the other Loan Documents or otherwise furnished in
writing (which for the purposes hereof shall include all materials delivered
electronically or by email) (other than materials marked drafts and
forward-looking information of a general economic nature and general information
about the Borrower’s industry) to or made available to the Agent or the Lenders
by or on behalf of Borrower or any Guarantor is and will be true and correct in
all material respects as of the date furnished when taken as a whole with all
other information furnished and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading at such time in light of the circumstances
under which such information was provided. The written information, reports and
other papers and data with respect to the Borrower, the Guarantors, any
Subsidiary or the Unencumbered Properties (other than materials marked drafts
and forward-looking information of a general economic nature and general
information about the Borrower’s industry) furnished to the Agent or the Lenders
by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries in connection with this Agreement or the obtaining of the
Commitments of the Lenders hereunder was, at the time so furnished, when taken
as a whole with all other information furnished, complete and correct in all
material respects, or has been subsequently supplemented by other written
information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects; provided that such representation shall not apply to (a) the
accuracy of any appraisal, title commitment, survey, or engineering and
environmental reports prepared by third parties or legal conclusions or analysis
provided by the Borrower’s or Guarantors’ counsel (although the Borrower has no
reason to believe that the Agent and the Lenders may not rely on the accuracy
thereof) or (b) budgets, projections and other forward-looking speculative
information prepared in good faith by the Borrower (except to the extent the
related assumptions were when made manifestly unreasonable).

§6.18 Place of Business. As of the date hereof, the principal place of business
of the Borrower and Guarantors is 1212 New York Avenue, N.W., Suite 1200,
Washington, DC 20005.

 

50



--------------------------------------------------------------------------------

§6.19 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither Borrower nor
any Guarantor is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

§6.20 Environmental Compliance. The Borrower has taken all commercially
reasonable steps to investigate the past and present conditions and usage of the
Real Estate and the operations conducted thereon and makes the following
representations and warranties except as set forth on Schedule 6.20(d):

(a) None of the Borrower, the Guarantors, their respective Subsidiaries nor to
the best knowledge and belief of Borrower any operator of the Real Estate, nor
any tenant or operations thereon, is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under any
Environmental Law, which violation (i) involves Real Estate (other than the
Unencumbered Properties included in the calculation of Unencumbered Asset Value)
and has had or could reasonably be expected to have a Material Adverse Effect or
(ii) involves an Unencumbered Property included in the calculation of
Unencumbered Asset Value and has had or could reasonably be expected, when taken
together with other matters covered by this §6.20 and §8.6, to result in
liability, clean-up, remediation, containment, correction or other costs to the
Borrower or any Guarantor individually or in the aggregate with other
Unencumbered Properties in excess of $10,000,000.00 or could reasonably be
expected to materially adversely effect the operation of or ability to use such
property.

(b) None of the Borrower, the Guarantors nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any federal, state or local governmental authority, (i) that it has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that
any Hazardous Substance(s) which it has generated, transported or disposed of
have been found at any site at which a federal, state or local agency or other
third party has conducted or has ordered that Borrower, any Guarantor or any of
their respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances, which in any
case (A) involves Real Estate other than the Unencumbered Properties included in
the calculation of Unencumbered Asset Value and has had or could reasonably be
expected to have a Material Adverse Effect or (B) involves an Unencumbered
Property included in the calculation of Unencumbered Asset Value and has had or
could reasonably be expected, when taken together with other matters covered by
this §6.20 and §8.6, to result in liability, clean-up, remediation, containment,
correction or other costs to the Borrower or any Guarantor individually or in
the aggregate with other Unencumbered Properties in excess of $10,000,000.00 or
could reasonably be expected to materially adversely effect the operation of or
ability to use such property.

 

51



--------------------------------------------------------------------------------

(c)(i) No portion of the Real Estate has been used for the handling, processing,
storage or disposal of Hazardous Substances except in accordance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Real Estate
except those which are being operated and maintained in compliance with
Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or, to the best
knowledge and belief of the Borrower, the tenants and operators of their
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in the ordinary course of Borrower’s or Guarantors’ business
and in compliance with applicable Environmental Laws; (iii) except as set forth
on Schedule 6.20(c), there has been no past or present releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (other than the storing of materials in reasonable
quantities to the extent necessary for the operation of data centers of the type
and size of those owned by Borrower or Guarantors in the ordinary course of
their business, and in any event in compliance with all Environmental Laws) (a
“Release”) or threatened Release of Hazardous Substances on, upon, into or from
the Unencumbered Properties included in the calculation of Unencumbered Asset
Value, which Release would have a material adverse effect on the value of such
Unencumbered Properties or adjacent properties, or from any other Real Estate,
which Release has had or could reasonably be expected to have a Material Adverse
Effect; (iv) to the Borrower’s actual knowledge, there have been no Releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located
on, and which could be reasonably anticipated to have a material adverse effect
on the value of, the Real Estate; and (v) any Hazardous Substances that have
been generated on any of the Real Estate have been transported off-site in
accordance with all applicable Environmental Laws (except with respect to the
foregoing in this §6.20(c) as to (A) any Real Estate (other than the
Unencumbered Properties included in the calculation of Unencumbered Asset Value
where the foregoing has not had or could not reasonably be expected to have a
Material Adverse Effect) and (B) any Unencumbered Property included in the
calculation of Unencumbered Asset Value where the foregoing has had or could
reasonably be expected, when taken together with other matters covered by this
§6.20 and §8.6, to result in liability, clean up, remediation, containment,
correction or other costs to the Borrower or any Guarantor individually or in
the aggregate with other Unencumbered Properties in excess of $10,000,000.00 or
could reasonably be expected to materially adversely effect the operation of or
ability to use such property).

(d) Except as set forth on Schedule 6.20(d), none of the Borrower, the
Guarantors, their respective Subsidiaries nor the Real Estate is subject to any
applicable Environmental Law requiring the performance of Hazardous Substances
site assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement in each case
by virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the effectiveness of any transactions contemplated hereby except
for such matters that shall be complied with as of the Closing Date.

 

52



--------------------------------------------------------------------------------

(e) There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities on or, to
Borrower’s actual knowledge, affecting the Real Estate except where such
existence (1) as to any Real Estate other than an Unencumbered Property included
in the calculation of Unencumbered Asset Value has not had or could not be
reasonably be expected to have a Material Adverse Effect or (2) with respect to
any Unencumbered Property included in the calculation of Unencumbered Asset
Value has had or could reasonably be expected, when taken together with other
matters covered by this §6.20 and §8.6, to result in liability, clean up,
remediation, containment, correction or other costs to the Borrower or any
Guarantor individually or in the aggregate with other Unencumbered Properties in
excess of $10,000,000.00 or could reasonably be expected to materially adversely
effect the operation of or ability to use such property.

(f) Neither the Borrower nor any Guarantor has received any written notice of
any claim by any party that any use, operation, or condition of the Real Estate
has caused any nuisance or any other liability or adverse condition on any other
property which (A) as to any Real Estate other than an Unencumbered Property
included in the calculation of Unencumbered Asset Value has had or could
reasonably be expected to have a Material Adverse Effect, nor is there any
actual knowledge of any basis for such a claim and (B) as to any Unencumbered
Property included in the calculation of Unencumbered Asset Value, has had or
could reasonably be expected, when taken together with other matters covered by
this §6.20 and §8.6, to result in liability, clean up, remediation, containment,
correction or other costs to the Borrower or any Guarantor individually or in
the aggregate with other Unencumbered Properties in excess of $10,000,000.00 or
could reasonably be expected to materially adversely effect the operation of or
ability to use such property, nor is there any actual knowledge of any basis for
such a claim.

§6.21 Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth, as of
the date hereof, all of the Subsidiaries of REIT, the form and jurisdiction of
organization of each of the Subsidiaries, and the owners of the direct and
indirect ownership interests therein. Schedule 6.21(b) sets forth, as of the
date hereof, all of the Unconsolidated Affiliates of REIT and its Subsidiaries,
the form and jurisdiction of organization of each of the Unconsolidated
Affiliates, REIT’s or its Subsidiary’s ownership interest therein and the other
owners of the applicable Unconsolidated Affiliate. No Person owns any legal,
equitable or beneficial interest in any of the Persons (other than REIT) set
forth on Schedules 6.21(a) and 6.21(b) except as set forth on such Schedules or
as set forth in an update provided in writing to Agent by Borrower. Each
Subsidiary Guarantor is a Wholly Owned Subsidiary of Borrower.

§6.22 [Intentionally Omitted.]

§6.23 Property. All Real Estate of the Borrower, the Guarantors and their
respective Subsidiaries is structurally sound, in good condition and working
order, subject to ordinary wear and tear and casualty events, except for such
portion of such Real Estate which is not occupied by any tenant and where such
defects have not had and could not reasonably be expected to have a Material
Adverse Effect. Each of the Unencumbered Properties included in the calculation
of Unencumbered Asset Value, and the use and operation thereof, is in material
compliance with all applicable federal and state law and governmental
regulations and any local ordinances, orders or regulations, including without
limitation, laws, regulations and ordinances relating to zoning, building codes,
subdivision, fire protection, health, safety, handicapped access, historic

 

53



--------------------------------------------------------------------------------

preservation and protection, wetlands and tidelands. There are no unpaid or
outstanding real estate or other taxes or assessments on or against any of the
Unencumbered Properties included in the calculation of Unencumbered Asset Value
which are payable by Borrower or any Guarantor (except only real estate or other
taxes or assessments, that are not yet delinquent or are being protested as
permitted by this Agreement). There are no unpaid or outstanding real estate or
other taxes or assessments on or against any other property of the Borrower, the
Guarantors or any of their respective Subsidiaries which are payable by any of
such Persons in any material amount (except only real estate or other taxes or
assessments, that are not yet delinquent or are being protested as permitted by
this Agreement). There are no pending, or to the knowledge of Borrower
threatened or contemplated, eminent domain proceedings against any of the
Unencumbered Properties included in the calculation of Unencumbered Asset Value.
None of the Unencumbered Properties included in the calculation of Unencumbered
Asset Value is, except as disclosed to the Agent in writing in accordance with
§7.22(b), now damaged as a result of any fire, explosion, accident, flood or
other casualty, and none of the other properties of Borrower, Guarantors or
their respective subsidiaries is now damaged as a result of any fire, explosion,
accident, floor or other casualty in any manner which individually or in the
aggregate would have any Material Adverse Effect. No person or entity has any
right or option to acquire any Unencumbered Property included in the calculation
of Unencumbered Asset Value or any building thereon or any portion thereof or
interest therein, except for certain tenants pursuant to the terms of their
leases with Subsidiary Guarantors.

§6.24 Brokers. None of the Borrower, the Guarantors nor any of their respective
Subsidiaries has engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loans contemplated hereunder.

§6.25 Other Debt. No event described in §12.1(g) has occurred and is continuing.
Schedule 6.25 hereto sets forth all agreements, mortgages, deeds of trust,
financing agreements or other material agreements binding upon the Borrower, the
Guarantors or their respective properties and entered into by the Borrower or
the Guarantors as of the date of this Agreement with respect to any Indebtedness
of the Borrower or Guarantors in an amount greater than $1,000,000.00, and, to
the extent requested by the Agent, the Borrower has provided the Agent with
true, correct and complete copies thereof.

§6.26 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither Borrower nor any
Guarantor is insolvent on a balance sheet basis, such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, each of Borrower
and each Guarantor is able to pay its debts as they become due, and each of
Borrower and each Guarantor has sufficient capital to carry on its business.

§6.27 No Bankruptcy Filing. Neither Borrower nor any Guarantor is contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of its assets or property, and neither
Borrower nor any Guarantor has any knowledge of any Person contemplating the
filing of any such petition against it.

§6.28 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or

 

54



--------------------------------------------------------------------------------

thereunder is being undertaken by Borrower, any Guarantor or any of their
respective Subsidiaries with or as a result of any actual intent by any of such
Persons to hinder, delay or defraud any entity to which any of such Persons is
now or will hereafter become indebted.

§6.29 Transaction in Best Interests of Borrower and Guarantors; Consideration.
The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of Borrower, the Guarantors and their respective
Subsidiaries. The direct and indirect benefits to inure to the Borrower, the
Guarantors and their respective Subsidiaries pursuant to this Agreement and the
other Loan Documents constitute substantially more than “reasonably equivalent
value” (as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by the Borrower, the Guarantors and their respective Subsidiaries
pursuant to this Agreement and the other Loan Documents, and but for the
willingness of each Subsidiary Guarantor to be a guarantor of the Loan, the
Borrower would be unable to obtain the financing contemplated hereunder which
financing will enable the Borrower and its Subsidiaries to have available
financing to conduct and expand their business. Borrower further acknowledges
and agrees that Borrower and the Subsidiary Guarantors constitute a single
integrated and common enterprise and that each receives a benefit from the
availability of credit under this Agreement.

§6.30 Contribution Agreement. The Borrower and the Guarantors have executed and
delivered the Contribution Agreement, and the Contribution Agreement constitutes
the valid and legally binding obligations of such parties enforceable against
them in accordance with the terms and provisions thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

§6.31 OFAC. None of the Borrower or any Guarantor is (or will be) a person with
whom any Lender is restricted from doing business under OFAC (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, Borrower hereby agrees to provide to the Lenders any
additional information that a Lender deems reasonably necessary from time to
time in order to ensure compliance with all applicable laws concerning money
laundering and similar activities.

§6.32 Partners and the REIT. The REIT is the sole general partner of the
Borrower and as of Closing Date owns a 65.1% partnership interest and as of the
Closing Date such partnership interest is the REIT’s sole interest in the
Borrower.

§6.33 Unencumbered Properties. As of the Closing Date, Schedule 1.2 is a correct
and complete list of all Unencumbered Properties included in the calculation of
the Unencumbered Asset Value. Each of the Unencumbered Properties included by
the Borrower in calculation of the Unencumbered Asset Value and the compliance
of the covenants set forth in §9 satisfies all of the requirements contained in
this Agreement for the same to be included therein.

 

55



--------------------------------------------------------------------------------

§7. AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

§7.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents.

§7.2 Maintenance of Office. The Borrower and Guarantors will maintain their
respective chief executive office at 1212 New York Avenue, N.W., Suite 900,
Washington, DC 20005, or at such other place in the United States of America as
the Borrower shall designate upon fifteen (15) days’ prior written notice to the
Agent, where notices, presentations and demands to or upon the Borrower or
Guarantors in respect of the Loan Documents may be given or made.

§7.3 Records and Accounts. The Borrower and Guarantors will (a) keep, and cause
each of their respective Subsidiaries to keep true and accurate records and
books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation and amortization of its properties
and the properties of their respective Subsidiaries, contingencies and other
reserves. Neither Borrower, any Guarantor nor any of their respective
Subsidiaries shall, without the prior written consent of the Agent, (x) except
as required by GAAP, make any material change to the accounting
policies/principles used by such Person in preparing the financial statements
and other information described in §6.4 or §7.4, or (y) change its fiscal year.
Agent and the Lenders acknowledge that Borrower’s fiscal year is a calendar
year. In the event that the Borrower, any Guarantor or any of their respective
Subsidiaries makes any change in the accounting policies/principles used by such
Person, Borrower shall give prompt written notice thereof to Agent, which notice
shall reasonably describe such change and any potential impact on the
calculation of any financial covenant in this Agreement.

§7.4 Financial Statements, Certificates and Information. Borrower will deliver
or cause to be delivered to the Agent:

(a) within five (5) days of the filing of REIT’s Form 10-K with the SEC, if
applicable, but in any event not later than one hundred twenty (120) days after
the end of each calendar year, the audited Consolidated balance sheet of REIT
and its Subsidiaries at the end of such year, and the related audited
consolidated statements of income, changes in capital and cash flows for such
year, setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail, prepared in accordance with
GAAP, together with a certification by the chief financial officer or accounting
officer of REIT that the information contained in such financial statements
fairly presents the financial position of REIT and its Subsidiaries, and
accompanied by an auditor’s report prepared without qualification as to the

 

56



--------------------------------------------------------------------------------

scope of the audit by a nationally recognized accounting firm reasonably
approved by Agent, and any other information the Lenders may reasonably request
to complete a financial analysis of REIT and its Subsidiaries;

(b) within five (5) days of the filing of REIT’s Form 10-Q with the SEC, if
applicable, but in any event not later than sixty (60) days after the end of
each calendar quarter of each year, copies of the unaudited consolidated balance
sheet of REIT and its Subsidiaries, as at the end of such quarter, and the
related unaudited consolidated statements of income and cash flows for the
portion of REIT’s fiscal year then elapsed, all in reasonable detail and
prepared in accordance with GAAP, together with a certification by the chief
financial officer or accounting officer of REIT that the information contained
in such financial statements fairly presents the financial position of REIT and
its Subsidiaries on the date thereof (subject to year-end adjustments);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer or chief accounting officer of REIT in
the form of Exhibit G hereto (or in such other form as the Agent may approve
from time to time) setting forth in reasonable detail computations evidencing
compliance or non-compliance (as the case may be) with the covenants contained
in §8.1(f), §8.3(j)-(n) and (p), §8.7(a) and (b), §8.8, §9 and the other
covenants described in such certificate and (if applicable) setting forth
reconciliations to reflect changes in GAAP since the Balance Sheet Date. The
Compliance Certificate shall also include a calculation of the amount of the
Borrowing Base Availability as of the end of the immediately preceding calendar
quarter. All income, expense and value associated with Real Estate or other
Investments disposed of during any quarter will be eliminated from calculations,
where applicable. The Compliance Certificate shall be accompanied by a list of
each of the Unencumbered Properties (specifying which constitutes Land,
Development Properties or Stabilized Properties), any sales, acquisitions,
dispositions or removals of Unencumbered Properties during such accounting
period, the acquisition costs of any Unencumbered Properties acquired during
such period, any Land or Development Properties included within the Unencumbered
Properties and the book value thereof, together with copies of the statements of
Adjusted Funds from Operations and Net Operating Income for such calendar
quarter for each of the Unencumbered Properties included in the calculation of
Unencumbered Asset Value, prepared on a basis consistent with the statements
furnished to the Agent prior to the date hereof and otherwise in form and
substance reasonably satisfactory to the Agent, together with a certification by
the chief financial officer or chief accounting officer of REIT that the
information contained in such statement fairly presents the calculation of
Unencumbered Asset Value, Adjusted Funds from Operations and Net Operating
Income of the Unencumbered Properties included in the calculation of
Unencumbered Asset Value for such periods;

(d) simultaneously with the delivery of the financial statements referred to in
clause (a) above, the statement of all contingent liabilities as of the date of
such financial statements involving amounts of $1,000,000.00 or more of the
Borrower, the Guarantors and their Subsidiaries which are not reflected in such
financial statements or referred to in the notes thereto (including, without
limitation, all guaranties, endorsements and other contingent obligations in
respect of the indebtedness of others, and obligations to reimburse the issuer
in respect of any letters of credit);

 

57



--------------------------------------------------------------------------------

(e) promptly upon the request of Agent or the Required Lenders, (i) a Rent Roll
for each of the Unencumbered Properties included in the calculation of
Unencumbered Asset Value and a summary thereof in form satisfactory to Agent as
of the end of each calendar quarter (including the fourth calendar quarter in
each year), together with a listing of each tenant that has taken occupancy of
such Unencumbered Property during each calendar quarter (including the fourth
calendar quarter in each year), and (ii) an operating statement for each of such
Unencumbered Properties for each such calendar quarter and year to date and a
consolidated operating statement for such Unencumbered Properties for each such
calendar quarter and year to date (such statements and reports to be in form
reasonably satisfactory to Agent);

(f) promptly upon the request of Agent or the Required Lenders, a statement
(i) listing the Real Estate owned by the Borrower, the Guarantors and their
Subsidiaries (or in which the Borrower, the Guarantors or their Subsidiaries
owns an interest) and stating the location thereof, the date acquired and the
acquisition cost, (ii) listing the Indebtedness of the Borrower, the Guarantors
and their Subsidiaries (excluding Indebtedness of the type described in
§8.1(b)-(e)), which statement shall include, without limitation, a statement of
the original principal amount of such Indebtedness and the current amount
outstanding, the holder thereof (or if there is a trustee acting on behalf of
the holders, the trustee), the maturity date and any extension options, the
interest rate, the collateral provided for such Indebtedness and whether such
Indebtedness is recourse or non-recourse, and (iii) listing the properties of
the Borrower, the Guarantors and their Subsidiaries which are Development
Properties and providing a brief summary of the status of such development;

(g) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature, reports or proxy statements sent to the owners of
Borrower or REIT, which are not publicly filed with the SEC;

(h) promptly upon the request of Agent, copies of all annual federal income tax
returns and amendments thereto of the Borrower and the REIT;

(i) promptly upon the request of Agent, copies of any registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and any annual, quarterly or monthly reports and other
statements and reports which Borrower or REIT shall file with the SEC;

(j) promptly upon the request of Agent, evidence reasonably satisfactory to
Agent of the timely payment of all real estate taxes for the Unencumbered
Properties included in the calculation of Unencumbered Asset Value;

(k) not later than January 31 of each year, a budget and business plan for the
Borrower, the Guarantors and their Subsidiaries for the such calendar year; and

(l) from time to time such other financial data and information in the
possession of the Borrower, the Guarantors or their respective Subsidiaries
(including without limitation auditors’ management letters, status of litigation
or investigations against the Borrower or any Guarantor and any settlement
discussions relating thereto, property inspection and environmental reports and
information as to zoning and other legal and regulatory changes affecting the
Borrower or any Guarantor) as the Agent may reasonably request.

 

58



--------------------------------------------------------------------------------

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Lenders provided that such material is
in a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon
the request of Agent, Borrower shall deliver paper copies thereof to Agent.
Borrower authorizes Agent and Arranger to disseminate any such materials through
the use of Intralinks, SyndTrak or any other electronic information
dissemination system, and the Borrower releases Agent and the Lenders from any
liability in connection therewith.

§7.5 Notices.

(a) Defaults. The Borrower will promptly upon becoming aware of same notify the
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
notice or take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which Borrower, the Guarantors or any of their respective Subsidiaries is a
party or obligor, whether as principal or surety, and such default would permit
the holder of such note or obligation or other evidence of indebtedness to
accelerate the maturity thereof or cause the redemption, prepayment or purchase
thereof, which acceleration, redemption, prepayment or purchase would either
cause a Default or have a Material Adverse Effect, the Borrower shall forthwith
give written notice thereof to the Agent and each of the Lenders, describing the
notice or action and the nature of the claimed default.

(b) Environmental Events. The Borrower will give notice to the Agent within five
(5) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that Borrower,
any Guarantor or any of their respective Subsidiaries reports in writing or is
reportable by such Person in writing (or for which any written report
supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any federal, state or local environmental agency or board, that in any case
involves (A) any Unencumbered Property included in the calculation of
Unencumbered Asset Value, or (B) any other Real Estate and could reasonably be
expected to have a Material Adverse Effect.

(c) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting Borrower, any Guarantor or any of their respective
Subsidiaries or to which Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against
Borrower, any Guarantor or any of their respective Subsidiaries that could
reasonably be expected to either cause a Default or have a Material Adverse
Effect and stating the nature and status of such litigation or proceedings. The
Borrower will give notice to the Agent, in writing,

 

59



--------------------------------------------------------------------------------

in form and detail reasonably satisfactory to the Agent and each of the Lenders,
within ten (10) days of any judgment not covered by insurance, whether final or
otherwise, against Borrower, any Guarantor or any of their respective
Subsidiaries in an amount in excess of $10,000,000.00.

(d) Notice of Proposed Sales, Encumbrances, Refinance or Transfer of
Non-Unencumbered Property. The Borrower will give notice to the Agent of any
completed sale, encumbrance, refinance or transfer of any Real Estate (other
than the Unencumbered Properties included in the calculation of Unencumbered
Asset Value) of the Borrower or their respective Subsidiaries within any
calendar quarter, such notice to be submitted together with the Compliance
Certificate provided or required to be provided to the Agent and the Lenders
under §7.4 with respect to such calendar quarter. The Compliance Certificate
shall with respect to any completed sale, encumbrance, refinance or transfer be
adjusted in the best good faith estimate of Borrower to give effect to such
sale, encumbrance, refinance or transfer and demonstrate that no Default or
Event of Default with respect to the covenants referred to therein shall exist
after giving effect to such sale, encumbrance, refinance or transfer.

(e) ERISA. The Borrower will give notice to the Agent within ten (10) Business
Days after the Borrower, Guarantors or any ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
§4043 of ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan
or Employee Benefit Plan, or knows that the plan administrator of any such plan
has given or is required to give notice of any such reportable event; (ii) gives
a copy of any notice of complete or partial withdrawal liability under Title IV
of ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA of
an intent to terminate or appoint a trustee to administer any such plan.

(f) Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6 Existence; Maintenance of Properties.

(a) The Borrower will and will cause each of the Guarantors and their respective
Subsidiaries to preserve and keep in full force and effect their legal existence
in the jurisdiction of its incorporation or formation. The Borrower will
preserve and keep in full force all of its rights and franchises and those of
the Guarantors and their respective Subsidiaries, the preservation of which is
necessary to the conduct of their business. Borrower shall cause REIT to at all
times comply with all requirements and applicable laws and regulations necessary
to maintain REIT Status and continue to receive REIT Status. Borrower shall
cause the common stock of REIT to at all times be listed for trading and be
traded on the New York Stock Exchange or another national exchange approved by
Agent, unless otherwise consented to by the Required Lenders. Borrower shall
continue to own directly or indirectly one hundred percent (100%) of the
Subsidiary Guarantors.

(b) Each of Borrower and Guarantors (i) will cause all of their properties and
those of their Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment, and (ii) will cause to be

 

60



--------------------------------------------------------------------------------

made all necessary repairs, renewals, replacements, betterments and improvements
thereof in all cases in which the failure so to do would have a material adverse
effect on the condition of any Unencumbered Property included in the calculation
of Unencumbered Asset Value or would cause a Material Adverse Effect.

§7.7 Insurance. The Borrower, the Guarantors and their respective Subsidiaries
(as applicable) will, at their expense, procure and maintain insurance covering
the Borrower, the Guarantors and their respective Subsidiaries (as applicable)
and their respective properties in such amounts and against such risks and
casualties as are customary for companies of similar size engaged in the same or
similar businesses operating in the same or similar locations.

§7.8 Taxes; Liens. The Borrower will, and will cause the Guarantors and their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Unencumbered Properties
or the other Real Estate, sales and activities, or any part thereof, or upon the
income or profits therefrom as well as all claims for labor, materials or
supplies that if unpaid might by law become a lien or charge upon any of its
property or other Liens affecting property of Borrower, the Guarantors or their
respective Subsidiaries, provided that any such tax, assessment, charge or levy
or claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings which shall suspend the
collection thereof with respect to such property, neither such property nor any
portion thereof or interest therein would be in any danger of sale, forfeiture
or loss by reason of such proceeding and Borrower, such Guarantor or any such
Subsidiary shall have set aside on its books adequate reserves in accordance
with GAAP; and provided, further, that forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security therefor,
Borrower, such Guarantor or any such Subsidiary either (i) will provide a bond
issued by a surety reasonably acceptable to the Agent and sufficient to stay all
such proceedings or (ii) if no such bond is provided, will pay each such tax,
assessment, charge or levy.

§7.9 Inspection of Properties and Books. The Borrower will, and will cause the
Guarantors and their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense and upon reasonable prior notice, to visit
and inspect any of the properties of the Borrower, the Guarantors or any of
their respective Subsidiaries (subject to the rights of tenants under their
leases), to examine the books of account of the Borrower, the Guarantors and
their respective Subsidiaries (and to make copies thereof and extracts
therefrom) and to discuss the affairs, finances and accounts of the Borrower,
the Guarantors and their respective Subsidiaries with, and to be advised as to
the same by, their respective officers, partners or members, all at such
reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower shall not be required to pay for more
than one such visit and inspection in any twelve (12) month period. The Lenders
shall use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to the normal business operations
of the Borrower, the Guarantors and their respective Subsidiaries.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower will,
and will cause each of the Guarantors and their respective Subsidiaries to,
comply in all respects with (i) all applicable laws and regulations now or
hereafter in effect wherever its business is

 

61



--------------------------------------------------------------------------------

conducted, including all Environmental Laws, (ii) the provisions of its
corporate charter, partnership agreement, limited liability company agreement or
declaration of trust, as the case may be, and other charter documents and
bylaws, (iii) all agreements and instruments to which it is a party or by which
it or any of its properties may be bound, (iv) all applicable decrees, orders,
and judgments, and (v) all licenses and permits required by applicable laws and
regulations for the conduct of its business or the ownership, use or operation
of its properties, except where a failure to so comply with any of clauses
(i) through (v) could not reasonably be expected to have a Material Adverse
Effect. If any authorization, consent, approval, permit or license from any
officer, agency or instrumentality of any government shall become necessary or
required in order that the Borrower, the Guarantors or their respective
Subsidiaries may fulfill any of its obligations hereunder, the Borrower, such
Guarantor or such Subsidiary will immediately take or cause to be taken all
steps necessary to obtain such authorization, consent, approval, permit or
license and furnish the Agent and the Lenders with evidence thereof. Borrower
shall develop and implement such programs, policies and procedures as are
necessary to comply with the Patriot Act and shall promptly advise Agent in
writing in the event that Borrower shall determine that any investors in
Borrower are in violation of such act.

§7.11 Further Assurances. The Borrower will and will cause each of the
Guarantors and their respective Subsidiaries to, cooperate with the Agent and
the Lenders and execute such further instruments and documents as the Lenders or
the Agent shall reasonably request to carry out to their reasonable satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.

§7.12 [Intentionally Omitted.]

§7.13 [Intentionally Omitted.]

§7.14 Business Operations. Borrower will not, and will not permit any Guarantor
or Subsidiary to, directly or indirectly, engage in any line of business other
than the ownership, operation, management and development of Data Center
Properties or businesses incidental thereto.

§7.15 [Intentionally Omitted.]

§7.16 Ownership of Real Estate. Without the prior written consent of Agent, all
Real Estate and all interests (whether direct or indirect) of Borrower or REIT
in any real estate assets now owned or leased or acquired or leased after the
date hereof shall be owned or leased directly by Borrower or a Wholly Owned
Subsidiary of Borrower; provided, however that Borrower shall be permitted to
own or lease interests in Real Estate through non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates as permitted by §8.3 and may dispose of such interests
as permitted by §8.8.

§7.17 Distributions of Income to Borrower. Borrower shall cause all of its
Subsidiaries that are not Subsidiary Guarantors (subject to the terms of any
loan documents under which such Subsidiary is the borrower) to promptly
distribute to Borrower (but not less frequently than once each calendar quarter,
unless otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising

 

62



--------------------------------------------------------------------------------

from its Subsidiaries’ use, operation, financing, refinancing, sale or other
disposition of their respective assets and properties after (a) the payment by
each Subsidiary of its debt service, operating expenses, capital improvements
and leasing commissions for such quarter, (b) the establishment of reasonable
reserves for the payment of operating expenses not paid on at least a quarterly
basis and capital improvements and tenant improvements to be made to such
Subsidiary’s assets and properties approved by such Subsidiary in the course of
its business consistent with its past practices, (c) with respect to
Subsidiaries not organized under the laws of a political subdivision of the
United States, retention of such funds as are necessary to comply with
applicable legal restrictions, to preserve tax status, or otherwise to address
currency exchange or other operating business issues as reasonably determined by
the Board of REIT, and (d) with respect to any Taxable REIT Subsidiary,
retention of such funds as Borrower may reasonably determine to the extent that
such distribution could either (i) increase the amount required to be
distributed to the REIT’s shareholders for the REIT to either (A) maintain its
status as a real estate investment trust under the Code, or (B) reduce the tax
liability of the REIT, or (ii) affect the REIT’s ability to satisfy the income
tests in Section 856(c) of the Code.

§7.18 Ownership Restrictions. The Borrower covenants and agrees that REIT will
at all times own not less than fifty percent (50%) of the economic, voting and
beneficial interest in Borrower and shall be the sole general partner of
Borrower.

§7.19 Plan Assets. The Borrower will do, or cause to be done, all things
necessary to ensure that none of the assets included in the calculation of
Unencumbered Asset Value will be deemed to be Plan Assets at any time.

§7.20 [Intentionally Omitted.]

§7.21 REIT Covenants. Borrower shall cause REIT to comply with the following
covenants:

(a) REIT will have as its sole business purpose owning ownership interests of
Borrower, performing duties as the general partner of Borrower and making equity
investments in such operating partnership, and shall not engage in any business
other than those described in this §7.21(a) and activities incidental thereto.
For clarity, nothing in this §7.21 shall be construed to prevent REIT from
maintaining reasonable cash balances.

(b) [Intentionally Omitted.]

(c) [Intentionally Omitted.]

(d) The REIT shall not dissolve, liquidate or otherwise wind-up its business,
affairs or assets.

 

63



--------------------------------------------------------------------------------

§7.22 Unencumbered Properties.

(a) The Eligible Real Estate included in the calculation of the Unencumbered
Asset Value shall at all times satisfy all of the following conditions:

(i) the Eligible Real Estate and equipment used therein shall be owned 100% in
fee simple by Borrower or a Subsidiary Guarantor (or, with respect to the assets
commonly known as ACC7 and SC1 and 2, by Yak Ventures LLC and Xeres Ventures
LLC, respectively, provided that (A) Yak Ventures LLC and Xeres Ventures LLC are
Wholly Owned Subsidiaries of Borrower, (B) any Subsidiaries of Borrower owning a
direct or indirect interest in Yak Ventures LLC or Xeres Ventures LLC is a
Subsidiary Guarantor, and (C) Yak Ventures LLC and Xeres Ventures LLC shall have
no Indebtedness other than Indebtedness of the type described in §8.1(a), (b),
(c) and (e)). Such Eligible Real Estate and equipment used therein shall be free
and clear of all Liens other than the Liens permitted in §8.2(i)(A) and (iv),
and such Eligible Real Estate shall not have applicable to it any restriction on
the sale, pledge, transfer, mortgage or assignment of such property (including
any restrictions contained in any applicable organizational documents), but for
clarity, excluding (A) any restrictions in the nature of unencumbered asset
financial covenants that are calculated with reference to such Eligible Real
Estate and (B) asset sale limitations of general applicability under the terms
of other Indebtedness that do not apply specifically to such Eligible Real
Estate;

(ii)(A) none of the Eligible Real Estate or any equipment used therein shall
have any material title, survey, structural or other defects that would give
rise to a materially adverse effect as to the value, use of or ability to sell
or finance such property and (B) such Eligible Real Estate shall be in
compliance with the representations in §6.20 and the requirements of §8.6;

(iii) If such Real Estate is owned by a Subsidiary Guarantor, or as permitted in
§7.22(a)(i), Xeres Ventures LLC or Yak Ventures LLC, the only asset of such
Subsidiary shall be the Eligible Real Estate included in the calculation of the
Unencumbered Asset Value and related personal property, and, without limiting
the ability of such Subsidiary Guarantor (but specifically excluding Xeres
Ventures LLC and Yak Ventures LLC) to guaranty Indebtedness otherwise permitted
hereunder, such Subsidiary Guarantor shall not be a borrower primary obligor
with respect to any other Indebtedness;

(iv) such Eligible Real Estate is managed by Borrower;

(v) prior to inclusion of Real Estate as an Unencumbered Property included in
the calculation of the Unencumbered Asset Value, Borrower shall have delivered
to Agent a physical description of the Real Estate and current operating
statements, an operating and capital expenditure budget for such Real Estate
reasonably satisfactory to the Agent, and such other information as Agent may
reasonably require to determine the value attributable to such Real Estate for
the purposes of §9.1 and compliance with this §7.22;

(vi) if such Unencumbered Property is owned by a Subsidiary Guarantor, or as
permitted in §7.22(a)(i), Xeres Ventures LLC or Yak Ventures LLC, Borrower shall
directly or indirectly own 100% of all equity interests or other Voting
Interests in such Subsidiary Guarantor, Xeres Ventures LLC or Yak Ventures LLC,
respectively, any and all intermediate entities shall be Subsidiary Guarantors,
and no direct or indirect ownership or other interests or rights in any such
Subsidiary Guarantor or in Xeres Ventures LLC or Yak Ventures LLC, shall be
subject to any Lien;

 

64



--------------------------------------------------------------------------------

(vii) such Real Estate has been designated as an “Unencumbered Asset Property”
on Schedule 1.2 hereto or in a Compliance Certificate in accordance with §7.4(c)
or delivered pursuant to this §7.22, and in any event has not been removed as an
Unencumbered Property included in the calculation of the Unencumbered Asset
Value pursuant to §7.22(b), §7.22(c) or §7.22(d); and

(viii) all of the representations and warranties in this Agreement with respect
to Unencumbered Properties are true and correct in all material respects, and no
Default or Event of Default would exist if such Unencumbered Property is
included in the calculation of Unencumbered Asset Value.

(b) In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Unencumbered Asset Value shall be materially
damaged or taken by condemnation, then Borrower shall promptly notify the Agent
thereof and such property may, at the reasonable determination of Agent, no
longer be included in the calculation of the Unencumbered Asset Value unless and
until (i) any damage to such real estate is repaired or restored, such real
estate becomes fully operational (if such property was a Stabilized Property),
and the Agent shall receive evidence satisfactory to the Agent of the value of
such real estate following such repair or restoration (both at such time and
prospectively), or (ii) Agent shall receive evidence reasonably satisfactory to
the Agent that the value of such real estate, both at such time and
prospectively (after giving consideration to such factors as Agent shall
reasonably consider, including, limitation, the availability of insurance
proceeds or condemnation awards, and the impact of such casualty or condemnation
upon continued occupancy by tenants under their leases) shall not be materially
adversely affected (in Agent’s good faith determination) by such damage or
condemnation, provided that in the event of a material adverse affect on the
value (in Agent’s good faith determination) where some but not all of the leases
relating to such Eligible Real Estate may remain in effect after such casualty
or condemnation, such property shall continue to be included in the Unencumbered
Asset Value subject to Agent having reasonably approved an adjusted valuation of
such Eligible Real Estate following receipt from Borrower of a proposed reduced
valuation for such Eligible Real Estate (taking into account the reduced leasing
of such Eligible Real Estate) together with such other information as Agent may
reasonably request in order for Agent to evaluate and approve such proposed
valuation for such Eligible Real Estate.

(c) Upon any asset ceasing to qualify to be included in the calculation of the
Unencumbered Asset Value, such asset shall no longer be included in the
calculation of the Unencumbered Asset Value. Within five (5) Business Days after
any such disqualification, the Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
asset, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and a calculation of the Unencumbered Asset
Value attributable to such asset. Simultaneously with the delivery of the items
required pursuant to this clause (c), the Borrower shall deliver to the Agent a
pro forma Compliance Certificate demonstrating, after giving effect to such
removal or disqualification, compliance with the covenants contained in §9.1.

(d) In addition, the Borrower may voluntarily remove any Unencumbered Properties
from the calculation of Unencumbered Asset Value by delivering to the Agent, no

 

65



--------------------------------------------------------------------------------

later than five (5) Business Days prior to date on which such removal is to be
effected, notice of such removal, together with a statement that no Default or
Event of Default then exists or would, upon the occurrence of such event or with
passage of time, result from such removal, and the identity of the Unencumbered
Property being removed, and a calculation of the value attributable to such
Unencumbered Property. Simultaneously with the delivery of the items required
pursuant above, the Borrower shall deliver to the Agent a pro forma Compliance
Certificate demonstrating, after giving effect to such removal or
disqualification, compliance with the covenants contained in §7.22 and §9.1.

(e) In the event that any Subsidiary of the Borrower that is not a Guarantor
owns Real Estate which would otherwise qualify as an Unencumbered Property
included in the calculation of Unencumbered Asset Value and the Borrower desires
for the same to become an Unencumbered Property included in the calculation of
Unencumbered Asset Value, then such property may become an Unencumbered Property
included in the calculation of Unencumbered Asset Value but only in the event
that:

(i) all of the terms and conditions of §5.2 are satisfied;

(ii) All representations in the Loan Documents herein of the Borrower and the
Guarantors and their Subsidiaries shall be true and correct in all material
respects with respect to such Subsidiary Guarantor;

(iii) No Default or Event of Default shall exist or might exist in the event
that such Subsidiary becomes a Subsidiary Guarantor or acquires such assets; and

(iv) The Real Estate assets acquired or owned by such Subsidiary Guarantor shall
qualify as Unencumbered Properties hereunder.

§8. NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

§8.1 Restrictions on Indebtedness. The Borrower will not, and will not permit
its Subsidiaries or REIT to, create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:

(a) Indebtedness to the Lenders arising under any of the Loan Documents;

(b) current liabilities of the Borrower or its respective Subsidiaries incurred
in the ordinary course of business but not incurred through (i) the borrowing of
money, or (ii) the obtaining of credit except for credit on an open account
basis customarily extended and in fact extended in connection with normal
purchases of goods and services;

(c) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

 

66



--------------------------------------------------------------------------------

(d) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in a Default;

(e) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(f) subject to the provisions of §9, (i) Secured Debt of the Borrower and its
Subsidiaries that is Recourse Indebtedness, provided that the aggregate amount
of such Indebtedness shall not exceed twenty-five percent (25%) of Gross Asset
Value, and (ii) Secured Debt of the Borrower and its Subsidiaries, provided that
the aggregate amount of such Indebtedness shall not exceed forty percent
(40%) of Gross Asset Value. Notwithstanding the terms of this §8.1(f), Borrower
may exceed such thresholds solely in connection with the refinancing of the
indebtedness of Grizzly Ventures LLC to KeyBank and the other lenders pursuant
to the Grizzly Credit Agreement secured by the Grizzly Property or of Fox
Properties LLC to the lenders under the Fox Credit Agreement secured by the Fox
Property to the extent the amount refinanced causes Borrower to exceed such
limit solely as a result of Borrower including in such financing all accrued and
unpaid interest, premium and fees due and payable under the Grizzly Credit
Agreement or the Fox Credit Agreement, as applicable, and reasonable closing
fees and costs; and

(g) Subject to the provisions of §9, Unsecured Debt of the Borrower and its
Subsidiaries and REIT.

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(f) above shall be secured by any asset included
in the calculation of the Unencumbered Asset Value or any interest therein or
any direct or indirect ownership interest in any Subsidiary Guarantor owning
such an asset as collateral and (ii) REIT shall not create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness (including, without limitation, pursuant to any conditional or
limited guaranty or indemnity agreement creating liability with respect to usual
and customary exclusions from the non-recourse limitations governing the
Non-Recourse Indebtedness of any Person, or otherwise) other than Indebtedness
described in §§8.1(a)-(e) and (g) above.

§8.2 Restrictions on Liens, Etc. The Borrower will not, and will not permit its
Subsidiaries or REIT to (a) create or incur or suffer to be created or incurred
or to exist any lien, security title, encumbrance, mortgage, pledge, charge,
restriction or other security interest of any kind upon any of their respective
property or assets of any character whether now owned or hereafter acquired, or
upon the income or profits therefrom; (b) transfer any of their property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement;
(d) suffer to exist for a period of more than thirty (30) days after the same
shall have been incurred any Indebtedness or claim or demand against any of them
that if unpaid could by law or upon bankruptcy or insolvency, or otherwise, be
given any priority whatsoever over any of their general creditors; or
(e) pledge, encumber or otherwise transfer as part of a financing transaction
any accounts, contract rights, general intangibles, chattel paper or
instruments, with

 

67



--------------------------------------------------------------------------------

or without recourse (collectively, “Liens”); provided that notwithstanding
anything to the contrary contained herein, the Borrower and any such Subsidiary
of Borrower may create or incur or suffer to be created or incurred or to exist:

(i)(A) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (B) Liens on assets other
than the assets included in the calculation of Unencumbered Asset Value in
respect of judgments permitted by §8.1(d);

(ii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii) Liens granted by Borrower or any Subsidiary of Borrower that would not be
a Material Subsidiary pursuant to clause (a) of the definition thereof on any
asset of such Person securing Indebtedness which is permitted by §8.1(f),
provided that none of such assets shall include any asset directly or indirectly
included in the calculation of Unencumbered Asset Value, or any direct or
indirect right, title, interest, rent, issue, profit, proceed or other asset
related thereto, directly or indirectly included in the calculation of the
Unencumbered Asset Value (including, without limitation, any asset of, in or
relating to a Subsidiary Guarantor which directly or indirectly owns an asset
included in the calculation of Unencumbered Asset Value), nor may the granting
of such Lien otherwise violate any other provision of this Agreement (including
without limitation §7.22 and §8.13); and

(iv)(A) encumbrances on properties consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower or any such Subsidiary is a party, purchase money security
interests and other liens or encumbrances, which do not individually or in the
aggregate have a Material Adverse Effect, (B) banker’s liens, rights of setoff
or similar rights and remedies as to deposit accounts or other funds maintained
with deposit institutions provided that such liens, rights or remedies are not
security for or otherwise related to Indebtedness, and none of such liens,
rights or remedies relate to any asset included in the calculation of
Unencumbered Asset Value, and (C) UCC pre-filings in respect of Permitted Liens
prior to incurrence of such Permitted Liens; provided that if the Indebtedness
to which such pre-filing relates is not promptly closed following such
pre-filing, such pre-filed UCC financing statement shall be promptly released.

Notwithstanding anything in this Agreement to the contrary, REIT shall not
create or suffer to be created or incurred or to exist any Lien other than Liens
contemplated in §8.1(i)(A).

§8.3 Restrictions on Investments. Neither the Borrower will, nor will it permit
any of its Subsidiaries to, make or permit to exist or to remain outstanding any
Investment except Investments in:

(a) Cash Equivalents;

 

68



--------------------------------------------------------------------------------

(b) [Intentionally Omitted];

(c) [Intentionally Omitted];

(d) [Intentionally Omitted];

(e) [Intentionally Omitted];

(f) [Intentionally Omitted];

(g) [Intentionally Omitted];

(h) the acquisition of fee interests or long-term ground lease interests by
Borrower or its Subsidiaries in (i) Real Estate which is utilized for
income-producing Data Center Properties located in the continental United States
or the District of Columbia and businesses and investments incidental thereto,
and (ii) subject to the restrictions set forth in this §8.3, the acquisition of
Land Assets to be developed for the foregoing purposes and Development
Properties to be used for the purposes set forth in §8.3(h)(i);

(i) Investments by Borrower in Wholly Owned Subsidiaries of Borrower;

(j) Investments in Land Assets, provided that the aggregate Investment therein
shall not exceed five percent (5%) of Gross Asset Value;

(k) Investments in International Investments, provided that the aggregate
Investment therein shall not exceed the lesser of (i) thirty-five percent
(35%) of Gross Asset Value or (ii) $1,000,000,000.00;

(l) Investments in non-wholly owned Subsidiaries and Unconsolidated Affiliates,
provided that the aggregate Investment therein shall not exceed twenty percent
(20%) of Gross Asset Value;

(m) Investments in Development Properties, provided that the aggregate
Investment therein shall not exceed the lesser of (i) thirty-five percent
(35%) of Gross Asset Value or (ii) $1,000,000,000.00;

(n) Investments in Mortgage Notes, provided that the aggregate Investment
therein shall not exceed five percent (5%) of Gross Asset Value; and

(o) Investments (i) in equipment which will be incorporated into the development
of Data Center Properties, (ii) with utility companies to bring critical power
to Data Center Properties, and (iii) with fiber optic companies to bring fiber
optics to Data Center Properties; and

(p) other Investments not otherwise permitted by this §8.3 in an amount not to
exceed $1,000,000.00 at any time outstanding.

 

69



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of Borrower and its Subsidiaries in the Investments described in
§8.3(j)-(n) exceed fifty percent (50%) of Gross Asset Value at any time.

For the purposes of this §8.3, the Investment of Borrower or its Subsidiaries in
any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s pro rata share of their
Non-Wholly Owned Subsidiaries’ and Unconsolidated Affiliate’s Investment in Land
Assets and Development Properties; plus (ii) such Person’s pro rata share of
their Non-Wholly Owned Subsidiaries’ and Consolidated Affiliates’ Investment in
Mortgage Notes valued at the lesser of GAAP book value and outstanding principal
balance; plus (iii) such Person’s pro rata share of any other Investments valued
at the GAAP book value.

§8.4 Merger, Consolidation. Borrower will not, nor will Borrower permit REIT or
any of their respective Subsidiaries to, become a party to any dissolution,
liquidation, disposition of all or substantially all of its assets or business,
merger, reorganization, consolidation or other business combination or agree to
effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, except for (i) the merger or consolidation of one or more
of the Subsidiaries of Borrower with and into Borrower (it being understood and
agreed that in any such event Borrower will be the surviving Person), (ii) the
merger or consolidation of two or more Subsidiaries of Borrower, (iii) any
dissolution of a Subsidiary that owns no assets, (iv) dispositions permitted by
§8.8, and (v) a merger of a Person with a Subsidiary of the Borrower (other than
a Subsidiary which is a Subsidiary Guarantor that directly or indirectly owns an
Unencumbered Asset), so long as (A) in the case of a merger with a Subsidiary of
Borrower organized under the laws of a political subdivision of the United
States, such Person was organized under the laws of the United States of America
or one of its states; (B) if such Subsidiary is a Subsidiary Guarantor, such
Subsidiary is the survivor of such merger, and if such Subsidiary is not a
Subsidiary Guarantor, the surviving Person is controlled by the Borrower;
(C) the Borrower shall have given the Agent at least ten (10) Business Days’
prior written notice of such merger; (D) such merger is completed as a result of
negotiations with the approval of the board of directors or similar body of such
Person and is not a so called “hostile takeover”; (E) following such merger, the
Borrower and its Subsidiaries will continue to be engaged solely in the
businesses permitted by §7.14; and (F) such merger, together with all other
mergers permitted by this §8.4(v) and consummated in the same fiscal year as
such merger, shall not increase the Gross Asset Value by more than fifty percent
(50%) of the Gross Asset Value as of the end of the previous fiscal year;
provided that no such merger or consolidation shall be permitted in the event
that a Default or Event of Default exists immediately before or would exist
after giving effect thereto.

§8.5 Sale and Leaseback. The Borrower will not, and will not permit any
Guarantor or their respective Subsidiaries, to enter into any arrangement,
directly or indirectly, whereby Borrower, any Guarantor or any such Subsidiary
shall sell or transfer any Real Estate owned by it in order that then or
thereafter Borrower, any Guarantor or any such Subsidiary shall lease back such
Real Estate without the prior written consent of Agent, such consent not to be
unreasonably withheld.

 

70



--------------------------------------------------------------------------------

§8.6 Compliance with Environmental Laws. None of the Borrower or Guarantors
will, nor will it permit any of their Subsidiaries or any other Person to, do
any of the following: (a) use any of the Real Estate or any portion thereof as a
facility for the handling, processing, storage or disposal of Hazardous
Substances, except for quantities of Hazardous Substances used in the ordinary
course of operating large-scale data centers and in material compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate any underground tank or other underground storage receptacle for
Hazardous Substances except in full compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate except in full
compliance with Environmental Laws, (d) conduct any activity at any Real Estate
or use any Real Estate in any manner that could reasonably be contemplated to
cause a Release of Hazardous Substances on, upon or into the Real Estate or any
surrounding properties or any threatened Release of Hazardous Substances could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except, in each case, (i) with respect to any Real Estate
other than an Unencumbered Property included in the calculation of Unencumbered
Asset Value where any such use, generation, conduct or other activity has not
had and could not reasonably be expected to have a Material Adverse Effect, and
(ii) with respect to any Unencumbered Property included in the calculation of
Unencumbered Asset Value where any such use, generation, conduct or other
activity has not had and could not reasonably be expected, when taken with other
matters covered by §6.20 and this §8.6, to result in liability, clean-up,
remediation, containment, correction or other costs to Borrower or any Guarantor
individually or in the aggregate with other Unencumbered Properties in excess of
$10,000,000.00 or materially adversely effect the operation of or ability to use
such property; provided, that in the case of this clause (ii) such estimated
liability or other costs shall be promptly reported to the Agent and deducted in
the calculation of Unencumbered Asset Value, and Borrower shall diligently and
continuously pursue corrective, remedial and other actions to bring such
Unencumbered Property or Properties into compliance with Environmental Laws and
to eliminate such liability. The Lenders acknowledge that the existing
environmental conditions of the property located in Piscataway, New Jersey,
shall not be deemed to violate the provisions of this §8.6 so long as the
remediation and monitoring plans currently in place and provided to Agent are
continued; provided that any liability, clean-up, remediation, containment,
correction or other costs of Borrower or its Subsidiaries with respect to such
property shall be included for the purposes of the preceding sentence.

The Borrower shall, and shall cause its Subsidiaries to:

(i) in the event of any change in Environmental Laws governing the assessment,
release or removal of Hazardous Substances, take all reasonable action
(including, without limitation, the conducting of engineering tests at the sole
expense of the Borrower) to confirm that no Hazardous Substances are or ever
were Released or disposed of on the Unencumbered Properties included in the
calculation of Unencumbered Asset Value in violation of applicable Environmental
Laws; and

(ii) if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any
Unencumbered Property

 

71



--------------------------------------------------------------------------------

included in the calculation of Unencumbered Asset Value (including without
limitation any such Release or disposal occurring prior to the acquisition or
leasing of such Unencumbered Property by the Borrower or any such Subsidiary),
the Borrower shall, after obtaining knowledge thereof, cause the prompt
containment and removal of such Hazardous Substances and remediation of such
Unencumbered Property in full compliance with all applicable Environmental Laws;
provided, that each of the Borrower and its Subsidiaries shall be deemed to be
in compliance with Environmental Laws for the purpose of this clause (ii) so
long as it or a responsible third party with sufficient financial resources is
taking reasonable action to remediate or manage any event of noncompliance to
the satisfaction of the Agent and no action shall have been commenced by any
enforcement agency. The Agent may engage its own environmental consultant to
review the environmental assessments and the compliance with the covenants
contained herein.

At any time after an Event of Default shall have occurred hereunder the Agent
may at its election (and will at the request of the Required Lenders) obtain
such environmental assessments of any or all of the Unencumbered Properties
included in the calculation of Unencumbered Asset Value prepared by an
environmental consultant as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at or adjacent to any such Unencumbered Property and (ii) whether
the use and operation of any such Unencumbered Property complies with all
Environmental Laws to the extent required by the Loan Documents. Additionally,
at any time that the Agent or the Required Lenders shall have reasonable and
objective grounds to believe that a Release or threatened Release of Hazardous
Substances which any Person may be legally obligated to contain, correct or
otherwise remediate or which otherwise may expose such Person to liability may
have occurred, relating to any Unencumbered Property included in the calculation
of Unencumbered Asset Value, or that any of the Unencumbered Property included
in the calculation of Unencumbered Asset Value is not in compliance with
Environmental Laws to the extent required by the Loan Documents, Borrower shall
promptly upon the request of Agent obtain and deliver to Agent such
environmental assessments of such Unencumbered Property prepared by an
environmental consultant reasonably acceptable to the Agent as may be necessary
or advisable for the purpose of evaluating or confirming (i) whether any
Hazardous Substances are present in the soil or water at or adjacent to such
Unencumbered Property and (ii) whether the use and operation of such
Unencumbered Property comply with all Environmental Laws to the extent required
by the Loan Documents. Environmental assessments may include detailed visual
inspections of such Unencumbered Property including, without limitation, any and
all storage areas, storage tanks, drains, dry wells and leaching areas, and the
taking of soil samples, as well as such other investigations or analyses as are
reasonably necessary or appropriate for a complete determination of the
compliance of such Unencumbered Property and the use and operation thereof with
all applicable Environmental Laws. All environmental assessments contemplated by
this §8.6 shall be at the sole cost and expense of the Borrower.

§8.7 Distributions.

(a) Borrower shall not pay any Distribution to the partners, members or other
owners of Borrower, and REIT shall not pay any Distribution to its partners,
members or other owners, if such Distribution is in excess of the amount which,
when added to the amount of all other Distributions paid in the same calendar
quarter and the preceding three (3) calendar

 

72



--------------------------------------------------------------------------------

quarters, would exceed ninety-five percent (95%) of such Person’s Adjusted Funds
from Operations for such period; provided that the limitations contained in this
§8.7(a) shall not preclude the Borrower and REIT from making Distributions in an
amount equal to the amount that would need to be distributed to all of the
Borrower’s partners to cause the REIT to receive the minimum distributions
required to be distributed to its shareholders under the Code (A) to maintain
the REIT Status of REIT, as evidenced by a certification of the principal
financial or accounting officer of Borrower containing calculations in detail
reasonably satisfactory in form and substance to the Agent, (B) to avoid the
payment of taxes imposed under Code Section 857(b)(1) and 4981 of the Code, and
(C) to avoid the a payment of taxes imposed under Section 857(b)(3) of the Code,
provided that no Distribution under this clause (C) may be paid if a Default
exists or would arise as a result of such Distribution. The foregoing provisions
of this §8.7(a) shall not limit the ability of (i) Borrower to retain stock
awarded to employees of Borrower pursuant to equity compensation programs in the
ordinary course of business in order to pay applicable withholding tax
obligations of such employee, or (ii) Borrower to distribute funds to the REIT
for the purpose of covering administration and operating expense of the REIT in
an amount not to exceed $500,000.00 per calendar year.

(b) In the event that an Event of Default shall have occurred and be continuing,
(i) Borrower shall make no Distributions, and REIT shall not pay any
Distribution to its partners, members or other owners, other than Distributions
in an amount equal to the amount that would need to be distributed to all of the
Borrower’s partners to cause the REIT to receive the minimum distributions
required under the Code to maintain the REIT Status of REIT, as evidenced by a
certification of the principal financial or accounting officer of Borrower
containing calculations in detail reasonably satisfactory in form and substance
to the Agent.

(c) Notwithstanding the foregoing, at any time when a Change of Control has
occurred, an Event of Default under §12.1(a), (b), (h), (i) or (j) shall have
occurred and be continuing or the maturity of the Obligations has been
accelerated, Borrower shall not, and shall not permit REIT to, make any
Distributions whatsoever, directly or indirectly.

§8.8 Asset Sales. Borrower will not, and will not permit its Subsidiaries to,
sell, transfer or otherwise dispose of any material asset to a Person that is
not a Wholly Owned Subsidiary other than pursuant to a bona fide arm’s length
transaction or, with respect to transactions subject to §8.13, as permitted by
§8.13. Neither Borrower nor any Subsidiary thereof shall sell, transfer or
otherwise dispose of any Real Estate in one transaction or a series of
transactions during any four (4) consecutive fiscal quarters in excess of an
amount equal to thirty-five percent (35%) of Gross Asset Value, except (i) as
the result of a condemnation or casualty and (ii) for the granting of Permitted
Liens. For the purpose of calculating the 35% threshold in the preceding
sentence, in the event of any sale, transfer or other disposition of any Real
Estate by Borrower or any Subsidiary to any Person which is not a Wholly Owned
Subsidiary of Borrower, only the portion of the Real Estate in which Borrower or
the transferring Subsidiary does not retain an interest shall be counted toward
such threshold. A transfer from Borrower to a Wholly Owned Subsidiary of
Borrower or among Wholly Owned Subsidiaries of Borrower shall not count against
the thirty-five percent (35%) limit. Notwithstanding the foregoing or any other
provision of the Loan Documents, for so long as the Grizzly Credit Agreement is
in effect, Grizzly Ventures LLC may sell the Grizzly Property, and/or so long as
the Fox Credit Agreement is in effect Fox Properties LLC may sell the Fox
Property, for a

 

73



--------------------------------------------------------------------------------

purchase price conclusively determined in good faith by the board of directors
of REIT to be fair market value of such property under the circumstances
provided that at least seventy-five percent (75%) of the consideration is cash
or the assumption of debt by the buyer and the proceeds are used to repay the
principal, interest and other obligations due under the Grizzly Credit Agreement
or the Fox Credit Agreement, as applicable, with any excess applied to other
secured debt, reinvested in the business or used to offer to repay the
Obligations and the Senior Notes.

§8.9 Development. Prior to the Borrower or any of its Subsidiaries commencing
any development of any Development Property (which shall include, without
limitation, any expenditures for site or infrastructure work or vertical
construction but shall not include expenditures for soft costs), Borrower shall
deliver to Agent a budget for such Development Property and evidence reasonably
satisfactory to Agent of the planned sources of funds to complete such
development. The foregoing sentence shall not limit Borrower’s ability to
purchase equipment as provided in §8.3(o)(i) in advance of securing full capital
for such Development Property and Agent’s approval thereof.

§8.10 Restriction on Prepayment of Indebtedness. Borrower will not, and will not
permit its Subsidiaries to, (a) prepay, redeem, defease, purchase or otherwise
retire the principal amount, in whole or in part, of any Indebtedness other than
the Obligations after the occurrence and during the continuance of any Event of
Default; provided, that the foregoing shall not prohibit (x) the prepayment of
Indebtedness which is financed solely from the proceeds of a new loan which
would otherwise be permitted by the terms of §8.1 and proceeds described in the
following clause (y); (y) the prepayment, redemption, defeasance or other
retirement of the principal of Indebtedness secured by Real Estate which is
satisfied solely from the proceeds of a sale or other disposition of the Real
Estate securing such Indebtedness; and (z) the prepayment or retirement of the
Indebtedness due under the Grizzly Credit Agreement and the Fox Credit Agreement
from the proceeds of the sale of the applicable Real Estate or the refinance of
such Indebtedness; and (b) after the occurrence and during the continuance of an
Event of Default, modify any document evidencing any Indebtedness (other than
the Obligations) to accelerate the maturity date of such Indebtedness.

§8.11 [Intentionally Omitted.]

§8.12 Derivatives Contracts. Neither the Borrower nor any of its Subsidiaries
shall contract, create, incur, assume or suffer to exist any Derivatives
Contracts except for interest rate swap, collar, cap or similar agreements
providing interest rate protection and currency swaps and currency options made
in the ordinary course of business and, to the extent constituting Indebtedness,
permitted pursuant to §8.1.

§8.13 Transactions with Affiliates. Borrower shall not, and shall not permit any
Guarantor or any of their respective Subsidiaries to, permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (but not including
any Wholly Owned Subsidiary of Borrower), except (i) transactions set forth on
Schedule 6.15 attached hereto, (ii) transactions pursuant to the reasonable
requirements of the business of such Person and upon fair and reasonable terms
which are substantially no less favorable to such Person than would be obtained
in a comparable arm’s length transaction with a Person that is not an Affiliate
(which, in connection with any

 

74



--------------------------------------------------------------------------------

transaction with a non-Wholly Owned Subsidiary, may take into account any
enhancement to the value of the equity owned by a Wholly Owned Subsidiary of
Borrower as a result of the transaction), and (iii) Distributions permitted
pursuant to §8.7.

§8.14 Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, (a) REIT will not create or incur or suffer to be created or incurred
any Lien on any of its direct or indirect legal, equitable or beneficial
interest in Borrower, including, without limitation, any Distributions or rights
to Distributions on account thereof, and (b) neither Borrower nor any other
Subsidiary will create or incur or suffer to be created or incurred any Lien on
any of its direct or indirect legal, equitable and beneficial interest in any
other Subsidiary Guarantor, including, without limitation, any Distributions or
right to receive Distributions on account thereof.

§9. FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

§9.1 Unencumbered Asset Tests. (a) Borrower will not at any time permit the
Consolidated Total Unsecured Debt of the Borrower and its Subsidiaries
(including the Loans and Letter of Credit Liabilities) to exceed sixty percent
(60%) of the Unencumbered Asset Value.

(b) Borrower will not at any time permit the Unencumbered Property Debt Yield to
be less than 12.5%.

§9.2 Consolidated Total Indebtedness to Gross Asset Value. Borrower will not at
any time permit Consolidated Total Indebtedness to exceed sixty percent (60%) of
Borrower’s Gross Asset Value.

§9.3 Consolidated EBITDA to Consolidated Fixed Charges. The Borrower will not at
any time permit the ratio of Consolidated EBITDA determined for the most
recently ended calendar quarter to Consolidated Fixed Charges for the most
recently ended calendar quarter, to be less than 1.70 to 1.00.

§9.4 Minimum Consolidated Tangible Net Worth. The Borrower will not at any time
permit Borrower’s Consolidated Tangible Net Worth to be less than the sum of
(i) $750,000,000.00, plus (ii) eighty percent (80%) of the sum of (A) any
additional Net Offering Proceeds after the date of this Agreement, plus (B) the
value of interests in Borrower or interests in REIT issued upon the contribution
of assets to Borrower or its Subsidiaries after the date of this Agreement (with
such value determined at the time of contribution).

§9.5 Unhedged Variable Rate Debt. The Borrower shall not at any time permit the
Unhedged Variable Rate Debt of Borrower and its Subsidiaries to exceed thirty
percent (30%) of Gross Asset Value.

 

75



--------------------------------------------------------------------------------

§10. CLOSING CONDITIONS.

The obligation of the Lenders to make the Loans or issue Letters of Credit shall
be subject to the satisfaction of the following conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. The Agent shall have received a fully executed counterpart of each such
document.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from Borrower and each Guarantor a copy, certified as of a recent date
by the appropriate officer of each State in which such Person is organized and
in which the Unencumbered Properties included in the calculation of Unencumbered
Asset Value are located and a duly authorized officer, partner or member of such
Person, as applicable, to be true and complete, of the partnership agreement,
corporate charter or operating agreement and/or other organizational agreements
of such Person, as applicable, and its qualification to do business, as
applicable, as in effect on such date of certification.

§10.3 Resolutions. All action on the part of Borrower and Guarantors, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to become a party shall have been duly and effectively taken, and evidence
thereof reasonably satisfactory to the Agent shall have been provided to the
Agent.

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from Borrower and Guarantors an incumbency certificate, dated as of the Closing
Date, signed by a duly authorized officer of such Person and giving the name and
bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Person, each of the Loan Documents to which
such Person is or is to become a party. The Agent shall have also received from
Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of Borrower and giving the name and specimen signature
of each Authorized Officer who shall be authorized to make Loan Requests, Letter
of Credit Requests and Conversion/Continuation Requests and to give notices and
to take other action on behalf of the Borrower under the Loan Documents.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to the
Borrower and Guarantors in form and substance reasonably satisfactory to the
Agent.

§10.6 Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7 Performance; No Default. Borrower and Guarantors shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

 

76



--------------------------------------------------------------------------------

§10.8 Representations and Warranties. The representations and warranties made by
the Borrower and Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and Guarantors and their respective Subsidiaries in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects on the Closing Date.

§10.9 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

§10.10 Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent calendar
quarter for which Borrower has provided financial statements under §6.4 adjusted
in the best good faith estimate of Borrower as of the Closing Date.

§10.11 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.12 Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.

§10.13 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

§11. CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

§11.1 Prior Conditions Satisfied. All conditions set forth in §10 shall continue
to be satisfied as of the date upon which any Loan is to be made or any Letter
of Credit is to be issued.

§11.2 Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects as of the time of
the making of such Loan or the issuance of such Letter of Credit, with the same
effect as if made at and as of that time, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that any representation or

 

77



--------------------------------------------------------------------------------

warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date),
and no Default or Change of Control or Event of Default shall have occurred and
be continuing.

§11.3 Borrowing Documents. The Agent shall have received a fully completed Loan
Request for such Loan and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §2.7, or a fully
completed Letter of Credit Request required by §2.10 in the form of Exhibit E
hereto fully completed, as applicable.

§12. EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrower shall fail to pay any interest on the Loans, any reimbursement
obligations with respect to the Letters of Credit or any fees or other sums due
hereunder or under any of the other Loan Documents when the same shall become
due and payable, whether at the stated date of maturity or any accelerated date
of maturity or at any other date fixed for payment;

(c) the Borrower shall fail to comply with the covenant contained in §9.1 and
such failure shall continue for five (5) days after written notice thereof shall
have been given to the Borrower by the Agent;

(d) the Borrower shall fail to perform any other term, covenant or agreement
contained in §9.2, §9.3, §9.4 or §9.5;

(e) the Borrower, the Guarantors or any of their respective Subsidiaries shall
fail to perform any other term, covenant or agreement contained herein or in any
of the other Loan Documents which they are required to perform (other than those
specified in the other subclauses of this §12 or in the other Loan Documents);

(f) any representation or warranty made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, Letter of Credit Request, or in any other document or instrument
delivered pursuant to or in connection with this Agreement, any advance of a
Loan, the issuance of any Letter of Credit or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made or repeated;

(g) any of the Borrower, the Guarantors or any of their Subsidiaries shall fail
to pay when due (including, without limitation, at maturity), or within any
applicable period of grace, any principal, interest or other amount on account
any obligation for borrowed money or

 

78



--------------------------------------------------------------------------------

credit received or other Indebtedness, or shall fail to observe or perform any
term, covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any obligation for borrowed money or credit received or
other Indebtedness for such period of time as would permit (assuming the giving
of appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof or to require
the prepayment, purchase or redemption thereof; provided that the events
described in §12.1(g) shall not constitute an Event of Default unless such
failure to perform, together with other failures to perform as described in
§12.1(g), involve singly or in the aggregate obligations for borrowed money or
credit received or other Indebtedness totaling in excess of $25,000,000.00;

(h) the Borrower, any Guarantor or any of their respective Subsidiaries,
(i) shall make an assignment for the benefit of creditors, or admit in writing
its general inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver for it or any substantial part of its
assets, (ii) shall commence any case or other proceeding relating to it under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize or in furtherance of any
of the foregoing;

(i) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of the Borrower, any Guarantor or any of
their respective Subsidiaries or any substantial part of the assets of any
thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty
(60) days following the filing or commencement thereof;

(j) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for the Borrower, any Guarantor or any of their respective Subsidiaries
or adjudicating any such Person, bankrupt or insolvent, or approving a petition
in any such case or other proceeding, or a decree or order for relief is entered
in respect of any such Person in an involuntary case under federal bankruptcy
laws as now or hereafter constituted;

(k) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against Borrower, any Guarantor or any of their
respective Subsidiaries that, either individually or in the aggregate, exceed
$10,000,000.00;

(l) any of the Loan Documents or the Contribution Agreement shall be canceled,
terminated, revoked or rescinded otherwise than in accordance with the terms
thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents or the Contribution
Agreement shall be commenced by or on behalf of the Borrower or a Guarantor, or
any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination, or issue a judgment, order,
decree or ruling, to the effect that any one or more of the Loan Documents or
the Contribution Agreement is illegal, invalid or unenforceable in accordance
with the terms thereof;

 

79



--------------------------------------------------------------------------------

(m) any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of the Borrower, any Guarantor or any of their respective Subsidiaries
shall occur other than as permitted under the terms of this Agreement or the
other Loan Documents;

(n) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of any of the Borrower, any Guarantor or any of their respective Subsidiaries to
the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$1,000,000.00 and (x) such event in the circumstances occurring reasonably could
constitute grounds for the termination of such Guaranteed Pension Plan by the
PBGC or for the appointment by the appropriate United States District Court of a
trustee to administer such Guaranteed Pension Plan; or (y) a trustee shall have
been appointed by the United States District Court to administer such Plan; or
(z) the PBGC shall have instituted proceedings to terminate such Guaranteed
Pension Plan;

(o) Borrower, any Guarantor or any of their respective Subsidiaries or any
shareholder, officer, director, partner or member of any of them shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of Borrower, any Guarantor or any of their
respective Subsidiaries which in the good faith judgment of the Required Lenders
could reasonably be expected to have a Material Adverse Effect, or (ii) the
assets included in the calculation of the Unencumbered Asset Value;

(p) any Guarantor denies that it has any liability or obligations under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or cancel the Contribution Agreement or any other Loan Document, or
shall fail to observe or comply with any term, covenant, condition or agreement
under the Guaranty or any other Loan Document; or

(q) an Event of Default under any of the other Loan Documents shall occur;

then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement, the Notes, the Letters of Credit and the other
Loan Documents to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all
such amounts shall become immediately due and payable automatically and without
any requirement of presentment, demand, protest or other notice of any kind from
any of the Lenders or the Agent. Upon demand by Agent or the Required Lenders in
their absolute and sole discretion after the occurrence of an Event of Default,
and regardless of whether the conditions precedent in this Agreement for a
Revolving Credit Loan have been satisfied, the Lenders will cause a Revolving
Credit Loan to be made in the undrawn amount of all Letters of Credit. The
proceeds of any

 

80



--------------------------------------------------------------------------------

such Revolving Credit Loan will be pledged to and held by Agent as security for
any amounts that become payable under the Letters of Credit and all other
Obligations. In the alternative, if demanded by Agent in its absolute and sole
discretion after the occurrence of an Event of Default, Borrower will deposit
with and pledge to Agent cash in an amount equal to the amount of all undrawn
Letters of Credit. Such amounts will be pledged to and held by Agent for the
benefit of the Lenders as security for any amounts that become payable under the
Letters of Credit and all other Obligations. Upon any draws under Letters of
Credit, at Agent’s sole discretion, Agent may apply any such amounts to the
repayment of amounts drawn thereunder and upon the expiration of the Letters of
Credit any remaining amounts will be applied to the payment of all other
Obligations or if there are no outstanding Obligations and Lenders have no
further obligation to make Revolving Credit Loans or issue Letters of Credit or
if such excess no longer exists, such proceeds deposited by Borrower will be
released to Borrower.

§12.2 Certain Cure Periods; Limitation of Cure Periods. Notwithstanding anything
contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) with respect
to the payment of interest or other fees on the Loans in the event that the
Borrower cures such Default within five (5) Business Days after the date such
payment is due, provided that no such cure period shall apply to any payments
due upon the maturity of the Notes, and (ii) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(e) in the event
that the Borrower cures such Default within thirty (30) days following receipt
of written notice of such default, provided that the provisions of this clause
(ii) shall not pertain to any default consisting of a failure to comply with
§7.4(c), §7.14, §7.19, §7.22, §8.1, §8.2, §8.3, §8.4, §8.7, §8.8, §8.9 or §8.14
or to any Default excluded from any provision of cure of defaults contained in
any other of the Loan Documents.

In the event that there shall occur any Default that affects only certain
Unencumbered Property included in the calculation of the Unencumbered Asset
Value, then the Borrower may elect to cure such Default (so long as no other
Default or Event of Default would arise as a result) by electing to have Agent
remove such Unencumbered Property from the calculation of Borrowing Base
Availability and Unencumbered Asset Value and by reducing the outstanding Loans
by the amount of the Borrowing Base Availability attributable to such
Unencumbered Property, in which event such removal and reduction shall be
completed within five (5) Business Days after the earlier of (i) Borrower
obtaining knowledge of such Default and (ii) receipt of notice of such Default
from the Agent or the Required Lenders.

§12.3 Termination of Commitments. If any one or more Events of Default specified
in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Loans or issue Letters of Credit to the Borrower. If any other Event of
Default shall have occurred, the Agent may, and upon the election of the
Required Lenders shall, by notice to the Borrower terminate the obligation to
make Loans and issue Letters of Credit to the Borrower. No termination under
this §12.3 shall relieve the Borrower of their obligations to the Lenders
arising under this Agreement or the other Loan Documents.

 

81



--------------------------------------------------------------------------------

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If
Borrower or any Guarantor fails to perform any agreement or covenant contained
in this Agreement or any of the other Loan Documents beyond any applicable
period for notice and cure, Agent may itself perform, or cause to be performed,
any agreement or covenant of such Person contained in this Agreement or any of
the other Loan Documents which such Person shall fail to perform, and the
out-of-pocket costs of such performance, together with any reasonable expenses,
including reasonable attorneys’ fees actually incurred (including attorneys’
fees incurred in any appeal) by Agent in connection therewith, shall be payable
by Borrower upon demand and shall constitute a part of the Obligations and shall
if not paid within five (5) days after demand bear interest at the rate for
overdue amounts as set forth in this Agreement. In the event that all or any
portion of the Obligations is collected by or through an attorney-at-law, the
Borrower shall pay all costs of collection including, but not limited to,
reasonable attorney’s fees.

§12.5 Distribution of Proceeds. In the event that, following the occurrence and
during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any of the assets of Borrower or Guarantors,
such monies shall be distributed for application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent or the Lenders to such monies;

(b) Second, to all other Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy) in such order or
preference as the Required Lenders shall determine; provided, that (i) Swing
Loans shall be repaid first, (ii) distributions in respect of such other
Obligations shall include, on a pari passu basis, any

 

82



--------------------------------------------------------------------------------

Agent’s fee payable pursuant to §4.2; (iii) in the event that any Lender shall
have wrongfully failed or refused to make an advance under §2.5(d), §2.7 or
§2.10(f) and such failure or refusal shall be continuing, advances made by other
Lenders during the pendency of such failure or refusal shall be entitled to be
repaid as to principal and accrued interest in priority to the other Obligations
described in this subsection (b), and (iv) except as otherwise provided in
clause (iii), Obligations owing to the Lenders with respect to each type of
Obligation such as interest, principal, fees and expenses (but excluding the
Swing Loans) shall be made among the Lenders pro rata; and provided, further
that the Required Lenders may in their discretion make proper allowance to take
into account any Obligations not then due and payable; and

(c) Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

§13. SETOFF.

Regardless of the adequacy of any collateral, if any, during the continuance of
any Event of Default, any deposits (general or specific, time or demand,
provisional or final, regardless of currency, maturity, or the branch where such
deposits are held) or other sums credited by or due from any Lender to the
Borrower or any Guarantor and any securities or other property of the Borrower
or any Guarantor in the possession of such Lender may, without notice to
Borrower or any Guarantor (any such notice being expressly waived by Borrower
and Guarantors) but with the prior written approval of Agent, be applied to or
set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of such Person to such Lender. Each of the Lenders agrees
with each other Lender that if such Lender shall receive from Borrower or any
Guarantor, whether by voluntary payment, exercise of the right of setoff, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by such Lender (but excluding the Swing Loan Note) any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is

 

83



--------------------------------------------------------------------------------

understood and agreed that Agent shall not have any fiduciary duties or
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. The Borrower, Guarantors and any other
Person shall be entitled to conclusively rely on a statement from the Agent that
it has the authority to act for and bind the Lenders pursuant to this Agreement
and the other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower
to the extent provided for in §15.

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by Agent with the consent or at the request of the Required Lenders.
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default, except with respect to defaults in the payment
of principal, interest and fees required to be paid to the Agent for the account
of the Lenders, unless the Agent has received notice from a Lender or the
Borrower referring to the Loan Documents and describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”.

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of any collateral or any other assets of the
Borrower, the Guarantors or any of their respective Subsidiaries. Each Lender

 

84



--------------------------------------------------------------------------------

acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents.

§14.5 Payments.

(a) A payment by the Borrower or the Guarantors to the Agent hereunder or under
any of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents. In
the event that the Agent fails to distribute such amounts within one Business
Day as provided above, the Agent shall pay interest on such amount at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect.

(b) If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

(c) Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, any Lender that fails (i) to make available to the
Agent its pro rata share of any Loan or participation in a Letter of Credit or
Swing Loan, (ii) to comply with the provisions of §13 with respect to making
dispositions and arrangements with the other Lenders, where such Lender’s share
of any payment received, whether by setoff or otherwise, is in excess of its pro
rata share of such payments due and payable to all of the Lenders, in each case
as, when and to the full extent required by the provisions of this Agreement, or
(iii) to perform any other obligation within the time period specified for
performance, or if no time period is specified, if such failure continues for a
period of five (5) Business Days after notice from the Agent shall be deemed
delinquent (a “Delinquent Lender”) and shall be deemed a Delinquent Lender until
such time as such delinquency is satisfied. In addition to the rights and
remedies that may be available to the Agent at law and in equity, a Delinquent
Lender’s right to participate in the administration of the Loan Documents,
including, without limitation, any rights to consent to or direct any action or
inaction of the Agent pursuant to this Agreement or otherwise, or to be taken
into account in the calculation of Required Lenders or any matter

 

85



--------------------------------------------------------------------------------

requiring approval of all of the Lenders, shall be suspended while such Lender
is a Delinquent Lender. A Delinquent Lender shall be deemed to have assigned any
and all payments due to it from the Borrower or the Guarantors, whether on
account of outstanding Loans, interest, fees or otherwise, to the remaining
nondelinquent Lenders for application to, and reduction of, their respective pro
rata shares of all outstanding Loans. The Delinquent Lender hereby authorizes
the Agent to distribute such payments to the nondelinquent Lenders in proportion
to their respective pro rata shares of all outstanding Loans. The provisions of
this Section shall apply and be effective regardless of whether an Event of
Default occurs and is then continuing, and notwithstanding (i) any other
provision of this Agreement to the contrary or (ii) any instruction of Borrower
or the Guarantors as to its desired application of payments. The Agent shall be
entitled to (i) withhold or set off, and to apply to the payment of the
obligations of any Delinquent Lender any amounts to be paid to such Delinquent
Lender under this Agreement, (ii) to collect interest from such Lender for the
period from the date on which the payment was due at the rate per annum equal to
the Federal Funds Effective Rate plus one percent (1%), for each day during such
period, and (iii) bring an action or suit against such Delinquent Lender in a
court of competent jurisdiction to recover the defaulted obligations of such
Delinquent Lender. A Delinquent Lender shall be deemed to have satisfied in full
a delinquency when and if, as a result of application of the assigned payments
to all outstanding Loans of the nondelinquent Lenders or as a result of other
payments by the Delinquent Lenders to the nondelinquent Lenders, the Lenders’
respective pro rata shares of all outstanding Loans have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower as required
by §15), and liabilities of every nature and character arising out of or related
to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8 Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9 Resignation. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrower. Any such resignation may at Agent’s option also constitute Agent’s
resignation as Issuing Lender and Swing Loan Lender.

 

86



--------------------------------------------------------------------------------

Upon any such resignation, the Required Lenders, subject to the terms of §18.1,
shall have the right to appoint as a successor Agent and, if applicable, Issuing
Lender and Swing Loan Lender, any Lender or any bank whose senior debt
obligations are rated not less than “A” or its equivalent by Moody’s or not less
than “A” or its equivalent by S&P and which has a net worth of not less than
$500,000,000.00. Unless a Default or Event of Default shall have occurred and be
continuing, such successor Agent and, if applicable, Issuing Lender and Swing
Loan Lender, shall be reasonably acceptable to the Borrower. If no successor
Agent shall have been appointed and shall have accepted such appointment within
thirty (30) days after the retiring Agent’s giving of notice of resignation,
then the retiring Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be any Lender or any financial institution whose senior debt
obligations are rated not less than “A2” or its equivalent by Moody’s or not
less than “A” or its equivalent by S&P and which has a net worth of not less
than $500,000,000.00. Upon the acceptance of any appointment as Agent and, if
applicable, Issuing Lender and Swing Loan Lender, hereunder by a successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender, such successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender, shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and, if applicable, Issuing Lender and Swing Loan Lender,
and the retiring Agent and, if applicable, Issuing Lender and Swing Loan Lender,
shall be discharged from its duties and obligations hereunder as Agent and, if
applicable, Issuing Lender and Swing Loan Lender. After any retiring Agent’s
resignation, the provisions of this Agreement and the other Loan Documents shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent, Issuing Lender and Swing Loan
Lender. If the resigning Agent shall also resign as the Issuing Lender, such
successor Agent shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or shall make other
arrangements satisfactory to the current Issuing Lender, in either case, to
assume effectively the obligations of the current Agent with respect to such
Letters of Credit. Upon any change in the Agent under this Agreement, the
resigning Agent shall execute such assignments of and amendments to the Loan
Documents as may be necessary to substitute the successor Agent for the
resigning Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred, and Agent shall promptly thereafter notify the Lenders of such
action. Each Lender shall, within thirty (30) days of request therefor, pay to
the Agent its Commitment Percentage of the reasonable costs incurred by the
Agent in taking any such actions hereunder to the extent that such costs shall
not be promptly reimbursed to the Agent by the Borrower or the Guarantors within
such period. The Required

 

87



--------------------------------------------------------------------------------

Lenders may direct the Agent in writing as to the method and the extent of any
such exercise, the Lenders hereby agreeing to indemnify and hold the Agent
harmless in accordance with their respective Commitment Percentages from all
liabilities incurred in respect of all actions taken or omitted in accordance
with such directions, except to the extent that any of the same shall be
directly caused by the Agent’s willful misconduct or gross negligence as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods, provided that the Agent need not comply with any such
direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful in any applicable jurisdiction or
commercially unreasonable under the UCC as enacted in any applicable
jurisdiction.

§14.11 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.

§14.12 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower or the Guarantors), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

§14.13 Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders or the
Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the request for
action together with all reasonably requested information related thereto (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of approval or disapproval (collectively “Directions”) in respect of
any action requested or proposed in writing pursuant to the terms hereof. To the
extent that any Lender does not approve any recommendation of Agent, such Lender
shall in such notice to Agent describe the actions that would be acceptable to
such Lender. If consent is required for the requested action, any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action. In the
event that any recommendation is not approved by the requisite number of Lenders
and a subsequent approval on the same subject matter is requested by Agent, then
for the purposes of this paragraph each

 

88



--------------------------------------------------------------------------------

Lender shall be required to respond to a request for Directions within five
(5) Business Days of receipt of such request. Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing.

§14.14 Borrower and Guarantors Not Beneficiary. Except for the provisions of
§14.9 relating to the appointment of a successor Agent, the provisions of this
§14 are solely for the benefit of the Agent and the Lenders, may not be enforced
by the Borrower or the Guarantors, and except for the provisions of §14.9, may
be modified or waived without the approval or consent of the Borrower or the
Guarantors.

§15. EXPENSES.

The Borrower agrees to pay, without duplication, (a) the reasonable and
documented out-of-pocket costs of producing and reproducing this Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) any imposed taxes (including any interest and penalties in respect thereto)
payable by the Agent or any of the Lenders (other than taxes based upon the
Agent’s or any Lender’s gross or net income, and franchise or other similar
taxes imposed in lieu thereof), including any taxes payable on or with respect
to the transactions contemplated by this Agreement, including any such taxes
payable by the Agent or any of the Lenders after the Closing Date (the Borrower
hereby agreeing to indemnify the Agent and each Lender with respect thereto),
(c) all environmental reviews and the reasonable and documented out-of-pocket
fees, expenses and disbursements of the counsel to the Agent and any local
counsel to the Agent incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, (d) the out-of-pocket fees, costs, expenses and
disbursements of Agent incurred in connection with the syndication of the Loans,
(e) all other reasonable and documented out-of-pocket fees, expenses and
disbursements of the Agent incurred by the Agent in connection with the
preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the making of each advance hereunder, and the issuance of
Letters of Credit, and the syndication of the Commitments pursuant to §18
(without duplication of those items addressed in subparagraph (d), above),
(f) all out-of-pocket expenses (including reasonable and documented
out-of-pocket fees and costs of appraisers, attorneys, engineers, investment
bankers or other experts retained by any Lender or the Agent) incurred by any
Lender or the Agent in connection with (i) the enforcement of or preservation of
rights under any of the Loan Documents against the Borrower or the Guarantors or
the administration thereof after the occurrence of a Default or Event of Default
and (ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to the Agent’s or any of the Lenders’ relationship
with the Borrower or the Guarantors (provided that any attorneys fees and costs
pursuant to this clause (f) shall be limited to those incurred by the Agent and
one other counsel with respect to the Lenders as a group), (g) all reasonable
and documented out-of-pocket fees, expenses and disbursements of the Agent
incurred in connection with UCC searches or title searches, (h) all reasonable
and documented out-of-pocket fees, expenses and disbursements (including
reasonable and documented out-of-pocket attorneys’ fees and costs) which may be
incurred by KeyBank in connection with the execution and delivery of this
Agreement and the other Loan Documents, and (i) all reasonable and documented

 

89



--------------------------------------------------------------------------------

out-of-pocket expenses relating to the use of Intralinks, SyndTrak or any other
similar system for the dissemination and sharing of documents and information in
connection with the Loans. The covenants of this §15 shall survive the repayment
of the Loans and the termination of the obligations of the Lenders hereunder.

§16. INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Arranger and each director, officer, employee, agent and Affiliate thereof
against any and all claims, actions and suits, whether groundless or otherwise,
and from and against any and all liabilities, losses, damages and expenses of
every nature and character arising out of or relating to this Agreement or any
of the other Loan Documents or the transactions contemplated hereby and thereby
including, without limitation, (a) any and all claims for brokerage, leasing,
finders or similar fees which may be made relating to the Unencumbered
Properties or the Loans, (b) any condition of the Unencumbered Properties or any
other Real Estate, (c) any actual or proposed use by the Borrower of the
proceeds of any of the Loans or Letters of Credit, (d) any actual or alleged
infringement of any patent, copyright, trademark, service mark or similar right
of the Borrower, the Guarantors or any of their respective Subsidiaries, (e) the
Borrower and Guarantors entering into or performing this Agreement or any of the
other Loan Documents, (f) any actual or alleged violation of any law, ordinance,
code, order, rule, regulation, approval, consent, permit or license relating to
the Unencumbered Properties or any other Real Estate, (g) with respect to the
Borrower and their respective Subsidiaries and their respective properties and
assets, the violation of any Environmental Law, the Release or threatened
Release of any Hazardous Substances or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, nuisance or damage to property), and (h) any use of Intralinks, SyndTrak
or any other system for the dissemination and sharing of documents and
information, in each case including, without limitation, the reasonable and
documented out-of-pocket fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that the Borrower shall not be obligated under this §16 to
indemnify any Person for liabilities arising from such Person’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and, in addition to
the foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees
and expenses of such counsel. If, and to the extent that the obligations of the
Borrower under this §16 are unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable law. The provisions of this
§16 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.

§17. SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any

 

90



--------------------------------------------------------------------------------

investigation heretofore or hereafter made by any of them, and shall survive the
making by the Lenders of any of the Loans, as herein contemplated, and shall
continue in full force and effect so long as any amount due under this Agreement
or the Notes or any of the other Loan Documents remains outstanding or any
Letters of Credit remain outstanding or any Lender has any obligation to make
any Loans or issue any Letters of Credit. The indemnification obligations of the
Borrower provided herein and in the other Loan Documents shall survive the full
repayment of amounts due and the termination of the obligations of the Lenders
hereunder and thereunder to the extent provided herein and therein. All
statements contained in any certificate delivered to any Lender or the Agent at
any time by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties by such
Person hereunder.

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent, the Issuing Lender and, so long as no Default or Event of Default exists
hereunder, Borrower shall have each given its prior written consent to such
assignment, which consent shall not be unreasonably withheld or delayed
(provided that such consent shall not be required for any assignment to another
Lender, to a lender or an Affiliate of a Lender which controls, is controlled by
or is under common control with the assigning Lender or to a wholly-owned
Subsidiary of such Lender), (b) each such assignment shall be of a constant, and
not a varying, percentage of all the assigning Lender’s rights and obligations
under this Agreement with respect to its Commitment, (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined) an Assignment and Acceptance Agreement in the form of
Exhibit H annexed hereto, together with any Notes subject to such assignment,
(d) in no event shall any assignment be to any Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by, Borrower, any Guarantor or REIT, (e) such assignee shall have a net
worth as of the date of such assignment of not less than $100,000,000.00 (unless
otherwise approved by Agent and, so long as no Default or Event of Default
exists hereunder, Borrower), (f) such assignee shall acquire an interest in the
Loans of not less than $5,000,000.00 and integral multiples of $1,000,000.00 in
excess thereof (or if less, the remaining Loans of the assignor), unless waived
by the Agent, and so long as no Default or Event of Default exists hereunder,
Borrower, and (g) such assignee shall be subject to the terms of any
intercreditor agreement among the Lenders and the Agent. Upon execution,
delivery, acceptance and recording of such Assignment and Acceptance Agreement,
(i) the assignee thereunder shall be a party hereto and all other Loan Documents
executed by the Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning Lender shall, upon payment to the Agent of the registration
fee referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and
(iii) the Agent may unilaterally amend Schedule 1.1 to reflect such assignment.
In connection with each assignment, the assignee shall represent and warrant to
the Agent, the assignor and each other Lender as to whether such assignee is
controlling, controlled by, under common control with or is not otherwise free
from influence or control by, the Borrower, any Guarantor and REIT.

 

91



--------------------------------------------------------------------------------

§18.2 Register. The Agent shall maintain on behalf of the Borrower a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $3,500.00.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to the Borrower.

§18.4 Participations. Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any rights or privileges under this Agreement or any Loan Documents, including
without limitation, rights granted to the Lenders under §4.8, §4.9 and §4.10,
(c) such participation shall not entitle the participant to the right to approve
waivers, amendments or modifications, (d) such participant shall have no direct
rights against the Borrower, (e) such sale is effected in accordance with all
applicable laws, and (f) such participant shall not be a Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by the Borrower, any Guarantor or REIT; provided, however,
such Lender may agree with the participant that it will not, without the consent
of the participant, agree to (i) increase, or extend the term or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender (other than
pursuant to an extension of the Maturity Date pursuant to §2.12), (iii) reduce
the amount of any such payment of principal, (iv) reduce the rate at which
interest is payable thereon or (v) release Borrower or any Guarantor (except as
otherwise permitted under this Agreement). Any Lender which sells a
participation shall promptly notify the Agent of such sale and the identity of
the purchaser of such interest.

 

92



--------------------------------------------------------------------------------

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or to such other Person as the Agent may
approve to secure obligations of such lenders. No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Documents.

§18.6 No Assignment by Borrower. The Borrower shall not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each of the Lenders.

§18.7 Disclosure. Borrower agrees to promptly cooperate with any Lender in
connection with any proposed assignment or participation of all or any portion
of its Commitment. The Borrower agrees that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Each Lender agrees for itself
that it shall use reasonable efforts in accordance with its customary procedures
to hold confidential all non-public information obtained from Borrower that has
been identified in writing as confidential by it, and shall use reasonable
efforts in accordance with its customary procedures to not disclose such
information to any other Person, it being understood and agreed that,
notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this
§18.7), (b) disclosures to its directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors of such
Lender (provided that such Persons who are not employees of such Lender are
advised of the provision of this §18.7), (c) disclosures customarily provided or
reasonably required by any potential or actual bona fide assignee, transferee or
participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such Persons are advised of
the provisions of this §18.7), (d) disclosures to bank regulatory authorities or
self-regulatory bodies with jurisdiction over such Lender, or (e) disclosures
required or requested by any other governmental authority or representative
thereof or pursuant to legal process; provided that, unless specifically
prohibited by applicable law, rule, regulation or court order, each Lender shall
notify Borrower of any request by any governmental authority or representative
thereof prior to disclosure (other than any such request in connection with any
examination of such Lender by such government authority) for disclosure of any
such non-public information prior to disclosure of such information. In
addition, each Lender may make disclosure of such information to any contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisors (so long as such contractual counterparty or professional advisors
agree to be bound by the provisions of this §18.7). Non-public information shall
not include any information which is or subsequently becomes publicly available
other than as a result of a disclosure of such information by a Lender, or prior
to the delivery to such Lender is within the possession of such Lender if such
information is not known by such Lender to be subject to another confidentiality
agreement with or other obligations of secrecy to the Borrower, or is disclosed
with the prior approval of Borrower. Nothing herein shall prohibit the
disclosure of non-public information to the extent necessary to enforce the Loan
Documents.

 

93



--------------------------------------------------------------------------------

§18.8 Amendments to Loan Documents. Upon any such assignment or participation,
the Borrower shall (and shall cause the Guarantors to), upon the request of the
Agent, enter into such documents as may be reasonably required by the Agent to
modify the Loan Documents to reflect such assignment or participation.

§18.9 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§18.10 Mandatory Assignment. In the event Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request is approved by Agent but is not approved by
one or more of the Lenders (any such non-consenting Lender shall hereafter be
referred to as the “Non-Consenting Lender”), then, within thirty (30) days after
Borrower’s receipt of notice of such disapproval by such Non-Consenting Lender,
Borrower shall have the right as to such Non-Consenting Lender, to be exercised
by delivery of written notice delivered to the Agent and the Non-Consenting
Lender within thirty (30) days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its entire Commitment. The Agent shall
promptly (but in any event, no later than three (3) Business Days after receipt
of such notice from Borrower) notify the remaining Lenders (each such notice,
the “Lender Offer Notice”) that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Lender (or if any
of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent). In the event
that the Lenders do not elect to acquire all of the Non-Consenting Lender’s
Commitment within ten (10) Business Days of receipt of the Lender Offer Notice,
then the Borrower may endeavor to find a new Lender or Lenders to acquire such
remaining Commitment, such Lender or Lenders to be subject to the approval of
Agent and Issuing Lender, such approval not to be unreasonably withheld. Upon
any such purchase of the Commitment of the Non-Consenting Lender, the
Non-Consenting Lender’s interests in the Obligations and its rights hereunder
and under the Loan Documents shall terminate at the date of purchase, and the
Non-Consenting Lender shall promptly execute and deliver any and all documents
reasonably requested by Agent to surrender and transfer such interest,
including, without limitation, an Assignment and Acceptance Agreement and such
Non-Consenting Lender’s original Note. Notwithstanding anything in this §18.10
to the contrary, any Lender or other Lender assignee acquiring some or all of
the assigned Commitment of the Non-Consenting Lender must consent to the
proposed amendment, modification or waiver. The purchase price to be paid by the
acquiring Lenders for the Non-Consenting Lender’s Commitment shall equal the
principal owed to such Non-Consenting Lender, and the Borrower shall pay to such
Non-Consenting Lender in addition thereto and as a condition to such sale any
and all other amounts outstanding and owed by Borrower to the Non-Consenting
Lender hereunder or under any of the other Loan Documents, including all accrued
and unpaid interest or fees which would be owed to such Non-Consenting Lender
hereunder or under any of the other Loan Documents if the Loans were to be
repaid in full on the date of such purchase of the Non-Consenting Lender’s
Commitment. No registration fee under §18.2 shall be required in connection with
such assignment.

 

94



--------------------------------------------------------------------------------

§19. NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:

If to the Agent or KeyBank:

KeyBank National Association

800 Superior

Cleveland, Ohio 44114-1306

Attn: Real Estate Capital Services

With a copy to:

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114-1306

Attn: Mr. John C. Scott

Telecopy No.: (216) 689-4997

and

McKenna Long & Aldridge LLP

Suite 5300

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

Telecopy No.: (404) 527-4198

If to the Borrower:

DuPont Fabros Technology, L.P.

1212 New York Avenue, N.W.

Suite 900

Washington, DC 20005

Attn: General Counsel

Telecopy No.: (202) 728-0220

 

95



--------------------------------------------------------------------------------

With a copy to:

Hogan & Hartson LLP

555 Thirteenth Street, N.W.

Washington, D.C. 20004-1109

Attn: Stuart A. Barr, Esq.

Telecopy No.: (202) 637-5910

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, Borrower, a Lender or Agent shall
have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

§20. RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, the Guarantors or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS SHALL, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT
SITTING THEREIN). THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY,
THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT
AND IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH
RESPECT TO THIS AGREEMENT AND

 

96



--------------------------------------------------------------------------------

ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY OBJECTION ANY OF THEM MAY
NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM. THE BORROWER FURTHER AGREES
THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE UPON THE BORROWER BY MAIL
AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF. IN ADDITION TO THE COURTS OF THE
STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY LENDER
MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY ASSETS OF
BORROWER EXIST AND THE BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE
BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF.

§22. HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23. COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

§24. ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES

 

97



--------------------------------------------------------------------------------

OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. BORROWER ACKNOWLEDGES THAT IT
HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT BORROWER
AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

§26. DEALINGS WITH THE BORROWER.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them. Borrower acknowledges, on behalf of itself and its
Affiliates, that the Agent and each of the Lenders and their respective
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) in which Borrower and its Affiliates may
have conflicting interests regarding the transactions described herein and
otherwise. Neither the Agent nor any Lender will use confidential information
obtained from Borrower by virtue of the transactions contemplated hereby or its
other relationships with Borrower and its Affiliates in connection with the
performance by the Agent or such Lender or their respective Affiliates of
services for other companies, and neither the Agent nor any Lender nor their
Affiliates will furnish any such information to other companies. Borrower, on
behalf of itself and its Affiliates, also acknowledges that neither the Agent
nor any Lender has any obligation to use in connection with the transactions
contemplated hereby, or to furnish to Borrower, confidential information
obtained from other companies. Borrower, on behalf of itself and its Affiliates,
further acknowledges that one or more of the Agent and Lenders and their
respective Affiliates may be a full service securities firm and may from time to
time effect transactions, for its own or its Affiliates’ account or the account
of customers, and hold positions in loans, securities or options on loans or
securities of Borrower and its Affiliates.

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either

 

98



--------------------------------------------------------------------------------

generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Required Lenders.
Notwithstanding the foregoing, none of the following may occur without the
written consent of each Lender: (a) a reduction in the rate of interest on the
Notes (other than a reduction or waiver of default interest); (b) an increase in
the amount of the Commitments of the Lenders (except as provided in §2.11 and
§18.1); (c) a forgiveness, reduction or waiver of the principal of any unpaid
Loan or any interest thereon or fee payable under the Loan Documents; (d) a
change in the amount of any fee payable to a Lender hereunder; (e) the
postponement of any date fixed for any payment of principal of or interest on
the Loan; (f) an extension of the Maturity Date (except as provided in §2.12);
(g) a change in the manner of distribution of any payments to the Lenders or the
Agent; (h) the release of Borrower or any Guarantor except as otherwise provided
in this Agreement; (i) an amendment of the definition of Required Lenders;
(j) any modification to require a Lender to fund a pro rata share of a request
for an advance of the Loan made by the Borrower other than based on its
Commitment Percentage; (k) an amendment to this §27; or (l) an amendment of any
provision of this Agreement or the Loan Documents which requires the approval of
all of the Lenders or the Required Lenders to require a lesser number of Lenders
to approve such action. The provisions of §14 may not be amended without the
written consent of the Agent. There shall be no amendment, modification or
waiver of any provision in the Loan Documents with respect to Swing Loans
without the consent of the Swing Loan Lender, nor any amendment, modification or
waiver of any provision in the Loan Documents with respect to Letters of Credit
without the consent of the Issuing Lender. No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon any of the Borrower or
Guarantors shall entitle the Borrower or Guarantors to other or further notice
or demand in similar or other circumstances.

§28. SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

§29. TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.

§30. NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

 

99



--------------------------------------------------------------------------------

§31. REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.

§32. NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents. All conditions to the performance of the obligations of the
Agent and the Lenders under this Agreement, including the obligation to make
Loans and issue Letters of Credit, are imposed solely and exclusively for the
benefit of the Agent and the Lenders and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that the Agent and the Lenders will refuse to make Loans or
issue Letters of Credit in the absence of strict compliance with any or all
thereof and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so. In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of the construction by the Borrower or any of their
Subsidiaries of any development or the absence therefrom of defects.

§33. PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower and Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify Borrower in accordance with the Patriot Act.

[continued on next page]

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

BORROWER: DUPONT FABROS TECHNOLOGY, L.P.,

a Maryland limited partnership

By:

  Dupont Fabros Technology, Inc.,   a Maryland corporation,   its sole General
Partner  

By:

 

/s/ Hossein Fateh

    Hossein Fateh, Chief Executive Officer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

101



--------------------------------------------------------------------------------

AGENT AND LENDERS: KEYBANK NATIONAL ASSOCIATION,

individually and as Agent

By:  

/s/ Eric Hafertepen

Name:   Eric Hafertepen Title:   Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

102



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB By:  

/s/ Thomas G. Scott

Name:   Thomas G. Scott Title:   Senior Vice President

Address:

Raymond James Bank, FSB

710 Carillon Parkway

St. Petersburg, Florida 33716

Attention: Thomas G. Scott

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

103



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

By:

 

/s/ Dan LePage

Name:

  Dan LePage

Title:

  Authorized Signatory

Address:

Royal Bank of Canada

One Liberty Plaza, 3rd Floor

165 Broadway

New York, New York 10006-1404

Attention: Dan LePage

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

104



--------------------------------------------------------------------------------

MIHI LLC

By:

 

/s/ Tim Bishop

  Tim Bishop, President By:  

/s/ Amanda Reed

  Amanda Reed, Secretary Address: MIHI LLC c/o Macquarie Capital (USA) Inc. 125
W 55th Street, L26 New York New York 10019 Attention: Andrew Underwood

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

105



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Michael W. Edwards

Name:   Michael W. Edwards Title:   Senior Vice President Address: Bank of
America, N.A. 231 South LaSalle Street

10th Floor

Chicago, Illinois 60604

Attention: Zena Diggs

 

106



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING CREDIT NOTE

 

$                           , 2010

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                              (“Payee”), or order, in accordance
with the terms of that certain Credit Agreement, dated as of May 6, 2010, as
from time to time in effect, among DuPont Fabros Technology, L.P., KeyBank
National Association, for itself and as Agent, and such other Lenders, including
Payee, as may be from time to time named therein (the “Credit Agreement”), to
the extent not sooner paid, on or before the Maturity Date, the principal sum of
             ($            ), or, if less, such amount as may be advanced by the
Payee under the Credit Agreement as a Revolving Credit Loan with daily interest
from the date thereof, computed as provided in the Credit Agreement, on the
principal amount hereof from time to time unpaid, at a rate per annum on each
portion of the principal amount which shall at all times be equal to the rate of
interest applicable to such portion in accordance with the Credit Agreement, and
with interest on overdue principal and, to the extent permitted by applicable
law, on overdue installments of interest at the rates provided in the Credit
Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until

 

A-1



--------------------------------------------------------------------------------

payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

DUPONT FABROS TECHNOLOGY, L.P.,

a Maryland limited partnership

By:   Dupont Fabros Technology, Inc.,   a Maryland corporation,   its sole
General Partner

 

  By:  

 

    Hossein Fateh, Chief Executive Officer

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LOAN NOTE

 

$25,000,000.00               , 2010

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to KEYBANK
NATIONAL ASSOCIATION (“Payee”), or order, in accordance with the terms of that
certain Credit Agreement, dated as of May 6, 2010, as from time to time in
effect, among DuPont Fabros Technology, L.P., KeyBank National Association, for
itself and as Agent, and such other Lenders as may be from time to time named
therein (the “Credit Agreement”), to the extent not sooner paid, on or before
the Maturity Date, the principal sum of Twenty-Five Million and No/100 Dollars
($25,000,000.00), or, if less, such amount as may be advanced by the Payee under
the Credit Agreement as a Swing Loan with daily interest from the date thereof,
computed as provided in the Credit Agreement, on the principal amount hereof
from time to time unpaid, at a rate per annum on each portion of the principal
amount which shall at all times be equal to the rate of interest applicable to
such portion in accordance with the Credit Agreement, and with interest on
overdue principal and, to the extent permitted by applicable law, on overdue
installments of interest at the rates provided in the Credit Agreement. Interest
shall be payable on the dates specified in the Credit Agreement, except that all
accrued interest shall be paid at the stated or accelerated maturity hereof or
upon the prepayment in full hereof. Capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is the Swing Loan Note evidencing borrowings under and is entitled to
the benefits and subject to the provisions of the Credit Agreement. The
principal of this Note may be due and payable in whole or in part prior to the
Maturity Date and is subject to mandatory prepayment in the amounts and under
the circumstances set forth in the Credit Agreement, and may be prepaid in whole
or from time to time in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the

 

B-1



--------------------------------------------------------------------------------

period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership By:   Dupont
Fabros Technology, Inc.,   a Maryland corporation,   its sole General Partner

 

  By:  

 

    Hossein Fateh, Chief Executive Officer

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of             ,
20    , by                                         , a
                                 (“Joining Party”), and delivered to KeyBank
National Association, as Agent, pursuant to §5.2 of the Credit Agreement dated
as of May 6, 2010, as from time to time in effect (the “Credit Agreement”),
among DuPont Fabros Technology, L.P. (the “Borrower”), KeyBank National
Association, for itself and as Agent, and the other Lenders from time to time
party thereto. Terms used but not defined in this Joinder Agreement shall have
the meanings defined for those terms in the Credit Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.2 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty and the
Contribution Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrower of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Guaranty, and the other Loan
Documents with respect to all the Obligations of Borrower now or hereafter
incurred under the Credit Agreement and the other Loan Documents, and a
“Subsidiary Guarantor” under the Contribution Agreement. Joining Party agrees
that Joining Party is and shall be bound by, and hereby assumes, all
representations, warranties, covenants, terms, conditions, duties and waivers
applicable to a Subsidiary Guarantor and a Guarantor under the Guaranty, the
other Loan Documents and the Contribution Agreement.

2. Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement and are attached hereto as Schedule A), the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects as applied to Joining Party as a
Subsidiary Guarantor and a Guarantor on and as of the Effective Date as though
made on that date. As of the Effective Date, all covenants and agreements in the
Loan Documents and the Contribution Agreement of the Subsidiary Guarantor are
true and correct with respect to Joining Party and no Default or Event of
Default shall exist or might exist upon the Effective Date in the event that
Joining Party becomes a Subsidiary Guarantor.

3. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty, the Contribution Agreement and the other Loan Documents
heretofore delivered to the

 

C-1



--------------------------------------------------------------------------------

Agent and the Lenders shall be a joint and several obligation of Joining Party
to the same extent as if executed and delivered by Joining Party, and upon
request by Agent, will promptly become a party to the Guaranty, the Contribution
Agreement and the other Loan Documents to confirm such obligation.

4. Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

7. The effective date (the “Effective Date”) of this Joinder Agreement is
            , 20    .

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

“JOINING PARTY” __________________________________________________, a

___________________________

By:  

 

Name:  

 

Title:  

 

  [SEAL]

 

ACKNOWLEDGED: KEYBANK NATIONAL ASSOCIATION, as Agent By:  

 

Its:  

 

 

 

[Printed Name and Title]

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

KeyBank National Association, as Agent

800 Superior

Cleveland, Ohio 44114-1306

Attn: Vicky Heineck

Ladies and Gentlemen:

Pursuant to the provisions of [§2.5(c)] [§2.7] of the Credit Agreement dated as
of May 6, 2010 (as the same may hereafter be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DuPont Fabros
Technology, L.P. (the “Borrower”), KeyBank National Association for itself and
as Agent, and the other Lenders from time to time party thereto, the undersigned
Borrower hereby requests and certifies as follows:

1. Revolving Credit Loan. The undersigned Borrower hereby requests a [Revolving
Credit Loan under §2.1] [Swing Loan under §2.5] of the Credit Agreement:

Principal Amount: $            

Type (LIBOR Rate, Base Rate):

Drawdown Date:

Interest Period for LIBOR Rate Loans:

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office or to the account specified by Borrower on Schedule A hereto
pursuant to the wiring instructions set forth on Schedule A.

[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:                    ]

2. Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.

3. No Default. The undersigned chief financial officer or chief accounting
officer of Borrower (or of the REIT) certifies in his capacity as an officer of
Borrower or REIT, as applicable, and not individually, that the Borrower is and
will be in compliance with all covenants under the Loan Documents after giving
effect to the making of the Loan requested hereby and no Default or Event of
Default has occurred and is continuing. Attached hereto is a Compliance
Certificate setting forth a calculation of the Borrowing Base Availability after
giving effect to the Loan requested hereby.

4. Representations True. The undersigned chief financial officer or chief
accounting officer of Borrower (or of the REIT) certifies in his capacity as an
officer of Borrower or REIT, as applicable, and not individually, represents and
agrees that each of the representations and warranties made by or on behalf of
the Borrower, the Guarantors or their respective Subsidiaries, contained in the
Credit Agreement, in the other Loan Documents or in any document or

 

D-1



--------------------------------------------------------------------------------

instrument delivered pursuant to or in connection with the Credit Agreement was
true in all material respects as of the date on which it was made and, is true
in all material respects as of the date hereof and shall also be true at and as
of the Drawdown Date for the Loan requested hereby, with the same effect as if
made at and as of such Drawdown Date, except to the extent of changes resulting
from transactions permitted by the Loan Documents (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date).

5. Other Conditions. The undersigned chief financial officer or chief accounting
officer of Borrower or of REIT, as applicable, certifies, represents and agrees
in his capacity as an officer of Borrower or REIT, as applicable, and not
individually, that all other conditions to the making of the Loan requested
hereby set forth in the Credit Agreement have been satisfied.

6. Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, the undersigned has duly executed this request this
             day of             , 200    .

 

DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership By:   Dupont
Fabros Technology, Inc.,   a Maryland corporation,   its sole General Partner

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER OF CREDIT REQUEST

[DATE]

KeyBank National Association, as Agent and Issuing Lender

1675 Broadway, Suite 400

Denver, Colorado 80202

Attn: Cheryl Van Klompenberg

 

  Re: Letter of Credit Request under Credit Agreement dated as of May 6, 2010

Ladies and Gentlemen:

Pursuant to §2.10 of the Credit Agreement dated as of May 6, 2010 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among you,
certain other Lenders, DuPont Fabros Technology, L.P. (“Borrower”), we hereby
request that you issue a Letter of Credit as follows:

 

  (i) Name and address of beneficiary:

 

  (ii) Face amount: $

 

  (iii) Proposed Issuance Date:

 

  (iv) Proposed Expiration Date:

 

  (v) Other terms and conditions as set forth in the proposed form of Letter of
Credit attached hereto.

 

  (vi) Purpose of Letter of Credit:

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

The undersigned chief financial officer or chief accounting officer of Borrower
(or of the REIT) certifies in his capacity as an officer of Borrower or REIT, as
applicable, and not individually, that the Borrower and Guarantors are and will
be in compliance with all covenants under the Loan Documents after giving effect
to the issuance of the Letter of Credit requested hereby and no Default or Event
of Default has occurred and is continuing. Attached hereto is a Compliance
Certificate setting forth a calculation of the Borrowing Base Availability after
giving effect to the Letter of Credit requested hereby.

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee, fronting fee and
Letter of Credit fee as required by §2.10(e). All capitalized terms defined in
the Credit Agreement and used herein without definition shall have the meanings
set forth in §1.1 of the Credit Agreement.

 

E-1



--------------------------------------------------------------------------------

The undersigned chief financial officer or chief accounting officer of Borrower
(or of REIT) certifies, represents and agrees in his capacity as an officer of
Borrower or REIT, as applicable, and not individually, that each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true in all material respects
as of the date on which it was made, is true as of the date hereof and shall
also be true at and as of the proposed issuance date of the Letter of Credit
requested hereby, with the same effect as if made at and as of the proposed
issuance date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

Very truly yours, DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership
By:   Dupont Fabros Technology, Inc.,   a Maryland corporation,   its sole
General Partner

 

  By:  

 

  Name:  

 

  Title:  

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

[RESERVED]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-1306

Attn: John Scott

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of May 6, 2010 (as the same
may hereafter be amended, supplemented or modified from time to time, the
“Credit Agreement”) by and among DuPont Fabros Technology, L.P. (‘Borrower”),
KeyBank National Association for itself and as Agent, and the other Lenders from
time to time party thereto. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein as defined in the Credit Agreement.

Pursuant to the Credit Agreement, Borrower is furnishing to you herewith (or
have most recently furnished to you) the consolidated financial statements of
REIT for the fiscal period ended                      (the “Balance Sheet
Date”). Such financial statements have been prepared in accordance with GAAP and
present fairly the consolidated financial position of REIT and its Subsidiaries
at the date thereof and the results of its operations for the periods covered
thereby.

This certificate is submitted in compliance with requirements of §2.11(d),
§5.2(b), §7.4(c), §7.5(d), §7.22(c), §7.22(d), §10.10 or §11.3 of the Credit
Agreement. If this certificate is provided under a provision other than §7.4(c),
the calculations provided below are made using the consolidated financial
statements of REIT as of the Balance Sheet Date adjusted in the best good faith
estimate of REIT to give effect to the making of a Loan, issuance of a Letter of
Credit, acquisition or disposition of property or other event that occasions the
preparation of this certificate; and the nature of such event and the estimate
of Borrower of its effects are set forth in reasonable detail in an attachment
hereto. The undersigned officer is the chief financial officer or chief
accounting officer of REIT.

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of the existence as of the date hereof of
any Default or Event of Default. (Note: If the signer does have knowledge of any
Default or Event of Default, the form of certificate should be revised to
specify the Default or Event of Default, the nature thereof and the actions
taken, being taken or proposed to be taken by the Borrower with respect
thereto.)

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this      day of             , 20    .

 

DUPONT FABROS TECHNOLOGY, INC.,

a Maryland corporation

By:

 

 

Name:

 

 

Title:

 

 

 

G-2



--------------------------------------------------------------------------------

APPENDIX TO COMPLIANCE CERTIFICATE

 

G-3



--------------------------------------------------------------------------------

WORKSHEET

GROSS ASSET VALUE

 

A.    Capitalized Value of Stabilized Properties    $ B.    Book Value of
Development Properties, until the earlier of (x) the date the Capitalized Value
of such Real Estate exceeds its book value, and (y) 24 months following
completion:    $ C.    Book Value of Land Assets:    $ D.    Aggregate of
Unrestricted Cash and Cash Equivalents:    $ E.    Value of Mortgage Notes (at
lesser of outstanding principal balance and book value)    $ F.    Pro rata
share of Gross Asset Value attributable to such assets owned by Unconsolidated
Affiliates:    $    Gross Assets Value equals sum of A plus B plus C plus D plus
E plus F    $

 

G-4



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants

March 31, 2010

§ 9.1(a) Unencumbered Assets Tests

 

Unsecured Debt

  

    

Unsecured Notes

             

Line of Credit

                                                               

Total Unsecured Debt

              $         —                    

Unencumbered Asset Value*:

              i. Net Operating Income of Unencumbered, Stabilized Assets,
capitalized at 9%         Quarter NOI    Quarter
Annualized                              

ACC2

      $         —      9 %    $         —     

ACC3

        —      9 %      —     

VA3

        —      9 %      —     

VA4

        —      9 %      —                               

Total

   $         —      $ —           $ —                    

ii. Book Value of Development Properties

             

CH1 Phase I

             

NJ1 Phase I

             

SC1 Phase I

                               

Total Book Value of Development Properties

  

     $ —                    

iii. Aggregate of Unrestricted Cash and Cash Equivalents:

                               

iv. Book Value of Land Assets:

             

ACC7

             

CH1 Phase II

             

NJ1 Phase II

             

SC1 Phase II

             

SC2 Phase I/II

                               

Total Book Value of Land Assets

        $ —                    

Unencumbered Asset Value, sum of (i) through (iv)

                                        $ —                    

Consolidated Total Unsecured Debt to Unencumbered Asset Value

                               

§ 9.1(a) Consolidated Total Unsecured Debt to Unencumbered Asset Value not to
exceed 60%

       

 

* None of the Unencumbered Properties included in Unencumbered Asset Value are
subject to environmental conditions (as described in Section 8.6 of the Credit
Agreement) or casualty and condemnation (as described in Section 7.22 of the
Credit Agreement).

 

G-5



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants

March 31, 2010

§ 9.1(b) Unencumbered Property Debt Yield not less than 12.5%

 

Consolidated Total Adjusted Unsecured Debt

        

Unsecured Notes

        

Line of Credit

        

Unrestricted Cash and Cash Equivalents

                                           

Consolidated Total Adjusted Unsecured Debt

         $         —               

 

Net Operating Income from Unencumbered Properties, annualized

 

i. Net Operating Income of all Unencumbered Properties

              Quarter NOI    Quarter
Annualized     

ACC2

      $ —     

ACC3

        —     

VA3

        —     

VA4

        —     

CH1

        —     

NJ1

        —     

SC1/2

        —     

ACC7

        —                                            

Total

   $         —         $ —               

Consolidated Total Unsecured Debt to Unencumbered Asset Value

                     

§ 9.1(b) Unencumbered Property Debt Yield not less than 12.5%

        

 

G-6



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants

March 31, 2010

§ 9.2 Consolidated Total Indebtedness to Gross Asset Value

 

Consolidated Total Indebtedness

  

Unsecured Notes

             

Line of Credit

             

ACC4 Term Loan

             

ACC5 Loan

                                                               

Consolidated Total Indebtedness

   $         —                    

 

Gross Asset Value:

 

i. Net Operating Income of Stabilized Assets, capitalized at 9%

                   Quarter
NOI    Quarter
Annualized                

ACC2

      $         —      9 %    $         —     

ACC3

        —      9 %      —     

ACC4

        —      9 %      —     

ACC5 Phase I

        —      9 %      —     

VA3

        —      9 %      —     

VA4

        —      9 %      —                               

Total

   $ —      $ —           $ —                    

ii. Book Value of Development Properties

             

ACC5 Phase II

             

CH1 Phase I

             

NJ1 Phase I

             

SC1 Phase I

                               

Total Book Value of Development Properties

              $ —                    

iii. Aggregate of Unrestricted Cash and Cash Equivalents:

                               

iv. Book Value of Land Assets:

             

ACC6

             

ACC7

             

CH1 Phase II

             

NJ1 Phase II

             

SC1 Phase II

             

SC2 Phase I/II

                               

Total Book Value of Land Assets

              $ —                    

v. Mortgage Notes at lesser of GAAP book value and principal balance

        $ —                                                    

Gross Asset Value, sum of (i) through (iv)

        $ —                     Consolidated Total Indebtedness to Gross Asset
Value                                 § 9.2 Consolidated Total Indebtedness to
Gross Asset Value not to exceed 60%              

 

G-7



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants M arch 31, 2010

§ 9.3 Consolidated EBITDA to Consolidated Fixed Charges

 

Consolidated EBITDA:      

Operating income

     

Addback: Depreciation and amortization

     

Addback: Non-cash stock compensation

               

Quarterly EBITDA

     —     

Quarter annualized

   $         —                     

Consolidated EBITDA

      $         —             Consolidated Fixed Charges      

a) Consolidated Interest Expense:

     

Interest expensed

     

Interest capitalized

               

Consolidated Interest Expense

     —     

b) Regular principal repayments

     

c) Preferred distributions

                     —               

Quarterly amount multiplied by 4

      $ —            

Consolidated EBITDA to Consolidated Fixed Charges

               

§ 9.3 Consolidated EBITDA to Consolidated Fixed Charges not less than 1.70

     

 

G-8



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants

March 31, 2010

§ 9.4 Minimum Consolidated Tangible Net Worth

 

Gross Asset Value

     $ —  

Less: Consolidated Total Indebtedness

                   Consolidated Tangible Net Worth      $         —           
Sum of:     

(i) $750,000,000.00, plus

    

(ii) 80% of:

    

Additional Net Offering Proceeds after the dateof the Line of Credit agreement

                     $ —            § 9.4 Minimum Consolidated Tangible Net
Worth not less than threshold     

 

G-9



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants

March 31, 2010

§ 9.5 Unhedged Variable Rate Debt

 

Unhedged Variable Debt:   

ACC4 Term Loan

  

ACC5 Term Loan

  

Line of Credit

            

Secured/Recourse/Unhedged Debt

   $             —                   

Gross Asset Value

   $ —         

Unhedged Variable Rate Debt to Gross Asset Value

         

Unhedged Variable Rate Debt to Gross Asset Value may not exceed 30%

  

 

G-10



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants

March 31, 2010

§8.1(f) Restrictions on Indebtedness

 

(i) & (ii) Recourse/Secured Indebtedness

  

ACC4 Term Loan

  

ACC5 Term Loan

            

Recourse/Secured Indebtedness

   $         —                   

(i) 25% of Gross Asset Value

   $ —         

Recourse Indebtedness cannot exceed 25% of Gross Asset Value

            

(i) 40% of Gross Asset Value

   $ —         

Secured Debt cannot exceed 40%of Gross Asset Value

  

 

G-11



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants

March 31, 2010

§8.3 Permitted Investments

 

(j) Investment in Land Assets             

5% of Gross Asset Value

   $         —         

Land Assets:

  

ACC6

  

ACC7

  

SC2 Phase I/II

         

Land Assets

   $ —          Investments in Land Assets cannot exceed 5% of Gross Asset Value
  

(k) Investments in International Investments cannot exceed 35% of Gross Asset
Value or $1,000,000,000.00

  

(l) Investments in non-wholly owned Subsidiaries and Unconsolidated Affiliates
cannot exceed 20% of Gross Asset Value

  

(m) Investments in Development Properties

            

35% of Gross Asset Value

   $ —         

Development Properties:

  

ACC5 Phase II

  

CH1 Phase I

  

NJ1 Phase I

  

SC1 Phase I

         

Development Properties

   $ —         

Investments in Development Properties cannot exceed 35% of Gross Asset Value or
$1,000,000,000.00

  

(n) Investments in Mortgage Notes cannot exceed 5% of Gross Asset Value

            

50% of Gross Asset Value

   $ —                   

Aggregate value of investments described in §8.3(j)-(n)

   $ —         

Aggregate value of investments described in §8.3(j)-(n) cannot exceed 50% of
Gross Asset Value

  

 

G-12



--------------------------------------------------------------------------------

DuPont Fabros Technology, LP

Line of Credit Covenants

March 31, 2010

§ 8.7 Distributions

 

     2Q09    3Q09    4Q09    1Q10    LTM Net Income                $     —  

Real estate depreciation and amortization

                 —  

Less: PP&E depreciation

                 —                                     

FFO

     —        —        —        —        —  

Straight-line revenue

                 —  

Amortization of lease contracts above and below market value

                 —  

Loss on discontinuance of cash flow hedge

                 —  

Loss on early extinguishment of debt

                 —  

Compensation paid with Company common shares

                 —                                     

AFFO

   $     —      $     —      $     —      $     —      $ —                     
               

95% of AFFO

   $ —      $ —      $ —      $ —      $ —                                     

Cash Dividends Paid

               $ —                                     

Percentage of Cash Dividends Paid to AFFO

                                 

Distributions shall not exceed 95% of AFFO

              

 

G-13



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                    , by and between                     (“Assignor”), and
                     (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Credit Agreement, dated May 6,
2010, by and among DUPONT FABROS TECHNOLOGY, L.P. (“Borrower”), the other
lenders that are or may become a party thereto, and KEYBANK NATIONAL
ASSOCIATION, individually and as Agent (as amended, supplemented or modified
from time to time, the “Loan Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee a Commitment under the Loan
Agreement and its rights with respect to the Commitment assigned and its
Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.

2. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of
this Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, [all/a] portion of its Revolving Credit Note in the amount of
$         representing a $         Commitment, and a          percent
(        %) Commitment Percentage, and a corresponding interest in and to all of
the other rights and obligations under the Loan Agreement and the other Loan
Documents relating thereto (the assigned interests being hereinafter referred to
as the “Assigned Interests”), including Assignor’s share of all outstanding
Loans with respect to the Assigned Interests and the right to receive interest
and principal on and all other fees and amounts with respect to the Assigned
Interests, all from and after the Assignment Date, all as if Assignee were an
original Lender under and signatory to the Loan Agreement having a Commitment
Percentage equal to the amount of the respective Assigned Interests.

(b) Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement and the “Intercreditor Agreement” (as hereinafter
defined), which obligations shall include, but shall not be limited to, the
obligation to make Revolving Credit Loans to the Borrower with respect to the
Assigned Interests and to indemnify the Agent as provided therein (such
obligations, together

 

H-1



--------------------------------------------------------------------------------

with all other obligations set forth in the Loan Agreement and the other Loan
Documents are hereinafter collectively referred to as the “Assigned
Obligations”). Assignor shall have no further duties or obligations with respect
to, and shall have no further interest in, the Assigned Obligations or the
Assigned Interests.

3. Representations and Requests of Assignor.

(a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Revolving Credit Note is $         and the aggregate
outstanding principal balance of the Revolving Credit Loans made by it equals
$        , and (iii) that it has forwarded to the Agent the Revolving Credit
Note held by Assignor. Assignor makes no representation or warranty, express or
implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness or sufficiency
of any Loan Document or any other instrument or document furnished pursuant
thereto or in connection with the Loan, the collectability of the Loans, the
continued solvency of the Borrower or the Guarantors or the continued existence,
sufficiency or value of any assets of the Borrower or the Guarantors which may
be realized upon for the repayment of the Loans, or the performance or
observance by the Borrower or the Guarantors of any of their respective
obligations under the Loan Documents to which it is a party or any other
instrument or document delivered or executed pursuant thereto or in connection
with the Loan; other than that it is the legal and beneficial owner of, or has
the right to assign, the interests being assigned by it hereunder and that such
interests are free and clear of any adverse claim.

(b) Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Loan Agreement.

4. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Loan Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents and any intercreditor agreement among the Lenders and the Agent
(the “Intercreditor Agreement”); (d) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers as are reasonably
incidental thereto pursuant to the terms of the Loan Documents and the
Intercreditor Agreement; (e) agrees that, by this Assignment, Assignee has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents and the Intercreditor
Agreement are required to be performed by it as a Lender; (f) represents and
warrants that Assignee does not control, is not controlled by, is not under
common control with

 

H-2



--------------------------------------------------------------------------------

and is otherwise free from influence or control by, the Borrower, any Guarantor
or REIT, (g) agrees that if Assignee is not incorporated under the laws of the
United States of America or any State, it has on or prior to the date hereof
delivered to Borrower and Agent certification as to its exemption (or lack
thereof) from deduction or withholding of any United States federal income taxes
and (h) Assignee has a net worth as of the date hereof of not less than
$100,000,000.00 unless waived in writing by Borrower and Agent as required by
the Credit Agreement. Assignee agrees that Borrower may rely on the
representation contained in Section 4(h).

5. Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $         representing the aggregate
principal amount outstanding of the Revolving Credit Loans owing to Assignor
under the Loan Agreement and the other Loan Documents with respect to the
Assigned Interests.

6. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Loan Agreement.

7. Effectiveness.

(a) The effective date for this Agreement shall be                      (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.

(b) Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Loan Agreement and the Intercreditor
Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender thereunder, and (ii) Assignor shall, with respect to the
Assigned Interests, relinquish its rights and be released from its obligations
under the Loan Agreement and the Intercreditor Agreement.

(c) Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d) All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

8. Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

               Notice Address:     

                                                 

                                                 

           

                                                 

                                                 

            Attn:____________________             Facsimile:________________

 

H-3



--------------------------------------------------------------------------------

Domestic Lending Office: Same as above

Eurodollar Lending Office: Same as above

9. Payment Instructions. All payments to Assignee under the Loan Agreement shall
be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.

10. Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1401 (WITHOUT REFERENCE TO CONFLICT OF LAWS).

11. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12. Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

13. Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Loan
Agreement and the Intercreditor Agreement.

[signatures on following page]

 

H-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

ASSIGNEE:

By:

 

 

Title:  

ASSIGNOR:

By:

 

 

Title:  

 

RECEIPT ACKNOWLEDGED AND

ASSIGNMENT CONSENTED TO BY:

KEYBANK NATIONAL ASSOCIATION,

as Agent

By:

 

 

Title:  

CONSENTED TO BY:1

DUPONT FABROS TECHNOLOGY, L.P.,

a Maryland limited partnership

By:

  Dupont Fabros Technology, Inc.,   a Maryland corporation,   its sole General
Partner   By:  

 

  Name:     Title:  

 

1

Insert to extent required by Credit Agreement.

 

H-5



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF LETTER OF CREDIT APPLICATION

 

I-1



--------------------------------------------------------------------------------

KeyBank National Association

 

Application and Agreement for Irrevocable Standby Letter of Credit

 

To:  International Standby Services Group

4910 Tiedeman, 4th floor

Brooklyn, Ohio 44144

Mailcode: OH-01-51-0435

Fax Number: (216) 813-3719

 

   Date:

Please issue your Irrevocable Letter of Credit and notify the Beneficiary by:

¨  Mail     ¨   Swift/Telex    ¨  Courier

 

Beneficiary: (show full name & complete street address)    Applicant: (show full
name & complete street address)           

 

Expiration Date:         

  

 

Dollar Amount (USD): $

 

¨  Automatic Extension Clause

  

 

Days Notice:         

   (Amount in words):

 

¨  Ultimate Expiration Date:         

    

 

Available by Drafts at sight drawn on you and accompanied by the following
documents: ¨    1.  

Beneficiary’s statement purportedly signed by an authorized individual of
(Beneficiary) certifying “The Principal, (Applicant), has not performed or
fulfilled all the undertakings, covenants and conditions in accordance with the
terms of the agreement dated                      between (Applicant) and
(Beneficiary)”.

 

¨    2.  

Beneficiary’s statement purportedly signed by an authorized individual or
(Beneficiary) certifying “We hereby certify that invoices under sales agreement
between (Applicant) and (Beneficiary) have been submitted for payment and said
invoices are past due and payable”.

 

¨    3.  

Beneficiary’s statement purportedly signed by an authorized individual of
(Beneficiary) certifying “We hereby certify that (Applicant) has failed to honor
their contractual agreement dated              between (Applicant) and
(Beneficiary) and that payment has not been made and is              past due.

 

¨    4.  

Beneficiary’s statement purportedly signed by one of its authorized individuals
certifying that                  (Applicant) was the successful bidder under the
Tender No.          dated              for supply of              and that

                 (Applicant) has withdrawn their bid or failed to enter into
contract.

 

¨    5.  

Beneficiary’s statement, purportedly signed by an authorized individual reading:

(Please indicate below the wording which is to appear in the statement to be
presented.)

 

                                                    ¨    6.   No statement or
document by the beneficiary other than a draft is required to be presented under
this L/C.

 

Partial Drawings:   ¨  Permitted   ¨  Not Permitted   Charges for:  
¨  Beneficiary   ¨  Applicant

 

Special instructions or conditions:                



 

The opening of this credit is governed by the terms and conditions as set forth
in the credit agreement. Furthermore, the applicant shall include revisions of
the terminology set forth above as you deem necessary. I/we hereby agree to the
terms and conditions, convenants, and agreements above.

 

This application and agreement are subject to the current uniform customs and
practice for documentary credits fixed the International Chamber of Commerce and
to the terms and conditions set forth in the Reimbursement Agreement.

 

 

                                             

(Customer’s Signature)

  

 

                                                         

(Customer’s Bank Sign Here –

if other than KeyBank National Association)

  

 

Date:             



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Name and Address

  

Commitment

  

Commitment Percentage

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114-1306

Attention: John C. Scott

Telephone: (216) 689-5986

Facsimile: (216) 689-4997

   $35,000,000.00    41.18%

LIBOR Lending Office

Same as Above

     

Royal Bank of Canada

One Liberty Plaza, 3rd Floor, 165 Broadway

New York, New York 10006-1404

Attention: Dan LePage

Telephone: (212) 428-6605

Facsimile: (212) 428-6459

   $17,500,000.00    20.59%

LIBOR Lending Office

Same as Above

     

MIHI LLC

c/o Macquarie Capital (USA) Inc.

125 W. 55th Street, L26

New York, New York 10019

Attention: Andrew Underwood

Telephone: (212) 231-1728

Facsimile: (212) 231-1717

   $12,500,000.00    14.71%

LIBOR Lending Office

Same as Above

     

Bank of America, N.A.

231 S. LaSalle Street, 10th Floor

Chicago, Illinois 60604

Attention: Zena Diggs

Telephone: (312) 828-9041

Facsimile: (312) 537-6740

   $10,000,000.00    11.76%

LIBOR Lending Office

Same as Above

     

Raymond James Bank, FSB

710 Carillon Parkway

St. Petersburg, Florida 33716

Attention: Thomas G. Scott

Telephone: (727) 567-4196

Facsimile: (866) 205-1396

   $10,000,000.00    11.76%

LIBOR Lending Office

Same as Above

     

TOTAL

   $85,000,000.00    100%

 

Schedule 1.1 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.2

INITIAL UNENCUMBERED PROPERTIES

 

1. Data Center Facility known as ACC2, located at 44490 Chilum Place, Ashburn,
Virginia, and owned by Rhino Equity LLC;

 

2. Data Center Facility known as ACC3, located at 45520 Hastings Drive, Ashburn,
Virginia, and owned by Quill Equity LLC;

 

3. Data Center Facility known as CH1, located at 2200 Busse Road, Elk Grove
Village, Illinois, and owned by Tarantula Ventures LLC;

 

4. Data Center Facility known as NJ1, located at 101 Possumtown Road,
Piscataway, New Jersey, and owned by Whale Ventures LLC;

 

5. Data Center Facility known as VA3, located at 1780 Business Center Drive,
Reston, Virginia, and owned by Lemur Properties LLC; and

 

6. Data Center Facility known as VA4, located at 8217 Linton Hall Road,
Gainesville, Virginia, and owned by Porpoise Ventures LLC.

 

7. Data Center Facility known as SC1 and SC2, located at 555 Reed Street, Santa
Clara, California, and owned by Xeres Ventures LLC.

 

8. Data Center Facility known as ACC7, located at 21362 Smith Switch Road,
Ashburn, Virginia, and owned by Yak Ventures LLC.

 

Schedule 1.2 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.3

LIST OF ALL ENCUMBRANCES ON ASSETS

1. Term loan that is evidenced by the Grizzly Credit Agreement. Such term loan
is secured by the Grizzly Property, which property collateral is more
particularly described in the Grizzly Credit Agreement.

2. Term loan that is evidenced by the Fox Credit Agreement. Such term loan is
secured by the Fox Property, which property collateral is more particularly
described in the Fox Credit Agreement.

 

Schedule 6.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.5

NO MATERIAL CHANGES

None.

 

Schedule 6.5 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.7

PENDING LITIGATION

None.

 

Schedule 6.7 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.15

CERTAIN TRANSACTIONS

None.

 

Schedule 6.15 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20(c)

ENVIRONMENTAL RELEASES

At the property located in Piscataway, New Jersey, and owned by Whale Ventures
LLC (a Subsidiary of Guarantor), there exist certain environmental conditions
which have been previously disclosed to Agent. Currently, there are remediation
and monitoring plans in place at the property, which plans have been provided to
Agent, and with which Whale Ventures LLC is required to comply. Notwithstanding
the foregoing, there is no indication that these environmental conditions will
have a Material Adverse Effect.

 

Schedule 6.20(c) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20(d)

REQUIRED ENVIRONMENTAL ACTIONS

None.

 

Schedule 6.20(d) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21(a)

SUBSIDIARIES OF GUARANTOR

 

Name of Entity

 

Jurisdiction of Formation

 

Direct and Indirect Ownership Interests

DuPont Fabros Technology, L.P.   Maryland   100% owned by REIT Rhino Equity LLC
  Delaware   100% owned by Borrower Quill Equity LLC   Delaware  
100% owned by Borrower Porpoise Ventures LLC   Delaware   100% owned by Borrower
Lemur Properties LLC   Delaware   100% owned by Borrower Fox Properties LLC  
Delaware   100% owned by Borrower Tarantula Interests LLC   Delaware  
100% owned by Borrower Tarantula Ventures LLC   Delaware  
100% owned by Tarantula Interests LLC Grizzly Equity LLC   Delaware  
100% owned by Borrower Grizzly Ventures LLC   Delaware  
100% owned by Grizzly Equity LLC Whale Holdings LLC   Delaware  
100% owned by Borrower Whale Interests LLC   Delaware  
100% owned by Whale Holdings LLC Whale Ventures LLC   Delaware  
100% owned by Whale Interests LLC Yak Management LLC   Delaware  
100% owned by Borrower Yak Interests LLC   Delaware  
100% owned by Yak Management LLC Yak Ventures LLC   Delaware  
100% owned by Yak Interests LLC Xeres Management LLC   Delaware  
100% owned by Borrower Xeres Interests LLC   Delaware  
100% owned by Xeres Management LLC Xeres Ventures LLC   Delaware  
100% owned by Xeres Interests LLC DFD Technical Services TRS, LLC   Delaware  
100% owned by Borrower DF Property Management LLC   Delaware  
100% owned by Borrower DF Holdings I LLC   Delaware   100% owned by Borrower

 

Schedule 6.21(a) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21(b)

UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES

None.

 

Schedule 6.21(b) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.25

MATERIAL LOAN AGREEMENTS

Borrower:

Senior Notes due 2017

 

  •  

Indenture, dated December 16, 2009, by and among Borrower, REIT, certain of its
subsidiaries and U.S. Bank National Association

 

  •  

Registration Rights Agreement, dated December 16, 2009, by and among Borrower,
REIT, certain of its subsidiaries and Jefferies & Company, Inc.

Guarantor:

1. KeyBank ACC4 Loan

 

  •  

Grizzly Credit Agreement;

 

  •  

Term Note made as of October 24, 2008 by Grizzly Ventures LLC (“Grizzly”) in
favor of Lake Forest Bank and Trust Company;

 

  •  

Term Note made as of October 24, 2008 by Grizzly in favor of Caterpillar
Financial Services Corporation;

 

  •  

Term Note made as of October 24, 2008 by Grizzly in favor of UBS Loan Finance
LLC;

 

  •  

Indemnity Agreement Regarding Hazardous Materials made as of October 24, 2008 by
Grizzly and Borrower in favor of the lenders;

 

  •  

Guaranty made as of October 24, 2008 by Borrower in favor of the lenders; and

 

  •  

Indemnity and Guaranty Agreement made as of October 24, 2008 by Borrower in
favor of the lenders.

 

  •  

Replacement Term Note made as of February 10, 2009 by Grizzly in favor of
KeyBank National Association;

 

  •  

Term Note made as of February 10, 2009 by Grizzly in favor of TD Bank, National
Association;

 

  •  

Term Note made as of February 10, 2009 by Grizzly in favor of National City
Bank;

 

  •  

Term Note made as of February 10, 2009 by Grizzly in favor of Sovereign Bank;

 

  •  

Term Note made as of February 10, 2009 by Grizzly in favor of Raymond James,
FSB;

 

  •  

Term Note made as of February 10, 2009 by Grizzly in favor of Mercantile Bank;

 

Schedule 6.25 – Page 1



--------------------------------------------------------------------------------

  •  

Term Note made as of February 10, 2009 by Grizzly in favor of Tristate Capital
Bank;

 

  •  

Contribution Agreement dated as of February 10, 2009 by and among Grizzly,
Borrower and Tarantula Ventures LLC (“Tarantula”);

 

  •  

Indemnity Agreement Regarding Hazardous Materials made as of February 10, 2009
by Borrower and Tarantula in favor of the additional lenders; and

 

  •  

Indemnity and Guaranty Agreement made as of February 10, 2009 by Borrower in
favor of the additional lenders.

2. TD ACC5 Loan

 

  •  

Fox Credit Agreement;

 

  •  

Note made as of December 2, 2009 by Fox Properties LLC (“Fox”) in favor of TD
Bank, National Association;

 

  •  

Note made as of December 2, 2009 by Fox in favor of Barclays Bank PLC;

 

  •  

Note made as of December 2, 2009 by Fox in favor of Jefferies Group, Inc.;

 

  •  

Note made as of December 2, 2009 by Fox in favor of Royal Bank of Canada;

 

  •  

Note made as of December 2, 2009 by Fox in favor of Macquarie Bank Limited;

 

  •  

Note made as of December 2, 2009 by Fox in favor of MIHI LLC;

 

  •  

Guaranty made as of December 2, 2009 by Borrower in favor of the lenders;

 

  •  

Indemnity and Guaranty Agreement made as of December 2, 2009 by Borrower in
favor of the lenders;

 

  •  

Indemnity Agreement Regarding Hazardous Materials made as of December 2, 2009 by
Borrower in favor of the lenders;

 

Schedule 1.2 – Page 2